Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 1 of 203

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
NEW HAVEN. CT

 

MICHAEL LAMOTHE, Derivatively on
Behalf of LIFE PARTNERS HOLDINGS,

INC
VERIFIED SHAREHOLDER

DERIVATIVE COMPLAINT FOR
BREACH OF FIDUCIARY DUTY,
WASTE OF CORPORATE ASSETS,
and UNJUST ENRICHMENT,
VIOLATION OF CIVIL RIGHTS,

Plaintiff

Vs.

H. THOMAS MORAN, et al
Defendents
3-20¢v 102 8(CS H)

-and-

LIFE PARTNERS HOLDINGS, INC., a
Texas Corporation

Nominal Defendent

DEMAND FOR A JURY TRIAL

DOD MMOMMO MMM MMMM DM DMO NM MONON MT MN M

Page 1 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 2 of 203

Plaintiff, as Pro Se, submits this Verified Shareholder Derivative Complaint

(the “Complaint”) against defendants herein.

1. JESSICA MCGEE, c/o THOMPSON & KNIGHT LLP
1722 Routh Street, Suite 1500 Dallas, Texas 75201

2. DAVID M. BENNETT, c/o THOMPSON & KNIGHT LLP
1722 Routh Street, Suite 1500 Dallas, Texas 75201

3. THOMPSON & KNIGHT, LLP
1722 Routh Street, Suite 1500 Dallas, Texas 75201

4. LISA L. LAMBERT- Assistant United States Trustee
c/o OFFICE OF THE UNITED STATES TRUSTEE
1100 Commerce Street, Room 976 Dallas, TX 75242

5. H. THOMAS MORAN, 521 W WILSHIRE BLVD
Suite 200 Oklahoma City, OK 73116-7784 (County: OKLAHOMA)

6. JANE C. MORAN 521 W WILSHIRE BLVD, Suite 200
Oklahoma City, OK 73116-7784 (County: OKLAHOMA)

7. ALAN JACOBS - 347 Pepperridge Rd Hewlett, NY 11557-2736

8. EDUARDO ESPINOSA c/o Akerman LLP
2001 Ross Ave., Ste 3600 Dallas, TX 75201-2938

9. MICHAEL QUILLING - c/o Quilling Selander Lownds Winslett
2001 Bryan St., Ste 1800 Dallas, TX 75201-3070

10.DENNIS ROOSIEN - c/o MUNSCH HARDT KOPF & HARR, P.C.
3800 Lincoln Plaza 500 North Akard Street Dallas, TX 75201-6659

Page 2 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 3 of 203

11. JAY ONG - c/o Munsch Hardt Kopf & Harr, PC

401 Congress Ave., Ste 3050 Austin, TX 78701-4506

12.Munsch Hardt Kopf & Harr, P.C.

13.

14.

15.

16.

17.

18.

19.

401 Congress Ave., Ste 3050 Austin, TX 78701-4506

BERT SCALZO - 2917 Elmridge Dr.
Flower Mound, TX 75022-4490

ROBERT TRIMBLE - 8333 Douglas Ave., Ste 1350
Dallas, TX 75225-5860

Nate Evans - c/o Maple Life Analytics, LLC
4350 East/West Hwy, Ste 900 Bethesda, MD 20814-4491

MARK REDUS - 6162 North Brookline Ave
Oklahoma City, OK 73112-3950

GLENDA PIRIE - 128 PR 4831
Newark, TX 76071

ADRIANA ATCHLEY - 235 Zachary Walk
Murphy, TX 75094-3791

PHILIP LOY - 400 Madison Ave., Rm 17C
New York, NY 10017-8906

NATURE OF THE ACTION

Page 3 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 4 of 203

1. Plaintiff is a substantial shareholder of the public shares of Life Partners Holdings,
Inc. (LPH!) having acquired said shares through the NASDAQ Exchange after the

company filed for Chapter 11 Bankruptcy protection in January 2015.

2. Plaintiff asserts claims for breach of fiduciary duty; aiding and abetting breach of
fiduciary duty; abuse of control; unjust enrichment; under numerous laws and
codes including: 28 U.S.C. §§ 351-36, 18 U.S. Code § 242, 18 U.S. Code § 1001, 18
USC §3284, 11 U.S.C. § 1102, 11 U.S.C. § 1104(e), 11 U.S.C. §§ 1106, 1107; Fed. R.
Bankr. P. 2015(a), 18 U.S. Code § 152, 18 U.S. Code § 153, 18 US. Code § 154, 18
U.S. Code § 155, 18 U.S. Code § 157, 11 U.S.C. § 548, 11 U.S. Code § 326, 11 U.S.
Code § 704, Bankruptcy Rule 903 and violations of Section 14(a) of the Securities
Exchange Act of 1934 as well as other complaints enumerated below (also see
Exhibit 1) including but not limited to; Section 13(a) of the Exchange Act (codified
in 15 U.S.C. § 78m of the Securities Exchange Act of 1934 which pertains to the
filing requirements of the Trustee(s) to file SEC required and FASB compliant
financial statements (10k) for years 2015 through 2019 as required by the SEC. In
addition, Plaintiff seeks the production of these required documents as further
evidence of the theft of over $1 Billion from the estate of the debtor as fully set out

bellow.

3. This action has not been filed with any intent of vacating or altering the LPHI
Bankruptcy Plan of Reorganization as approved and commenced in December of

2016.

Page 4 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 5 of 203

4. Mr. LaMothe assumed LPHI would soon be dismissed from bankruptcy as no
fraudulent activities had been discovered at any point during numerous audits and
forensic audits as well as on going and in depth financial scrutiny by numerous

independent entities.

5. LPHI had NO debts or executory obligations other than an excessive fine levied by
the SEC in January 2015. Later in 2015 the SEC unilaterally withdrew the fine. After
25 years in operation LPHI built a $3.2 Billion dollar and growing book of business

successfully managed by the company.

6. However, once in Chapter 11 management was wrangled away from LPHI and the
company was placed in the hands of a Trustee. The trustee, H. Thomas Moran
swore in his application under penalty of perjury that he was a disinterested party
in his application for appointment. In fact, Mr. Moran, upon being questioned
under oath, admitted that he was not a disinterested party and further that he had
no experience managing a large public company such as LPHI. Additionally, Mr.
Moran admitted that he had no accounting background and had no experience

operating a public company.

7. It was this lack of experience, the intense desire of a member of the SEC, Fort
Worth Branch office, and incredible greed that opened Pandora's Box and caused
the theft of $1 Billion or more in cash and liquid assets from the estate of LPHI and

its approximately 32,000 investor and clients.

Page 5 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 6 of 203

JURISDICTION AND VENUE

8. This Court has Jurisdiction over this Shareholder Derivative lawsuit under Rule 23.1
[See Ferrara, et al., § 4.02[1] and [2] and cases and statutes cited therein; see also
Wright, Miller & Kane, Federal Practice and Procedure: Civil 2d § 1826 and § 1828
and cases cited therein] as the Plaintiff was a substantial shareholder at the time of
filing. In addition, under The Contemporaneous Ownership Requirement a. In most
jurisdictions, a derivative plaintiff must have been a shareholder at the time of the
challenged transaction and must remain a shareholder pending the outcome of the
litigation. See, e.g., Lewis v. Anderson, 477 A.2d 1040, 1049 (Del. 1984) (“[A]
plaintiff who ceases to be a shareholder, whether by reason of a merger or for any
other reason, loses standing” to sue derivatively); see also Brambles USA, Inc., 731
F. Supp. at 648 (“[A] derivative plaintiff [must] be a shareholder of the corporation
at the time of the transaction of which he complains.

9. Although the scheme to force LPHI in to bankruptcy was devised 10 months earlier
in a secret meeting at LaQuinta Inn, Waco, TX before LPHI filed Chapter 11, the
actual corruption and fraud to the estate did not commence until Trustee H.
Thomas Moran was assigned by the court. (See Aronson v. Lewis, 473 A.2d 805,
811 (Del. 1984)), Meyer v. Fleming, 327 U.S. 161, 167 (1946), (quoting Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541, 548 (1949)); Kamen v. Kemper Fin.
Servs., Inc., 500 U.S. 90, 95 (1991) (same); Jones v. H. F. Anmanson & Co., 1 Cal. 3d
93 (1969)

10. In addition United States Officials, including Jessica Mcgee of the Securities and

Exchange Commission (SEC), Lisa Lambert of the U.S. Trustees Office, Trustee H.

Page 6 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 7 of 203

Thomas Moran, Trustee Alan Jacobs, Trustee Eduardo Espinosa, Trustee Michael
Quilling and their respective counsels operating under the Color of Law and without
notice to Shareholders submitted false documentation, false statements and
deceptive practices to destroy a Compliant and Successful Publicly Traded

Company for their professional and personal gain.

11.During this process they have resisted the production of Required 10Ks and 10Qs
including the FASB Unqualified Audits that accompany those reports for years 2015
and 2016 in order to conceal the theft of approximately One Billion Dollars
($1,000,000,000) in addition to the Excessive Expenses from the aforementioned

Defendants in order to defraud the Estate of LPHI.

12.This Court has jurisdiction in this case over all causes of action asserted herein
pursuant to 28 U.S.C. §1332(a)(2),(d)(1)(2)because plaintiff although filing Pro-se
does so to the extent that it will benefit all similarly situated shareholders through
the benefits provided to the corporation and the estate. This Court has
supplemental jurisdiction pursuant to 28 U.S.C. §1367(a) over all other claims that
are so related to claims in the action within such original jurisdiction that they form
part of the same case or controversy under Article Ill of the United States
Constitution. This action is not a collusive action designed to confer jurisdiction on

a court of the United States that it would not otherwise have.

13.This Court has jurisdiction over each defendant in connection with LPHI as LPHI has
conducted over $100 Million of business within the State of Connecticut. LPHI along

with the subsidiary LPI had over 30 licensees (agents) within the State of CT in

Page 7 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 8 of 203

addition to the hundreds of shareholders also within the State of CT. LPH] company
officials actively supported all these facets of their operations within the State of
CT using both their extensive and highly sought after proprietary computerized
management technology along with the active presence of LPH! management
officials through steady visits to assist with the company’s related activities within
the State of Connecticut. This qualifies the Plaintiff to bring this case in this court
due to clearly exceeding sufficient minimum contacts within this District so as to
render the exercise of jurisdiction by the District Court permissible under

traditional notions of fair play and substantial justice.

14.Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2), (c)(1), (e)(1)

because:

(i) Life Partners maintains a substantial level of business in this district:

(ii) | asubstantial portion of the transactions and wrongs complained of herein
including the defendants’ primary participation in the wrongful acts
detailed herein, aiding, abetting and conspiracy in violation of fiduciary
duties owed to Life Partners occurred in this District; and

(iii) defendants have received substantial compensation from this District by
doing business here and engaging in numerous activities that had effect in
this District.

(iv) Numerous defendants are officers or employees of the United States or
any agency thereof acting in his/her official capacity or under color of legal

authority...may be brought in any judicial district.

Page 8 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 9 of 203

45.Plaintiff Michael LaMothe is a shareholder of LPHI. Plaintiff purchased 652,479
shares of LPHI on the through Etrade just after the Bankruptcy was declared in

2015. Plaintiff is a citizen of Connecticut.

16.Defendant Jessica Mcgee -SEC lead attorney:
According to 1. 18 U.S. Code § 242 - Deprivation of rights under color of law-
Whoever, under color of any law, statute, ordinance, regulation, or custom, willfully
subjects any person in any State, Territory, Commonwealth, Possession, or District
to the deprivation of any rights, privileges, or immunities secured or protected by
the Constitution or laws of the United States, ...shall be fined under this title or

imprisoned not more than ten years, or both;

17.Ms. Mcgee violated 18 U.S. Code § 242 by utilizing her position and authority with
the SEC to organize and coordinate the attack on LPHI by the reckless and
intentional release of confidential, inaccurate and inflammatory information to the
Wall Street Journal reporter Mark Maremont (which appeared as a front page
story) in December of 2010 and again in the business section of the Wall Street

Journal in January of 2011 twice.

18.Ms. Mcgee further violated this law when she organized a meeting with other co-
conspirators at the LaQuinta Inn in Waco Texas early in January of 2014, in order
to strategize the plan to dismantle LPHI based on their expectations that LPHI

would lose the upcoming trial in Judge Nowlins’ court.

Page 9 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 10 of 203

19.Ms. Mcgees violations of 18 U.S. Code § 242, specifically her inaccurate and
unsubstantiated information release to the WSJ resulted in a catastrophic drop in
the LPHI share price. This caused a market loss of over $560,000,000 in LPHI’s share
value. Ms. Mcgee’s actions also brought to an abrupt end the 44 consecutive
quarters of dividend payments paid by LPHI. This resulted in a complete loss of
income to all shareholders affecting over 6,500 shareholders many of whom were
retirees on fixed income. Depriving these thousands of individuals of their rightful
property in her efforts to destroy LPHI is a clear violation of the shareholders’ Civil

Rights.

20.According to 18 USC § 157(3), A person who, having devised or intending to devise
a scheme or artifice to defraud and for the purpose of executing or concealing such
a scheme or artifice or attempting to do so— (3) - makes a false or fraudulent
representation, claim, or promise concerning or in relation to a proceeding under
title 11, at any time before or after the filing of the petition, or in relation to a
proceeding falsely asserted to be pending under such title, shall be fined under this
title, imprisoned not more than 5 years, or both.
Also pursuant to 28 U.S.C §§ 351-36, which states: A substantive Due Process
violation occurs when government conduct violates "fundamental fairness" and is
"shocking to the universal sense of Justice." Kinsella v. United States ex rel.
Singleton, 361 U.S. 234, 246, 4 L. Ed. 2d 268, 80 S. Ct. 297 (1960) (citations and

internal quotation marks omitted).

Page 10 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 11 of 203

21.Ms. Mcgee’s statements and release of inaccurate information to the WSJ along
with her assertions of LPHI running a Ponzi -like or Ponzi-ish scheme were not
accompanied by any facts supporting such allegations and to the present, no such

facts of any credibility have been produced.

22.In addition, Ms. Mcgee along with Ms. Lambert a lawyer with the U.S. Trustees
Office had chosen Mr. Moran as the trustee for the upcoming LPHI bankruptcy case
with full knowledge of Mr. Moran’s numerous inabilities to fullfill the roll of a
disinterested Chapter 11 Trustee of a large complex public company. His only
experience was that of a Chapter 13 liquidation trustee of several companies that
were a small fraction of the size of LPHI. This clearly demonstrates Ms. Mcgee’s
intent of the “total dismantling of LPHI” was already planned before the Chapter

11 was even filed.

23.The secret meeting at the LaQuinta Inn, unbeknownst to bankruptcy Judge Russell
Nelms, accidentally revealed in his court by one of its attendees under oath, shed
light on yet another aspect of Ms. Mcgee’s devious, well-developed and calculated

olan to destroy LPHI at all costs.

24.As a result of Ms. Mcgee’s multiple violations under 18 USC § 157(3) LPHI was
unable to continue its lawful operations as a compliant Public Company, nor was
LPHI able to adequately manage the $3.4 Billion independently owned asset

portfolio as it had done for 25 years.

Page 11 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 12 of 203

25.Ms. Mcgee’s multiple violations under 18 USC § 157(3) also resulted in removal of
the irrevocable Trustee for the IRA Qualified Investors that resulted in the complete
confiscation of ownership of the $1.8 Billion of those investor funds attributed to
the “feeding frenzy” that ensued by Trustee Moran, David Bennett, Thompson &
Knight LLP and many other co-conspirators. This penalized thousands of investors
with instant and enormous tax bills and the return of as little as .13 cents for each
invested dollar. This return is optimistic as Trustee Moran as well as his successor
trustees have devised a repayment plan of these newly issued notes to the victims

that are unlikely to be paid for 15 years.

26.Due to Ms. Mcgee’s violations, under 18 USC § 157(3) investors will lose most if not
all their retirement investments, originally valued at $3.4 Billion before her plan

that was hatched and put in motion. [see Exhibit 1- Jury finds against SEC...]

27.H. Thomas Moran, Trustee assigned to LPHI Bankruptcy: Defendant Trustee H.
Thomas Moran: Under 18 U.S. Code § 152(1)(2)(3) A person who—
1 - knowingly and fraudulently conceals from a custodian, trustee, marshal, or other
officer of the court charged with the control or custody of property, or, in connection
with a case under title 11, from creditors or the United States Trustee, any property
belonging to the estate of a debtor;
knowingly and fraudulently makes a false oath or account in or in relation to any
case under title 11; knowingly and fraudulently makes a false declaration,
certificate, verification, or statement under penalty of perjury as permitted under

section 1746 of title 28, in or in relation to any case under title 11;

Page 12 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 13 of 203

Additionally, according to 28 U.S.C. §§ 351-36 A substantive Due Process violation
occurs when government conduct violates "fundamental fairness" and is "shocking
to the universal sense of Justice." Kinsella v. United States ex rel. Singleton, 361 U.S.
234, 246, 4 L. Ed. 2d 268, 80 S. Ct. 297 (1960) (citations and internal quotation

marks omitted).

28. Trustee H. Thomas Moran failed to notify the court in his application that he was

not a disinterested party, in that he was still a longtime registered licensee of LPHI.

29.Trustee Moran also failed to notify the court that he had no experience that would
qualify him to effectively serve as the trustee of a large public company in Chapter

11.

30. Trustee Moran failed to notify the court that his only experience was that of a
Chapter 13 Trustee and regarding companies considerably smaller and far less

complicated than LPHI.

31.Trustee Moran also conceal from the court that his instructions from Ms. Mcgee,
Ms. Lambert and Mr. David Bennett were to proceed toward immediate liquidation
once he was officially named in court as the Trustee for the LPHI Chapter 11

Bankruptcy.

32.Trustee Moran failed to disclose to the court that he and his wife Jane C. Moran

owned a small Life Settlement company that competed in the same market as LPHI.

Page 13 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 14 of 203

33. Trustee Moran failed to notify the court that even before his official appointment
as trustee, Mr. Moran already began to exercise the authority reserved for his
position as trustee beginning at the secret LaQuinta Inn meeting and then by hiring

MMS Advisors as LPHI’s new company auditors.

34.Trustee Moran’s various violations under 18 U.S. Code § 152(1)(2)(3) had serious
and detrimental effects on the conduct of this Bankruptcy under Chapter 11. LPHI
was a financially solvent company worth over $20 Million and with sufficient

cashflow to sustain operations prior to Trustee Moran’s involvement.

35. Through his concealment of facts to the court Trustee Moran has helped to put the
entire LPHI Bankruptcy process on a course of massive corruption and theft, and he
actively participated in the disgorgement of over $3.4 Billion from independently

owned investor assets.

36. His inexperience with a Chapter 11 bankruptcy doomed LPHI from the beginning
and immediately defeated the purpose of filing for Chapter 11 to begin with. LPHI
should have emerged from the bankruptcy immediately after the SEC unilaterally

removed the fine.

37.Under 18 U.S. Code § 157(1)(2)(3) A person who, having devised or intending to
devise a scheme or artifice to defraud and for the purpose of executing or

concealing such a scheme or artifice or attempting to do so—

Page 14 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 15 of 203

1 - files a petition under title 11, including a fraudulent involuntary petition
under section 303 of such title;

2 - files a document in a proceeding under title 11; or

3 - makes a false or fraudulent representation, claim, or promise concerning
or in relation to a proceeding under title 11, at any time before or after the
filing of the petition, or in relation to a proceeding falsely asserted to be
pending under such title,

shall be fined under this title, imprisoned not more than 5 years, or both.

38. Under: 18 U.S. Code § 1001(a)(1)(2)(3), Statements or entries generally:

a. Except as otherwise provided in this section, whoever, in any matter within
the jurisdiction of the executive, legislative, or judicial branch of the
Government of the United States, knowingly and willfully—

(1)falsifies, conceals, or covers up by any trick, scheme, or device a material
fact;

(2)makes any materially false, fictitious, or fraudulent statement or
representation; or

(3)makes or uses any false writing or document knowing the same to contain
any materially false, fictitious, or fraudulent statement or entry,

Shall be fined under this title, imprisoned not more than 5 years

39. Trustee Moran, in conjunction with David Bennett of Thompson and Knight LLP and
others devised a scheme with the sole purpose to defraud the investors of their
assets. He did so by making fraudulent representations and claims to the Court in

his request to enter LPI, a separate non-public asset management company owned

Page 15 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 16 of 203

by LPHI into bankruptcy to the court. The Court complied with this request without

allowing challenge or opposition.

40.Once LP! was in bankruptcy, Trustee Moran moved to unilaterally confiscate the
investor owned assets by nullifying the long-standing investment contracts
between all 30,000 investors and LPI. The investor’s asset portfolio contained
assets that were managed, and in the case of the Qualified Investors under the
Trusteeship of Mr. Pardo according to IRS regulations. Trustee Moran made
additional fraudulent representations and claims in his request to the court to
eliminate Mr. Pardo, the Irrevocable IRA Trustee. Again, this request was granted

by the court without allowing challenge or opposition.

41.Trustee Moran devised a scheme and subsequently acted upon his deceptive plan
which included the conversion of the portfolio assets from the investors’
ownership into the ownership of LPHI. By way of this conversion all investors were
stripped of all rights and privileges of ownership in exchange for a near-worthless

note.

42.Trustee Moran’s series of actions under 18 U.S. Code § 157(1)(2)(3) directly led to
the illegal extinguishment of long-standing legally written investment contracts
between Investors and LPI. In the process of this corruption, Trustee Moran cost
each investor between 8-12% return on their investments. Most damaging to
these investors was the complete loss of their original investment, once secure
under the original investment contract, and replaced their assets with a near

worthless notes. Under the succeeding trustees, offers and forced note

Page 16 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 17 of 203

liquidations put the note market value at between .11 and .18 cents on the
investor’s original invested dollar. These values were furnished under suspicious
and heavy-handed circumstances and without the independent audits or a

Fairness Opinion with the clear intent to further defraud the investors.

43.Under 18 U.S. Code § 1001(a)(5)(6)(7)(8)(9) Statements or entries generally(a)
Except as otherwise provided in this section, whoever, in any matter within
the jurisdiction of the executive, legislative, or judicial branch of the
Government of the United States, knowingly and willfully—
(5) knowingly and fraudulently receives any material amount of property
from
a after the filing of a case under title 11, with intent to defeat the provisions
of title 11.
(6) knowingly and fraudulently gives, offers, receives, or attempts to obtain
any money or property, remuneration, compensation, reward, advantage,
or promise thereof for acting or forbearing to act in any case under title 11.
(7) in a personal capacity or as an agent or officer of any person or
corporation, in contemplation of a case under title 11 by or against the
person or any other person or corporation, or with intent to defeat the
provisions of title 11, knowingly and fraudulently transfers or conceals any
of his property or the property of such other person or corporation;
(8) after the filing of a case under title 11 or in contemplation thereof,
knowingly and fraudulently conceals, destroys, mutilates, falsifies, or makes

a false entry in any recorded information (including books, documents,

Page 17 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 18 of 203

records, and papers) relating to the property or financial affairs of a debtor;
or

(9) after the filing of a case under title 11, knowingly and fraudulently
withholds from a custodian, trustee, marshal, or other officer of the court
or a United States Trustee entitled to its possession, any recorded
information (including books, documents, records, and papers) relating to
the property or financial affairs of a debtor, shall be fined under this title, .

imprisoned not more than 5 years, or both.

44, Also, Under: 18 U.S. Code § 152(1)(3)(5)(7)(8)(9) Concealment of assets; false
oaths and claims; bribery
1 - knowingly and fraudulently conceals from a custodian, trustee,
marshal, or other officer of the court charged with the control or custody
of property, or, in connection with a case under title 11, from creditors or
the United States Trustee, any property belonging to the estate of a
debtor; .

3 - knowingly and fraudulently makes a false declaration, certificate,
verification, or statement under penalty of perjury as permitted under
section 1746 of title 28, in or in relation to any case under title 11;

5 - knowingly and fraudulently receives any material amount of property
from a debtor after the filing of a case under title 11, with intent to defeat
the provisions of title 11.

6 - knowingly and fraudulently gives, offers, receives, or attempts to

obtain any money or property, remuneration, compensation, reward,

Page 18 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 19 of 203

advantage, or promise thereof for acting or forbearing to act in any case
under title 11.

7 - in a personal capacity or as an agent or officer of any person or
corporation, in contemplation of a case under title 11 by or against the
person or any other person or corporation, or with intent to defeat the
provisions of title 11, knowingly and fraudulently transfers or conceals any
of his property or the property of such other person or corporation;

8 - after the filing of a case under title 11 or in contemplation thereof,
knowingly and fraudulently conceals, destroys, mutilates, falsifies, or
makes a false entry in any recorded information (including books,
documents, records, and papers) relating to the property or financial
affairs of a debtor; or

9 - after the filing of a case under title 11, knowingly and fraudulently
withholds from a custodian, trustee, marshal, or other officer of the court
or a United States Trustee entitled to its possession, any recorded
information (including books, documents, records, and papers) relating to
the property or financial affairs of a debtor,

Shall be fined under this title, imprisoned not more than 5 years, or both.
Additionally Trustee Moran At no time did either Trustee Espinosa or his
predecessor Trustee Moran request their relief of reporting duties to the
SEC under 17 CFR § 240.12h-3 - Suspension of duty to file reports under
section 15(d) or; Section 240.15d-6 - Suspension of duty to file reports, in

his further attempt to conceal

Page 19 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 20 of 203

45. Also, Under 18 U.S. Code § 153 Embezzlement against estate which states:
(a)OFFENSE.— A person described in subsection (b) who knowingly and
fraudulently appropriates to the person’s own use, embezzles, spends, or
transfers any property or secretes or destroys any document belonging to the
estate of a debtor shall be fined under this title, imprisoned not more than 5
years, or both.
(b)PERSON TO WHOM SECTION APPLIES. —
A person described in this subsection is one who has access to property or
documents belonging to an estate by virtue of the person’s participation in
the administration of the estate as a trustee, custodian, marshal, attorney,
or other officer of the court or as an agent, employee, or other person

engaged by such an officer to perform a service with respect to the estate.

46.Also, Under: 18 U.S. Code § 154. Adverse interest and conduct of officers
which states:

A person who, being a custodian, trustee, marshal, or other officer of
the court—
(1) knowingly purchases, directly or indirectly, any property of the
estate of which the person is such an officer in a case under title 11;
(2) knowingly refuses to permit a reasonable opportunity for the
inspection by parties in interest of the documents and accounts
relating to the affairs of estates in the person’s charge by parties when

directed by the court to do so; or

Page 20 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 21 of 203

(3) knowingly refuses to permit a reasonable opportunity for the
inspection by the United States Trustee of the documents and accounts
relating to the affairs of an estate in the person’s charge,

Shall be fined under this title and shall forfeit the person’s office, which

shall thereupon become vacant.

47. Additionally, Under Securities Exchange Act of 1934- Reporting Requirements
-" under Section 13(a) of the Exchange Act (codified in 15 U.S.C. §
78m, companies with registered publicly held securities and companies
of a certain size are called "reporting companies," meaning that they
must make periodic disclosures by filing annual reports (called a Form
10-K) and quarterly reports (called a Form 10-Q). Reporting companies
must also promptly disclose certain important events (called a Form 8-
K). Information in these reports includes information about the
company's officers and directors, the company's line of business,
audited financial statements, and the management discussion and
analysis section. The Exchange Act - "...disclosure materials must be
filed with the SEC." Section 20 (codified in 15 U.S.C. § 78t) provides
for joint and several liability for people who control or abet violators of
the Exchange act, thus increasing the chance that an investor will be

able to collect any damages that are awarded.

48. Trustee Moran knowingly submitted fraudulent information to the court to
enable the transfer of portfolio assets to ASG. ASG is owned by Trustee Moran

and his wife, Jane C. Moran

Page 21 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 22 of 203

49. Trustee Moran’s failure to produce any 10Ks, 10Qs or 8Ks is a direct attempt to
conceal the actual amount of the assets transfer and for how much, if any

consideration

50.Trustee Moran’s actions under 18 U.S. Code § 1001(a)(5)(6)(7)(8)(9) and 18 U.S.
Code § 152(1)(3)(5)(7)(8)(9) effectively enabled as much as $100 Million in
estate portfolio assets to be transferred from the property of the estate to the

new property of Trustee Moran and Jane C. Moran’s (wife) via ASG

51.Besides the transfer of those assets now belonging to the estate, the actual
amount fraudulently transferred is estimated to be far higher. Failure to
produce those required audits is a clear attempt by Trustee Moran to conceal

_ the true nature and value of that fraudulent act of conversion.

52.By failing to provide those 2015 and 2016 10Ks and 10Qs Trustee Moran has
actively sought to conceal the actual amount that he has illegally stolen from

the estate during his capacity as Trustee and self-appointed Director of LPHI.

53.Under 28 U.S.C. § 1930(a}(6) a trustee is entitled to $325 for any quarter that
no disbursements have been made. According to code, between January 1, 2008
through December 31, 2017 a U.S. Trustee is entitled to as much as $30 thousand

for disbursements of $30 Million or more.

Page 22 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 23 of 203

54. Also, under: 18 U.S. Code § 155.- Which concerns Fee agreements in cases
under title 11 and receiverships- Whoever, being a party in interest, whether as
a debtor, creditor, receiver, trustee or representative of any of them, or attorney
for any such party in interest, in any receivership or case under title 11 in any
United States court or under its supervision, knowingly and fraudulently enters
into any agreement, express or implied, with another such party in interest or
attorney for another such party in interest, for the purpose of fixing the fees or
other compensation to be paid to any party in interest or to any attorney for any
party in interest for services rendered in connection therewith, from the assets
of the estate, shall be fined under this title or imprisoned not more than one

year, or both.

55.During Mr. Moran’s eight quarters as U.S. Trustee for LPHI, Mr. Moran was
entitled to no more than $ 240,000 yet he was awarded $5.5 Million by the
court. The actual extent of the fees paid to Mr. Moran ‘in excess’ of that
$240,000 legal limit is estimated to be well over $50 Million. This amount does
not account for the $100 Million in Policy Face Value transferred from the LPHI
estate to Trustee Moran and Mrs. Jane Moran’s company, ASG located in

Oklahoma City, OK.

56. Trustee Moran showed no concern for the preservation of the assets of the
Estate that were recklessly squandered amongst the many participants in this
bankruptcy fraud. In violation of 18 U.S. Code § 155 no documents have been
made public as to the timing, specific purpose and reasonable amounts of any

and all fees paid to all attorneys and their firms, consultants (both legal and

Page 23 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 24 of 203

financial) and any services that were or were insinuated to have been

performed either on behalf and or in any connection to the LPHI estate.

57. At a direct cost to the LPHI estate, Trustee Moran entered into an agreement
with MAGNA Services to manage the policy portfolio at a rate 13.25 times that
which LPI had charged. In addition, LPI under previous management had
provided a verifiably substantially higher level of service for that 80%

discounted rate.

58. In December of 2016 Trustee Moran extended a $50 Million loan at 11% when
Federal Long-term rates were at 2.24%, to Vida Capital. Trustee Moran entered
into an agreement that cost the estate 4.9 times the interest it should have
paid. This unreasonable rate cost the estate as much as $5.5 Million per year
rather than an amount of roughly $1.2Million per year, an added expense of

$4.3 Million in extra interest to further disgorge the estate.

59.Trustee Moran’s numerous actions as Trustee of LPHI and Sole Director were

key factors in the estate’s loss of over $1 Billion and growing.

60. Trustee Moran’s blatant disregard for both; 28 U.S.C. § 1930(a)(6) and 18 U.S.
Code § 155 demonstrates his disregard for his responsibilities pertaining to the
assets of the estate, the audits from 2015 and 2016 pertaining to those assets
and the theft of those assets through various schemes of fraudulent

conversion.

Page 24 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 25 of 203

61.Trustee Moran is estimated to have profited at the expense of the estate over

$150 Million all with the cooperation of the bankruptcy court.

62.Trustee Moran’s actions under 28 U.S.C. § 1930(a)(6) and 18 U.S. Code § 155

have resulted in his self-enrichment to an obscene level at the direct expense

and severe detriment of the investors and shareholders as well as the massive

and illegal enrichment of many other participants at the direct cost to the

estate. For evidence of a small portion of this adverse activity towards the

estate, [see Exhibit 3]

63. The theft of the assets from the LPHI estate, entirely comprised of the

investor’s assets has led to the substantial impairment of the remaining assets

and has allowed successive trustees to develop further schemes to continue to

profit from this LPHI estate well beyond the limitations of existing Federal Laws

costing the estate well over $1 Billion and growing.

64.Under 11 U.S. Code § 704. Duties of trustee (a)(8): (a)(2)(4)(5)(7)(8), The

trustee shall-

a.

b.

(2) be accountable for all property received.

(4) investigate the financial affairs of the debtor.

(7) unless the court orders otherwise, furnish such information
concerning the estate and the estate’s administration as is
requested by a party in interest.

(8) if the business of the debtor is authorized to be operated, file

with the court, with the United States trustee, and with any

Page 25 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 26 of 203

governmental unit charged with responsibility for collection or
determination of any tax arising out of such operation, periodic
reports and summaries of the operation of such business, including
a statement of receipts and disbursements, and such other

information as the United States trustee or the court requires;

65.Trustee Moran has failed to comply with existing requirements of multiple
government agencies regarding any legitimate financial disclosure of all estate

assets starting from his confiscation of the investors’ assets.

66.Financial information that has been disclosed by Trustee Moran must be
considered incomplete and deceptive for his lack of complete accountability of

the massive amount of missing estate assets.

67.Trustee Moran did not submit any legitimate tax returns for LPHI for the 2 years

prior the court approval of the Final Plan of Reorganization.

68.Trustee Moran committed tax fraud by using his position as Trustee to avoid

providing such returns to the IRS for years 2015 and 2016.

69.Trustee Moran, by sheer failure to produce the SEC required and FASB
compliant 10Ks, 10Qs and 8K, was unable to provide to any interested parties
governmental agencies or the court any reliable accounting for the assets of
the estate, including roughly $1 Billion that has gone completely unaccounted

for.

Page 26 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 27 of 203

70.Although Trustee Moran hired MMS Advisors to audit LPHI’s pre-bankruptcy
records, he did not retain their services to audit the company’s activities after
the commencement of the bankruptcy under his control and after confiscating
the $3.2 Billion of assets owned by the investors previous to Trustee Moran’s

tenure as Trustee of LPHI.

71.Trustee Moran, due to his efforts to obscure the whereabouts of all estate
assets, neither produced or furnish any records that are required of all public

companies even those in Chapter 11.

72.Trustee Moran’s failure to document all estate assets led to his failure to file
accurate and timely tax returns as had been done for the previous 25-year

history of LPHI; 15 of the last years as a publicly traded company.
73. The result of Trustee Moran’s failures under 11 U.S. Code § 704(a)(8):
(a)(2)(4)(5)(7)(8) has left LPHI and its 2 associated Trusts without any financial

compliance with either the SEC, FASB or the IRS.

74.To this day, 5 years along in this bankruptcy, LPHI remains non-compliant with

the SEC and IRS.

75.Trustee Moran has, without question, stolen and /or contributed to the theft

of over $1 Billion of estate assets for purposes of self-enrichment and the

Page 27 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 28 of 203

enrichment of other willing participants in this massive government sponsored

case of fraud, theft, and collusion.

76.Under code 11 U.S. Code § 704(a)(1)(2) - which states
(a)The trustee shall— (1) collect and reduce to money the property of
the estate for which such trustee serves, and close such estate as
expeditiously as is compatible with the best interests of parties in

interest; (2) be accountable for all property received

Additionally, Bankruptcy Rule 903 states: The objective of "expeditious
and economical administration" of cases under the Code has frequently
been recognized by the courts to be "a chief purpose of the bankruptcy
laws." See Katchen v. Landy, 382 U.S. 323, 328 (1966): Bailey v. Glover,
88 U.S. (21 Wall.) 342, 346-47 (1874): Ex parte Christy, 44 U.S. (3 How.)
292, 312-14, 320-22 (1845). The rule also incorporates the wholesome
mandate of the last sentence of Rule 1 of the Federal Rules of Civil
Procedure. (2 Moore, Federal Practice 1.13 (2d ed. 1980); 4 Wright &
Miller, Federal Practice and Procedure-Civil §1029 (1969)).

77.Contrary to both 11 U.S. Code § 704(a)(1)(2) and Bankruptcy Rule 903 which
states, Trustee Moran has established a system in this LPHI bankruptcy that is
designed to avoid any exit from Bankruptcy until all estate assets have been

exploited to the fullest.

Page 28 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 29 of 203

78.Trustee Moran has actively devised a system that intentionally prolongs the
bankruptcy of LPH] even though LPHI was completely solvent once the SEC
dropped the excessive fine against LPHI soon after Trustee Moran was officially

appointed by the Bankruptcy Court.

79.Trustee Moran failed to bring LPHI out of bankruptcy, now solvent from the
removal of the SEC fine and flush with the newly confiscated $3.2 Billion at its
disposal. This resulted in LPHI, originally worth roughly $20 Million just prior to
Bankruptcy, now worth over $3 Billion after the Bankruptcy Fraud and

Concealment perpetrated by Trustee Moran

80.Trustee Moran’s activities have intentionally and pro-actively suspended the
exit from Bankruptcy with the intention of creating a criminal enterprise solely
intent on complete theft and exploitation of the Billions of dollars creatively
stolen from roughly 30,000 investors in this once successful and compliant

publicly traded company.

81. Under 18 U.S. Code § 156. Knowing disregard of bankruptcy law or rule
(a)Definitions.—In this section—
(1)the term “bankruptcy petition preparer” means a person, other
than the debtor’s attorney or an employee of such an attorney, who
prepares for compensation a document for filing;
(2)the term “document for filing” means a petition or any other

document prepared for filing by a debtor in a United States

Page 29 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 30 of 203

bankruptcy court or a United States district court in connection with a
case under title 11.

(b)Offense.—If a bankruptcy case or related proceeding is dismissed
because of a knowing attempt by a bankruptcy petition preparer in
any manner to disregard the requirements of title 11, United States
Code, or the Federal Rules of Bankruptcy Procedure, the bankruptcy
petition preparer shall be fined under this title, imprisoned not more

than 1 year, or both.

82. Trustee Moran filed numerous documents and petitions to the court
regarding his efforts to bring the operating arm of LPHI, LPI in to this
Bankruptcy in order that he might have direct access to the investor’s assets
so as to carry out his scheme of defrauding both the investors and later the
estate. The court granted these requests without allowing nor providing any

challenge to these requests and the information submitted.

83. Such a submission of fraudulent information meant to conceal the true nature
of the request to bring LPI into the bankruptcy led directly to the massive
exploitation and theft of $3.2 Billion from the owners of the policy portfolio

and to the disappearance of the over $1 Billion from the estate.

84.Under 18 U.S. Code § 242 - Deprivation of rights under color of law- states that:
Whoever, under color of any law, statute, ordinance, regulation, or custom,
willfully subjects any person in any State, Territory, Commonwealth,

Possession, or District to the deprivation of any rights, privileges, or immunities

Page 30 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 31 of 203

secured or protected by the Constitution or laws of the United States, ...shall

be fined under this title or imprisoned not more than ten years, or both;

85.Trustee Moran knowingly and intentionally, through his numerous violations
of Bankruptcy Code, SEC codes, and various Federal Laws has actively and
aggressively deprived both shareholders and investors of their rights under the
U.S. Constitution. Trustee Moran has, without fear of accountability utilized
his position under the color of law to plan, coordinate and carry out such a
scheme and on such a massive scale as to defraud through collusion and
concealment $3.2 Billion of Investor assets with no accountability and/or
financial disclosures as required by law. Further, Trustee Moran has yet to be
held accountable for over $1 Billion in portfolio assets that has gone
completely missing from all records since his control as Trustee of LPHI
appointed by Lisa Lambert of the U.S. Trustee’s office in Dallas, TX and

confirmed by Judge Russell Nelms of the Bankruptcy Court, Fort Worth, TX.

86. Lisa L Lambert, Assistant US Trustee, Office of the US Trustee Region 6
is responsible for overseeing the administration of bankruptcy cases and private
trustees under 11 U.S.C. § 701(a)(1), (1994) (a)(1) Promptly after the order for
relief under this chapter, the United States trustee shall appoint one disinterested
person that is a member of the panel of private trustees established under section
586(a)(1) of title 28 or that is serving as trustee in the case immediately before the
order for relief under this chapter to serve as interim trustee in the case.
Additionally; 28 U.S.C. §§ 351-36 - A substantive Due Process violation occurs

when government conduct violates "fundamental fairness" and is "shocking to

Page 31 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 32 of 203

the universal sense of Justice.” Kinsella v. United States ex rel. Singleton, 361
U.S. 234, 246, 4 L. Ed. 2d 268 , 80 S. Ct. 297 (1960) (citations and internal

quotation marks omitted).

87.Assistant US Trustee Lisa L Lambert in concert with SEC lead attorney Jessica
Mcgee knowingly and fraudulently selected H. Thomas Moran as trustee for the
LPHI Bankruptcy nearly one year before LPHI company leadership filed for relief

under Chapter 11 bankruptcy.

88.Assistant US Trustee Lisa L Lambert was aware even before Trustee Moran’s
confirmation by Judge Russell Nelms in the bankruptcy court, that Moran was
NOT a disinterested party but was in fact was a long-time registered licensee of

LPHI up to his appointment by the court.

89.Assistant US Trustee Lisa L Lambert failed to account for Mr. Moran’s conflict

of interest
90.Under 18 U.S. Code § 157(3) A person who, having devised or intending to
devise a scheme or artifice to defraud and for the purpose of executing or

concealing such a scheme or artifice or attempting to do so—

(3)- makes a false or fraudulent representation, claim, or promise

concerning orin relation toa proceeding under title 11, at any time before

Page 32 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 33 of 203

or after the filing of the petition, or in relation to a proceeding falsely
asserted to be pending under such title,

shall be fined under this title, imprisoned not more than 5 years, or both.

91.Assistant US Trustee Lisa L Lambert has worked closely with SEC Lead attorney
Jessica Mcgee to devise a scheme to defraud both Shareholders and Investors
of their property by numerous false representations and false claims before and

during the LPHI bankruptcy.

92.Without any proof of wrongdoing and based entirely on “information and
belief” along with the total disregard of many years of compliant company filings
as well as numerous sources of fact based information such as recent court
rulings and multiple audits and forensic audits of LPHI, Lisa Lambert in her
capacity as Assistant US Trustee along with Mcgee of the SEC continued in their

goal of eliminating LPHI regardless of the complete absence of reason.

93. Under 11 U.S.C. § 341. States that “The U.S. trustee and creditors may question
the debtor under oath at the section 341 meeting concerning the debtor's acts,

conduct, property, and the administration of the case.”

94.According to the trustee there was no Section 341 meeting yet, there was such
meeting except that it was conducted by Judge Russell Nelms presiding. At this
meeting, which was a defacto - Section 341 meeting, many questions were
asked by other parties and testified to. Lisa Lambert was made well aware of

the facts the case. There was no other Section341-type hearing period.

Page 33 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 34 of 203

95. Lisa Lambert was not interested in inconvenient facts and answers. Her business
was to scramble together a meeting that resulted in some of the necessary
components of a Section 341 meeting such as the adoption of a “Creditors
Committee” which is when Lisa Lambert learned that LPHI had no creditors

other than the SEC.

96.According to 11 U.S.C. § 1102 The Committee is appointed by the U.S. trustee
and ordinarily consists of unsecured creditors who hold the seven largest

unsecured claims against the debtor.

97.Since a “Creditors Committee” is a Chapter 11 requirement she assembled one
from members of the audience and other attendees. However, the prospect of
LPH! emerging from bankruptcy more successful than when they first sought
relief would mean there must also be a “Shareholder’s Committee”. Establishing
this Committee would enable this Bankruptcy to be brought to a speedy and

successful end. That was not to be.

98.Assistant US Trustee Lisa L Lambert knowingly and without notice eliminated
the rights of all shareholders at the pseudo Section 341 meeting even though
she was aware that LPHI was a totally solvent company absent the excessive S46
Million fine imposed by the SEC just after it had been forewarned by the court
clerk that LPHI was to receive a $75 Thousand bond fine as a result of

questionable accounting errors committed by Ernst Young.

Page 34 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 35 of 203

99. Assistant US Trustee Lisa L Lambert also knew that this egregious fine was to be
dropped by the SEC once the control of LPHI had been removed from the current

officers and directors.

100. Lisa Lambert had carried out her portion of the scheme which ultimately
caused LPHI to cease its successful and beneficial operations, cost the
Shareholders roughly $595 Million in Market Capital and $3.2 Billion of

investor’s assets.

101. Under 28 U.S.C. § 1930(a)(6) - a quarterly fee shall be paid to the United
States Trustee System Fund at Treasury in each case under chapter 11 (except
small business cases under Subchapter V of chapter 11) for each calendar
quarter, or portion thereof, between the date a bankruptcy petition is filed and
the date the court enters a final decree closing the case, dismisses the case, or

converts the case to another chapter in bankruptcy.

102. Under 11U.S. Code § 326. Limitation on compensation of trustee(a) In a case
under chapter 7 or 11, other than a case under subchapter V of chapter 11, the
court may allow reasonable compensation under section 330 of this title of the
trustee for the trustee’s services, payable after the trustee renders such services,
not to exceed 25 percent on the first $5,000 or less, 10 percent on any amount
in excess of $5,000 but not in excess of $50,000, 5 percent on any amount in
excess of $50,000 but not in excess of 51,000,000, and reasonable compensation
not to exceed 3 percent of such moneys in excess of $1,000,000, upon all moneys

disbursed or turned over in the case by the trustee to parties in interest,

Page 35 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 36 of 203

excluding the debtor, but including holders of secured claims.
(b) In a case under subchapter V of chapter 11 or chapter 12 or 13 of this title,
the court may not allow compensation for services or reimbursement of
expenses of the United States trustee or of a standing trustee appointed under
section 586(b) of title 28, but may allow reasonable compensation under section
330 of this title of a trustee appointed under section 1202(a) or 1302(a) of this
title for the trustee’s services, payable after the trustee renders such services,
not to exceed five percent upon all payments under the plan. (c) If more than one
person serves as trustee in the case, the aggregate compensation of such
persons for such service may not exceed the maximum compensation prescribed
for a single trustee by subsection (a) or (b) of this section, as the case may be.
(d) The court may deny allowance of compensation for services or
reimbursement of expenses of the trustee if the trustee failed to make diligent
inquiry into facts that would permit denial of allowance under section 328(c)
of this title or, with knowledge of such facts, employed a professional person

under section 327 of this title.

103. Assistant US Trustee Lisa Lambert failed to monitor and limit the money
extracted from the estate of LPH! both prior to and after the confirmation of the
Plan of Reorganization. At no point in the payments to Trustee Moran were
these legal limitations adhered to. No holders of security claims were
compensated prior to the final approval of the Plan. The only money disbursed
during that period was to parties complicit with the overall scheme to defraud

the estate. During that same period, Trustee Lambert failed to require adequate

Page 36 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 37 of 203

financial reporting standards to be maintained thus assisting in the, yet, still

unexplained disappearance of $1Billion from the estate portfolio.

104. U.S. Trustee Lambert’s failure to require such documentation also enabled
the Thompson and Knight law firm through David Bennett it’s lead counsel to
Trustee Moran, to profit at the expense of the estate to an estimated $150

Million through various schemes.

105. U.S. Trustee Lambert in her lack of reasonable oversight of Trustee Moran,
failed to protect the estate by not requiring the production and filing of the 2015
and 2016 10ks and 10Qs as required by the SEC.

106. Having allowed, such serious lapses in the oversight of all Fees Paid starting
with Trustee Moran along with failing to required reporting as in Securities
Exchange Act of 1934- Reporting Requirements - "... under Section 13(a) of the
Exchange Act (codified in 15 U.S.C. § 78m, has led directly to the loss of over
$1 Billion to the estate at the hands of Trustee Moran assigned to the LPHI
Chapter 11 Bankruptcy case by U.S. Trustee Lisa Lambert and SEC Jessica Mcgee

one year prior to the declaration of the LPHI bankruptcy.

107. According to 11 U.S.C. §§ 1106, 1107; Fed. R. Bankr. P. 2015(a)- These duties,
set forth in the Bankruptcy Code and Federal Rules of Bankruptcy Procedure,
include accounting for property, examining and objecting to claims, and filing
informational reports as required by the court and the U.S. trustee or

bankruptcy administrator ( discussed below), such as monthly operating reports.

Page 37 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 38 of 203

Also, as many of the other powers and duties of a trustee, including the right
with the court's approval, to employ attorneys, accountants, appraisers,
auctioneers, or other professional persons to assist the debtor during its
bankruptcy case. Other responsibilities include filing tax returns and reports
which are either necessary or ordered by the court after confirmation such as a
final accounting. The U.S. trustee is responsible for monitoring the compliance
of the debtor in possession with the reporting requirements. As it pertains to

this requirement Lisa Lambert made no such filings.

108. Lisa Lambert failed in her fiduciary duties to oversee the Case Trustee Moran
especially knowing his many shortcomings as far back as the secret meeting at
the LaQuinta Inn held months before the LPHI request for Chapter 11

reorganization.

109. Trustee Moran failed to carry out his duties as well as his fiduciary
responsibilities. Lisa Lambert allowed this atrocity to continue to the detriment
of LPHI, its Shareholders and its investors. Her failure to provide adequate
oversight was directly responsible for this bankruptcy failure as well as the

corruption, concealment of assets and fraud that has accompanied it.

110. These failures also include the failure to comply with the reporting
requirements of the U.S. trustee or orders of the bankruptcy court, or fail to
take the appropriate steps to bring the case to confirmation, the U.S. trustee
may file a motion with the court to have the debtor's chapter 11 case converted

to another chapter of the Bankruptcy Code or to have the case dismissed.

Page 38 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 39 of 203

111. According to the 11 U.S.C. § 1104(e) U.S. trustee is required to move for
appointment of a trustee if there are reasonable grounds to believe that any of
the parties in control of the debtor "oarticipated in actual fraud, dishonesty or
criminal conduct in the management of the debtor or the debtor's financial
reporting.”

Lisa Lambert made the decision to appoint an inappropriate and unqualified,
even by the U.S. Trustee Program’s own rules, Trustee H. Thomas Moran to

lead a Chapter 11 Bankruptcy before said bankruptcy had yet to be filed.

112. Lisa Lambert petitioned the court to have the original LPH| management
removed based on nothing more than what was agreed upon between Jessica
Mcgee of the SEC and herself. No facts or concrete evidence has been presented
to the court to substantiate the rumors that forced this company into

bankruptcy according to the agenda of their scheme.

113. Without any actual evidence presented to Lisa Lambert that the parties in
control of the debtor "participated in actual fraud, dishonesty or criminal
conduct in the management of the debtor or the debtor's financial reporting”,
Lambert made the decision to replace an experienced, successful and compliant
large public company’s management with Trustee Moran. Moran was not a
disinterested party, who owned a much smaller company in the same business
and was now being presented with an opportunity to grow his company many-
fold, had no Chapter 11 experience and none with a public company of this size

or complexity.

Page 39 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 40 of 203

114. The results were exactly what a reasonable person would expect; total
disaster for LPHI, its Shareholders and its investors, and a bonanza for the

trustee and his counsel to the extent of $3.2 Billion.

115. Lisa Lamberts failed to appoint an appropriate case trustee so that she might
be able to perform his duties as stated in 11 U.S.C. § 1106(a)(5) which states
that “The case trustee is responsible for management of the property of the
estate, operation of the debtor's business, and, if appropriate, the filing of a plan
of reorganization. Section 1106 of the Bankruptcy Code requires the trustee to

file a plan "as soon as practicable”.

116. Because of this clear failure of fiduciary duty to the Debtor, Lisa Lambert
knowing carried out her portion of the scheme to dismantle LPHI, it’s
Shareholders and its investors. Lisa Lambert enabled the case trustee H. Thomas
Moran to now orchestrate the massive crimes that were inflicted upon the

estate, the shareholders, and the investors.

117. i8 U.S. Code § 242 addresses the Deprivation of rights under color of law:
Whoever, under color of any law, statute, ordinance, regulation, or custom,
willfully subjects any person in any State, Territory, Commonwealth, Possession,
or District to the deprivation of any rights, privileges, or immunities secured or
protected by the Constitution or laws of the United States,... shall be fined under
this title, or imprisoned for any term of years or for life, or both, or may be

sentenced to death.

Page 40 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 41 of 203

418. Lisa Lambert utilized her position as Assistant US Trustee to plan and execute
the pre-planned scheme on a compliant and successful public company
operating for 25 years, in order that she might eliminate that company without
regard for the company its Shareholders and its investors. Executing her plan
under the Color of Law, Assistant U.S. Trustee Lisa Lambert eliminated the value
of the shareholders assets, denied them the right to representation in the

Bankruptcy court and did so Without Notice.

119. Assistant U.S. Trustee Lisa Lambert willfully through a deceptive scheme
deprived Shareholders of any rights, privileges, or immunities secured or
protected by the Constitution or laws of the United States regarding the taking

without due cause and without due process.

120. Assistant US Trustee Lisa Lambert willfully participated and contributed to
the scheme that cost LPHI Shareholders $592,000,000 in market capital and

ultimately the entire company.

4121. David Bennett - lead counsel to trustee Moran and partner at Thompson &
Knight, LLP:
48 U.S. Code § 157. Bankruptcy fraud U.S. Code A person who, having
devised or intending to devise a scheme or artifice to defraud and for the
purpose of executing or concealing such a scheme or artifice or attempting

to do so--

Page 41 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 42 of 203

1- files a petition under title 11, including a fraudulent
involuntary petition under section 303 of such title;

2- files a document in a proceeding under title 11; or

3 - makes a false or fraudulent representation, claim, or promise

concerning or in relation to a proceeding under title 11, at any

time before or after the filing of the petition, or in relation to a

proceeding falsely asserted to be pending under such title,

shall be fined under this title, imprisoned not more than 5 years, or both.

122. David Bennett was selected as the lead attorney for the, yet to have been

confirmed by the court, LPH! Bankruptcy Trustee Moran, by SEC’s Jessica Mcgee.

123. David Bennett attended the secret meeting at the LaQuinta Inn along with
Jessica Mcgee and Lisa Lambert and others to participate in the development of

the scheme to put LPHI out of business.

124. David Bennett, lead counsel for Trustee H. Thomas Moran, executed his
portion of the scheme in part by developing various documents comprised of
fraudulent representations and claims and false assertions regarding LPHI, LPHI
investors and the investor owned asset portfolio for submission to the court by

Trustee H. Thomas Moran.

125. David Bennett as lead counsel to Trustee H. Thomas Moran and
coconspirator in this massive Bankruptcy Fraud advised Trustee Moran

throughout the various stages of this scheme regarding subject matter including

Page 42 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 43 of 203

but not limited to the nullification of the long standing and legally binding
investment contracts between the investors and LPI, the prosecution of the
Bankruptcy in the court without any facts or evidence that neither law or a
reasonable person would deem adequate, and the submission of legal billing to
the trustee for his approval that was bloated and fraudulently padded with the
hours of the legal services of numerous attorneys that either did no work
regarding the LPHI case or merely showed themselves in the courtroom again,

without the performance of any work deemed billable to the estate.

126. David Bennett as lead counsel to Trustee H. Thomas Moran and as a partner
of Thompson and Knight developed an excessively long and complex plan of
reorganization for which three separate versions were presented to the court

due to the obvious abusive tactics used in its development.

127. David Bennett’s participation in this scheme from its inception and planning
at the LaQuinta Inn months before LPHI sought relief by filing Chapter 11 has
destroyed LPHI, a successful and compliant public company and cost 30,000

Investors, their rightful owners of the $3.4 Billion asset portfolio.

128. 18 U.S. Code § 152. Concealment of assets; false oaths and claims; bribery
A person who— 1 - knowingly and fraudulently conceals from a custodian,
trustee, marshal, or other officer of the court charged with the control or
custody of property, or, in connection with a case under title 11, from creditors
or the United States Trustee, any property belonging to the estate of a debtor;

2 - knowingly and fraudulently makes a false oath or account in or in relation to

Page 43 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 44 of 203

any case under title 11; 4- knowingly and fraudulently presents any false claim
for proof against the estate of a debtor, or uses any such claim in any case under
title 11, in a personal capacity or through an agent, proxy, or attorney; 5 -
knowingly and fraudulently receives any material amount of property from a
debtor after the filing of a case under title 11, with intent to defeat the
provisions of title 11; shall be fined under this title, imprisoned not more than 5

years, or both.

129. David Bennett’s failure to advise Trustee Moran of his reporting obligations
regarding the required 10Ks, 10Qs and the FASB compliant audits contained
within directly contributed to the concealment by such omission of these
required reports of the investor’s portfolio assets in order to profit from the

theft of those assets from their rightful and contractual owners.

130. David Bennett’s activities as lead counsel to Trustee Moran enabled a
complete lack of accountability of the estate assets. The absence of such legally

required reporting enabled the concealment of the theft in excess of $1 Billion.

131. 18 U.S. Code § 153. Embezzlement Against Estate (a) Offense -A
person described in subsection (b) who knowingly and fraudulently
appropriates to the person’s own use, embezzles, spends, or transfers
any property or secretes or destroys any document belonging to the
estate of a debtor shall be fined under this title, imprisoned not more
than 5 years, or both. (b)Person to Whom Section Applies.—A person

described in this subsection is one who has access to property or

Page 44 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 45 of 203

documents belonging to an estate by virtue of the person’s participation
in the administration of the estate as a trustee, custodian, marshal,
attorney, or other officer of the court or as an agent, employee, or other
person engaged by such an officer to perform a service with respect to

the estate.

132. David Bennett, lead counsel to Trustee H. Thomas Moran and Partner
with Thompson & Knight utilized his position as such, along with his
relationship with SEC’s Jessica Mcgee, to bill the LPHI estate which is

comprised of the confiscated investor assets.

133. David Bennett’s participation in this massive fraud and his intentional
omission of legal counsel to Trustee Moran regarding the illegality of
such practices along with other illegal activities leaves no doubt that Mr.
Bennett, acting as lead counsel to Trustee Moran and as a partner for
Thompson & Knight, has both contributed and benefitted by the

schemed embezzlement of the LPHI estate.

134. David Bennett’s various activities throughout the execution of this
scheme to bring LPHI down is estimated to have garnered roughly $150

Million for Thompson & Knight LP.

135. Plaintiff's request to produce those legally required missing 1OKs and
10Qs from 2015 and 2016 will provide the true extent of the amount of

assets embezzled.

Page 45 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 46 of 203

136. 18 U.S. Code § 155. Fee agreements in cases under title 11 and
receiverships Whoever, being a party in interest, whether as a debtor,
creditor, receiver, trustee or representative of any of them, or attorney for
any such party in interest, in any receivership or case under title 11 in any
United States court or under its supervision, knowingly and fraudulently
enters into any agreement, express or implied, with another such party in
interest or attorney for another such party in interest, for the purpose of
fixing the fees or other compensation to be paid to any party in interest or
to any attorney for any party in interest for services rendered in
connection therewith, from the assets of the estate, shall be fined under

this title or imprisoned not more than one year, or both.

137. David Bennett, acting in the capacity as lead counsel and
representative for LPHI Trustee H. Thomas Moran as well as partner at
Thompson & Knight LP, knowingly and fraudulently fixed his fees and
other compensation to any and all attorneys from Thompson & Knight,
including himself, those attorneys that actively participated in the LPHI
bankruptcy and those attorneys who’s hours were billed to the LPHI
estate but did not perform duties that would substantiate this billing.
Such practices are clear violations of the bankruptcy law as well as

aforementioned criminal laws.

Page 46 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 47 of 203

138. By employing such billing practices to the LPHI estate, Mr. Bennett has
actively sought to enrich himself and Thompson & Knight at the direct

expense to the LPHI estate.

139. In addition, Mr. Bennett’s counsel to Trustee Moran has led to the
avoidance of the production of the 2015 & 2016 10Ks and 10Qs in a direct
effort to conceal the extend of the money paid to Thompson & Knight LP.
for services rendered along with those many hours billed to the estate for
services not rendered. The amount of this billing is estimated to exceed

$150 Million.

140. Under 18 U.S. Code § 242 - Deprivation of rights under color of law-
Whoever, under color of any law, statute, ordinance, regulation, or custom,
willfully subjects any person in any State, Territory, Commonwealth,
Possession, or District to the deprivation of any rights, privileges, or
immunities secured or protected by the Constitution or laws of the United
States, ...shall be fined under this title or imprisoned not more than ten years,

or both;

141. David Bennett, in his capacity as lead counsel to Trustee Moran and as a
partner of Thompson & Knight LP, has acted Under The Color of Law to
willfully subject the Investors and contractually legal owners of their property
and their rights to said property without representation and legitimate due

process.

Page 47 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 48 of 203

142. Mr. Bennett’s actions as stated have directly and actively produced
fraudulent representations, failed to counsel Trustee Moran to produce the
required reporting for the 2015 & 2016 10Ks and 10Qs in an obvious attempt
to conceal the true level of theft of LPHI estate assets and extracted over $150
Million for the benefit of himself and Thompson & Knight for which he is a

partner.

143. The request to produce the required reporting for 2015 and 2016 will
substantiate all claims against the parties listed above. The reluctance by
Mr. Moran, Mr. Bennett and all succeeding Trustees is further evidence of

this scheme and the continuance of theft from the LPHI estate.

144. Thompson & Knight, through Partner David Bennett, was a direct
recipient and knowing beneficiary of over $100 Million from the numerous
activities within this scheme driven by both Ms. Mcgee and Mr. Bennett.
Although the exact total has yet to be determined, the current estimate
puts the receipts of Thomson & Knight at nearly $150 Million although that
amount could prove far higher based on the production of the 2015 and
2016 audits. Thompson & Knight LLP is guilty of fraudulently billing
hundreds of Attorney hours to the LPHI estate for work that had not been
performed by many of the attorneys for whom those billed hours can be

attributed. 18 U.S. Code § 1001(a)(1)(2)(3)(5)(7)(8)

145. Alan Jacobs, Trustee of the Creditor Holders Trust.

Page 48 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 49 of 203

The Creditor Holder’s Trust contained the qualified money, as set forth by the
IRS regulations, and was created to manage the asset portfolio for those
investors who were unable to pay their premiums after the catastrophic
losses sustained by the actions taken against them during this bankruptcy.
The premiums became unsustainable for investors after Trustee Moran
borrowed $200 Million against the value of the policies. This $200 Million

taken from the estate has yet to be accounted for.

146. Under 28 U.S.C. § 1930(a)(6) a trustee is entitled to $325 for any quarter
that no disbursements have been made. According to code, between January
1, 2008 through December 31, 2017 a U.S. Trustee is entitled to as much as

$30 thousand for disbursements of $30 Million or more.

147. During Trustee Jacobs’ time as trustee at no point has he provided
detailed financial reporting that explicitly states the payments he’s extracted
from the estate for his fees as Trustee. His reporting thus far has been bare
minimum and the current inadequate reporting is a clear attempt to conceal

just how excessive his fees are to the court.

148. Under 18 U.S. Code § 155. Fee agreements in cases under title 11 and
receiverships Whoever, being a party in interest, whether as a debtor, creditor,
receiver, trustee or representative of any of them, or attorney for any such
party in interest, in any receivership or case under title 11 in any United States
court or under its supervision, knowingly and fraudulently enters into any

agreement, express or implied, with another such party in interest or

Page 49 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 50 of 203

attorney for another such party in interest, for the purpose of fixing the fees or
other compensation to be paid to any party in interest or to any attorney for
any party in interest for services rendered in connection therewith, from the
assets of the estate, shall be fined under this title or imprisoned not more than

one year, or both.

149. Trustee Jacobs is currently the recipient of a substantial portion of a $5
Million quarterly fee for which there is no transparency and no accountability.
Based on the rules of payment as set forth under 28 U.S.C. § 1930(a)(6)
reasonable fees that could be attributed to him, his attorneys, the Trustee of
the Position Holders Trust and his Attorneys along with any minimum
accounting fees required to produce such sparse financial reporting could never

reach that staggering amount of $5 Million per Quarter.

150. Neither Trustee Jacobs nor the Trustee of the Position Holder’s Trust have
provided the missing and required 10K’s and 10Qs from 2015 and 2016 just as
they continue to neglect to produce a detailed breakdown of the exorbitant $5

Million in Quarterly fees.
151. Trustee Jacobs’ deceptive and deficient reporting continues to deplete the

assets of the estate without proper oversight or accountability. Current

estimates put this excessive billing at roughly $3.8 Million per Quarter.

Page 50 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 51 of 203

452. The submission of a compliant 10Q for each of the quarters during which he
has served in that capacity of trustee will undoubtedly substantiate these

claims.

153. Under 18 U.S. Code § 153(a)(b). Embezzlement Against Estate-(a) Offense -
A person described in subsection (b) who knowingly and fraudulently
appropriates to the person’s own use, embezzles, spends, or transfers any
property or secretes or destroys any document belonging to the estate of
a debtor shall be fined under this title, imprisoned not more than 5 years, or
both. (b)Person to Whom Section Applies.—A person described in this
subsection is one who has access to property or documents belonging to an
estate by virtue of the person’s participation in the administration of the estate
as a trustee, custodian, marshal, attorney, or other officer of the court or as an
agent, employee, or other person engaged by such an officer to perform a

service with respect to the estate.

154. Without the details provided in the required and compliant 10Qs and 10Ks
Trustee Jacobs knowingly and fraudulently appropriates assets of the LPHI
estate. In addition, as a lead participant in the administration of the estate as a
trustee he has unabated access to the property of the estate to carry out such

fraudulent appropriations of the estate.

155. Trustee Jacobs, without any adequate oversight by the U.S. Trustees office

continues to substantially profit, as do his attorneys, at a direct and excessive

Page 51 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 52 of 203

cost to assets of the estate. Such Excessive billing is depleting the estate at an

untenable and illegal rate.

156. According to 18 U.S. Code § 152. Concealment of assets; false oaths and
claims; bribery;

1 - knowingly and fraudulently conceals from a custodian, trustee, marshal,
or other officer of the court charged with the control or custody of property,
or, in connection with a case under title 11, from creditors or the United
States Trustee, any property belonging to the estate of a debtor;
2 - knowingly and fraudulently makes a false oath or account in or in relation
to any case under title 11;
3 - knowingly and fraudulently makes a false declaration, certificate,
verification, or statement under penalty of perjury as permitted under
section 1746 of title 28, in or in relation to any case under title 11;
4 - knowingly and fraudulently presents any false claim for proof against the
estate of a debtor, or uses any such claim in any case under title 11, ina
personal capacity or as through an agent, proxy, or attorney;
5 - knowingly and fraudulently receives any material amount of property
from a debtor after the filing of a case under title 11, with intent to defeat
the provisions of title 11;
6 - knowingly and fraudulently gives, offers, receives, or attempts to obtain
any money or property, remuneration, compensation, reward, advantage,
or promise thereof for acting or forbearing to act in any case under title 11;
8 - after the filing of a case under title 11 or in contemplation thereof,

knowingly and fraudulently conceals, destroys, mutilates, falsifies, or makes

Page 52 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 53 of 203

a false entry in any recorded information (including books, documents,
records, and papers) relating to the property or financial affairs of a debtor;
Or;

9 - after the filing of a case under title 11, knowingly and fraudulently
withholds from a custodian, trustee, marshal, or other officer of the court
or a United States Trustee entitled to its possession, any recorded
information (including books, documents, records, and papers) relating to
the property or financial affairs of a debtor, shall be fined under this title,

imprisoned not more than 5 years, or both.

157. Additionally, Under Securities Exchange Act of 1934, addresses the Reporting
Requirements Section 13(a) of the Exchange Act - codified in 15 U.S.C. § 78m
companies with registered publicly held securities and companies of a certain
size are called "reporting companies," meaning that they must make periodic
disclosures by filing annual reports (called a Form 10-K) and quarterly reports
(called a Form 10-Q). Reporting companies must also promptly disclose certain
important events (called a Form 8-K). Information in these reports includes
information about the company's officers and directors, the company's line of
business, audited financial statements, and the management discussion and

analysis section.

158. The Exchange Act - "...disclosure materials must be filed with the SEC. "
Section 20 (codified in 15 U.S.C. § 78t) provides for joint and several liability for
people who control or abet violators of the Exchange act, thus increasing the

chance that an investor will be able to collect any damages that are awarded.

Page 53 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 54 of 203

Additionally: At no time did either Trustee Espinosa or his predecessor Trustee
Moran request their relief of reporting duties to the SEC under 17 CFR § 240.12h-
3 - Suspension of duty to file reports under section 15(d) or; Section 240.15d-6 -

Suspension of duty to file reports.

159. In his failure under the two aforementioned regulations, Trustee Jacobs, by
way of his inadequate reporting has enabled himself, in his capacity as Trustee
to knowingly and fraudulently conceal from the court the natural and extent
there of pertaining to the use of the assets of the estate. His submissions of
quarterly reports clearly substantiate his active submission of reports

containing both false reporting and false claims against the estate.

160. In filing such inadequate and opaque reporting, he continues to fraudulently
receive property of the estate with a clear intent in contrast to the rules set

forth under Title 11.

161. Additionally, his avoidance to produce the missing audits along with the
continuing inadequacy of his current financial reporting, further assists in the
ongoing efforts by he and the other Trustees to obscure the whereabouts of

the missing $1 Billion and continue to defraud the estate assets.

162. The complete lack of reporting compliance and transparency also brings in

to question his ability to allow an offer to purchase to be extended to the

Page 54 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 55 of 203

investors from a source likely connected to Trustee Jacobs and located in the

Cayman Islands with a series highly questionable facts surrounding it.

163. Under 18 U.S. Code § 157(3) A person who, having devised or intending to
devise a scheme or artifice to defraud and for the purpose of executing or
concealing such a scheme or artifice or attempting to do so—

3 - makes a false or fraudulent representation, claim, or promise
concerning or in relation to a proceeding under title 11, at any time
before or after the filing of the petition, or in relation to a proceeding
falsely asserted to be pending under such title,

shall be fined under this title, imprisoned not more than 5 years, or

both

164. Also Under: 18 U.S. Code § 1001 Statements or entries generally:

(a) Except as otherwise provided in this section, whoever, in any matter
within the jurisdiction of the executive, legislative, or judicial branch
of the Government of the United States, knowingly and willfully—

(1) falsifies, conceals, or covers up by any trick, scheme, or device a
material fact;

(2) makes any materially false, fictitious, or fraudulent statement or
representation; or

(3) makes or uses any false writing or document knowing the same to
contain any materially false, fictitious, or fraudulent statement or

entry;

Page 55 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 56 of 203

Shall be fined under this title, imprisoned not more than 5 years

165. Although Trustee Jacobs was not involved in the initial planning and
execution of the LaQuinta Inn scheme, he continues to defraud the estate by
knowingly executing the original scheme and by his avoidance to provide those

compliant and required financial statements for 2015 & 2016.

166. Trustee Jacobs knowingly and willfully has supported the fraudulent
representations of Trustee Espinosa by both; omission of fact in presenting the
documents for the Cayman Island “offer to Purchase”. This offer, among other
deceptions contained within that document, presenting an offer suggesting that
said value of the assets to be sold might have been determined by an acceptable

financial reporting standards, which it was not.

167. Other offers for the portfolio assets were extended by parties outside the
scheme. Offers above 80 cents on the invested dollar were presented but the
Trustees refused. The acceptance of such an outside offer would have been
hugely beneficial to the estate and to the investors whose policies were forced
into this program. However, it would have harmed the scheme to defraud the

estate as continued by Trustee Jacobs.

168. Trustee Jacobs’ actions and in some instances, lack of action knowingly
continues to defraud the estate. The offer for purchase that was presented
under Trustee Espinosa and supported by Trustee Jacobs was so egregiously

flawed, his fiduciary duty was audaciously violated.

Page 56 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 57 of 203

169. At 13.3 cents on the invested dollar plus additional undefined expenses to
be subtracted from that anemic offer, this was a clear demonstration of Trustee
Jacobs’ adverse intentions and the ongoing failure his fiduciary duty. A
reasonable person could certainly question the possibility that he likely stood to

benefit outside his compensation as Trustee from such a offer.

170. Under: 18 U.S. Code § 154. Adverse interest and conduct of officers which
states A person who, being a custodian, trustee, marshal, or other officer of
the court—(3)knowingly refuses to permit a reasonable opportunity for the
inspection by the United States Trustee of the documents and accounts relating
to the affairs of an estate in the person’s charge, Shall be fined under this title

and shall forfeit the person’s office, which shall thereupon become vacant.

171. Trustee Jacobs’ failure to pursue the production of the 10Ks and 10Qs from
2015 and 2016 comprises a knowing refusal to permit an opportunity for
inspection by the U.S. Trustee or any party to the bankruptcy, of the documents

and accounts relating to the affairs of an estate.

172. Trustee Jacobs has demonstrated his disregard for his fiduciary duty to the
estate by continuing to conceal vital information for the preservation and care
due to the estate by a trustee. His actions provide clear evidence of adverse

interest and conduct of this trustee.

Page 57 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 58 of 203

173. Under 11 U.S. Code § 704. Duties of trustee (a)(8): (a)(2)(4)(5)(7)(8), The

trustee shall-

(2) be accountable for all property received;

(4) investigate the financial affairs of the debtor;

(7) unless the court orders otherwise, furnish such information concerning
the estate and the estate’s administration as is requested by a party in
interest;

(8) if the business of the debtor is authorized to be operated, file with the
court, with the United States trustee, and with any governmental unit
charged with responsibility for collection or determination of any tax arising
out of such operation, periodic reports and summaries of the operation of
such business, including a statement of receipts and disbursements, and

such other information as the United States trustee or the court requires;

174. Trustee Jacobs has failed to provide a full accounting of the total assets

received by the estate as well as that portion of those estate assets under his

management.

175. Trustee Jacobs has Knowingly failed to investigate the financial affairs of the

debtor as such he has failed to provide the results of this investigation to the

court.

176. Trustee Jacobs failed in collecting and maintaining such accurate information

pertaining to the estate, thus eliminating his ability to file compliant tax returns

for the estate and its operations during his tenure.

Page 58 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 59 of 203

177. These various violations by Trustee Jacobs continue to this day. Had he
provided his services in accordance with 11 U.S. Code § 704. Duties of trustee
(a)(8): (a)(2)(4)(7)(8) all reporting violations would be remedied, the assets of
the estate illegally pilfered by preceding Trustee Moran and his counsel David
Bennett and others would have been accounted for and all accurate tax returns
would have been filed. His failures under this code are deliberate and egregious.

They have cost the estate hundreds of millions.

178. Under code 11 U.S. Code § 704(a)(2) which states

(a)The trustee shall— (2) be accountable for all property received

179. Additionally, Bankruptcy Rule 903 states: The objective of "expeditious and
economical administration" of cases under the Code has frequently been
recognized by the courts to be "a chief purpose of the bankruptcy laws." See
Katchen v. Landy, 382 U.S. 323, 328 (1966): Bailey v. Glover, 88 U.S. (21 Wall.)
342, 346-47 (1874): Ex parte Christy, 44 U.S. (3 How.) 292, 312-14, 320-22
(1845). The rule also incorporates the wholesome mandate of the last sentence
of Rule 1 of the Federal Rules of Civil Procedure. (2 Moore, Federal Practice 1.13
(2d ed. 1980); 4 Wright & Miller, Federal Practice and Procedure-Civil §1029
(1969)).

180. LPHI has grown to a company with $2.8 Billion in liquid assets due to this
bankruptcy. The SEC imposed the excessive fine that put LPHI in Chapter 11

initially, was dropped just after the CEO Pardo was forced out. This left LPHI in

Page 59 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 60 of 203

a perfect position to exit Chapter 11 since it had no other creditors. Futher to
pursue such a logical exit was a failure under both 11 U.S. Code § 704(a)(1)(2)

and Bankruptcy Rule 903.

181. Trustee Jacobs’ failure to provide accurate information concerning the estate
would have led directly to the expeditious exit from Chapter 11 for LPHI.
However, doing so would have eliminated the possibility to cause further
damage to the estate by continuing with their ongoing scheme. The exit from
chapter 11 from LPHI | adverse to the financial expectations of Jacobs and the

other trustees in cost.

182. Under 18 U.S. Code § 242 - Deprivation of rights under color of law- states
that: Whoever, under color of any law, statute, ordinance, regulation, or
custom, willfully subjects any person in any State, Territory, Commonwealth,
Possession, or District to the deprivation of any rights, privileges, or immunities
secured or protected by the Constitution or laws of the United States, ...shall be

fined under this title or imprisoned not more than ten years, or both;

183. Trustee Jacobs continues to operate in accordance with the scheme to
defraud and conceal the assets of the estate. His failure under the numerous
code regulations and laws listed above, continues to deprive the rightful
owners of the estate their assets while failing to account for and protect those
assets of the estate from the numerous abuses at the hands of Jacobs and all

other Trustees assigned to this LPHI Chapter 11 bankruptcy.

Page 60 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 61 of 203

184. Trustee Jacobs has, under the Color of Law, willfully subjected the investors
to the ongoing deprivation of their rights protected under the 5" Amendment
to the Constitution of the United States of America, thus denying Investors

their property.

185. Eduardo Espinosa, Trustee- Position Holder’s Trust

Under 18 U.S. Code § 152(1)(3)(5)(7)(8)(9) Concealment of assets; false oaths

and claims; bribery
1 - knowingly and fraudulently conceals from a custodian, trustee,
marshal, or other officer of the court charged with the control or custody
of property, or, in connection with a case under title 11, from creditors or
the United States Trustee, any property belonging to the estate of a
debtor;
3 -knowingly and fraudulently makes a false declaration, certificate,
verification or statement under penalty of perjury as permitted under
section 1746 of title 28, in or in relation to any case under title 11;
7 - in a personal capacity or as an agent or officer of any person or
corporation, in contemplation of a case under title 11 by or against the
person or any other person or corporation, or with intent to defeat the
provisions of title 11, knowingly and fraudulently transfers or conceals any
of his property or the property of such other person or corporation;
8 - after the filing of a case under title 11 or in contemplation thereof,
knowingly and fraudulently conceals, destroys, mutilates, falsifies, or

makes a false entry in any recorded information (including books,

Page 61 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 62 of 203

documents, records, and papers) relating to the property or financial
affairs of a debtor; or
9 - after the filing of a case under title 11, knowingly and fraudulently
withholds from a custodian, trustee, marshal, or other officer of the court
or a United States Trustee entitled to its possession, any recorded
information (including books, documents, records, and papers) relating to
the property or financial affairs of a debtor,
Shall be fined under this title, imprisoned not more than 5 years, or

both.

186. Under 18 U.S. Code § 157(1)(2)(3) - A person who, having devised or
intending to devise a scheme or artifice to defraud and for the purpose of
executing or concealing such a scheme or artifice or attempting to do so—

3 - makes a false or fraudulent representation, claim, or promise
concerning or in relation to a proceeding under title 11, at any time before
or after the filing of the petition, or in relation to a proceeding falsely
asserted to be pending under such title;

shall be fined under this title, imprisoned not more than 5 years, or both.

187. Under 18 U.S. Code § 1001 Statements or entries generally: Except as
otherwise provided in this section, whoever, in any matter within the jurisdiction
of the executive, legislative, or judicial branch of the Government of the United
States, knowingly and willfully—

i. falsifies, conceals, or covers up by any trick, scheme, or device a material

fact;

Page 62 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 63 of 203

ii. makes any materially false, fictitious, or fraudulent statement or
representation; or

iii. makes or uses any false writing or document knowing the same to
contain any materially false, fictitious, or fraudulent statement or entry;

Shall be fined under this title, imprisoned not more than 5 years

188. Trustee Espinosa immediately succeeded Trustee Moran upon Moran’s
departure from the Bankruptcy. Trustee Espinosa was keenly aware of the major
deficiencies in the reporting of the assets of the estate by Trustee Moran and
neither reported it to the court or the SEC, nor did he attempt to rectify those

deficiencies.

189. Trustee Espinosa neglected to both report and correct the reporting
deficiencies of the previous trustee, knowingly and fraudulently concealing the

whereabouts of the missing $1 Billion+ from the assets of the estate.

190. Trustee Espinosa knowingly and fraudulently filed LPHI’s first 10K and 10Q
due during his tenure as trustee to the SEC since LPHI’s original management filed
more than 2 years earlier in an attempt to conceal the missing $1 Billion+ assets

stolen by Trustee Moran and his counsel.

191. Trustee Espinosa also failed to mention the excessive fees and expenses
paid to Trustee Moran and his counsel.
in addition, Trustee Espinosa also knowingly and fraudulently makes a false

declaration as to the financial affairs of the Estate with full knowledge that the 10K

Page 63 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 64 of 203

is a non-compliant submission in that the previous 10Ks from 2015 and 2016 are
required in order to produce an Unqualified (FASB compliant) opinion by the

auditor.

192. Under 18 U.S. Code § 154. Adverse interest and conduct of officers- A
person who, being a custodian, trustee, marshal, or other officer of the court—
knowingly refuses to permit a reasonable opportunity for the inspection by the
United States Trustee of the documents and accounts relating to the affairs of an

estate in the person’s charge,

193. Trustee Espinosa, as has clearly been enumerated by the numerous
aforementioned code violations, has demonstrated his adverse interest by his
conduct as trustee throughout his tenure. However, his signature on the predatory
“Offer to Purchase” [see Exhibit 2] as described above in Trustee Jacobs’

participation, bears witness to his adverse intentions to the estate.

194. By knowingly avoiding the production of the required and FASB compliant
10Ks, 10Qs and the 8Ks from 2015 and 2016, then submitting a non-compliant
10K for 2017, he has intentionally disallowed a reasonable opportunity for the

inspection by any interested parties.

195. This failure of his duties as a trustee of LPHI is unmistakably and knowingly

adverse to the interest of the estate.

Page 64 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 65 of 203

196. Under 11 U.S. Code § 704. Duties of trustee (a)(8): (a)(2)(4)(5)(7)(8), The
trustee shall-

a. (2) be accountable for all property received:

b. (4) investigate the financial affairs of the debtor:

c. (7) unless the court orders otherwise, furnish such information
concerning the estate and the estate’s administration as is requested by
a party in interest:

d. (8) if the business of the debtor is authorized to be operated, file with
the court, with the United States trustee, and with any governmental
unit charged with responsibility for collection or determination of any tax
arising out of such operation, periodic reports and summaries of the
operation of such business, including a statement of receipts and
disbursements, and such other information as the United States trustee

or the court requires;

197. Bankruptcy Rule 903 states: The objective of "expeditious and economical
administration" of cases under the Code has frequently been recognized by the
courts to be "a chief purpose of the bankruptcy laws." See Katchen v. Landy, 382
U.S. 323, 328 (1966): Bailey v. Glover, 88 U.S. (21 Wall.) 342, 346-47 (1874): Ex
parte Christy, 44 U.S. (3 How.) 292, 312-14, 320-22 (1845). The rule also
incorporates the wholesome mandate of the last sentence of Rule 1 of the
Federal Rules of Civil Procedure. (2 Moore, Federal Practice 1.13 (2d ed. 1980);
A Wright & Miller, Federal Practice and Procedure-Civil §1029 (1969)).

Page 65 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 66 of 203

198. Securities Exchange Act of 1934- Reporting Requirements - "... under Section
13(a) of the Exchange Act (codified in 15 U.S.C. § 78m, companies with registered
publicly held securities and companies of a certain size are called "reporting
companies," meaning that they must make periodic disclosures by filing annual
reports (called a Form 10-K) and quarterly reports (called a Form 10-Q).
Reporting companies must also promptly disclose certain important events
(called a Form 8-K). Information in these reports includes information about the
company's officers and directors, the company's line of business, audited
financial statements, and the management discussion and analysis section.
According to The Exchange Act - "...disclosure materials must be filed with the
SEC.". Section 20 (codified in 15 U.S.C. § 78t) provides for joint and several
liability for people who control or abet violators of the Exchange act, thus
increasing the chance that an investor will be able to collect any damages that

are awarded.

199. Trustee Espinosa failed in his duties as Trustee in the LPHI bankruptcy case
by not accounting for the $1 Billion in missing property which comprises a
substantial portion of the legitimate amount of estate assets originally

confiscated from the investors.
200. Although the tax burden of income produced by the remaining estate assets

and paid to the investors was passed along to the note holders, that income not

paid to the investors and its various uses still requires the reporting to the IRS.

Page 66 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 67 of 203

901. The court made no declarations relieving the Trustees of the LPHI estate

from any of its reporting requirements to either the SEC or the IRS

202. At no time did Trustee Espinosa ,Trustee Moran or Trustee Jacobs request
relief of their reporting duties to the SEC under 17 CFR § 240.12h-3 - Suspension
of duty to file reports under section 15(d) or; Section 240.15d-6 - Suspension of

duty to file reports.

203. Therefore, Trustee Espinosa knowingly and fraudulently failed to file such

compliant and required reports.

204. As stated in both 11 U.S. Code § 704(a)(1)(2), and Bankruptcy Rule 903
Trustee Espinosa failed to close the estate expeditiously or account for all of the
property originally confiscated from the investors under Trustee Moran or
investigate and report the result of this investigation of the conduct of the

bankruptcy and the financial affairs thereof.

205. Trustee Espinosa knowingly and fraudulently abandoned his duties as

Trustee to the LPHI estate.

206. The reporting requirements of public companies are clearly stated in
Securities Exchange Act of 1934- Reporting Requirements - "... under Section
13(a) of the Exchange Act (codified in 15 U.S.C. § 78m, however both Trustee

Espinosa and his predecessor Trustee Moran intentionally avoided such

Page 67 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 68 of 203

compliance in order to conceal the various criminal activities and breaches of

fiduciary activities that have occurred.

207. Trustee Espinosa’s failure to adhere to the fiduciary duties of a trustee as
well as all of the aforementioned laws and codes enabled this bankruptcy to
continue to be operated not as a legally compliant bankruptcy under Chapter
11, but as an ongoing criminal enterprise beginning at the LaQuinta Inn in Waco,

TX,

208. Under 18 U.S. Code § 242 - Deprivation of rights under color of law- states
that: Whoever, under color of any law, statute, ordinance, regulation, or
custom, willfully subjects any person in any State, Territory, Commonwealth,
Possession, or District to the deprivation of any rights, privileges, or immunities
secured or protected by the Constitution or laws of the United States, . shall be

fined under this title or imprisoned not more than ten years, or both;

209. Trustee Espinosa has committed various criminal violations as well having
knowingly abandoned his fiduciary duties to the LPHI estate in the ongoing
efforts to deprive the rights to the victims of these numerous criminal violations

all while doing so under the color of law.

210. Michael Quilling, Trustee Position Holders Trust
18 U.S. Code § 152(1)(3)(5)(7)(8)(9) Concealment of assets; false oaths and

claims; bribery

Page 68 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 69 of 203

1 - knowingly and fraudulently conceals from a custodian, trustee, marshal,
or other officer of the court charged with the control or custody of property,
or, in connection with a case under title 11, from creditors or the United
States Trustee, any property belonging to the estate of a debtor;
3 -knowingly and fraudulently makes a false declaration, certificate,
verification, or statement under penalty of perjury as permitted under
section 1746 of title 28, in or in relation to any case under title 11;

7 - in a personal capacity or as an agent or officer of any person or
corporation, in contemplation of a case under title 11 by or against the
person or any other person or corporation, or with intent to defeat the
provisions of title 11, knowingly and fraudulently transfers or conceals any
of his property or the property of such other person or corporation;

8 - after the filing of a case under title 11 or in contemplation thereof,
knowingly and fraudulently conceals, destroys, mutilates, falsifies, or makes
a false entry in any recorded information (including books, documents,
records, and papers) relating to the property or financial affairs of a debtor;
or

9 - after the filing of a case under title 11, knowingly and fraudulently
withholds from a custodian, trustee, marshal, or other officer of the court
or a United States Trustee entitled to its possession, any recorded
information (including books, documents, records, and papers) relating to
the property or financial affairs of a debtor,

Shall be fined under this title, imprisoned not more than 5 years, or both

Page 69 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 70 of 203

211. Under 18 U.S. Code § 157(3) - A person who, having devised or intending to
devise a scheme or artifice to defraud and for the purpose of executing or
concealing such a scheme or artifice or attempting to do so—

3- makes a false or fraudulent representation, claim, or promise concerning
or in relation to a proceeding under title 11, at any time before or after the
filing of the petition, or in relation to a proceeding falsely asserted to be
pending under such title,

shall be fined under this title, imprisoned not more than 5 years, or both.

212. Under 18 U.S. Code § 1001 Statements or entries generally: Except as
otherwise provided in this section, whoever, in any matter within the jurisdiction
of the executive, legislative, or judicial branch of the Government of the United
States, knowingly and willfully—

i. falsifies, conceals, or covers up by any trick, scheme, or device a material
fact;
ii. makes any materially false, fictitious, or fraudulent statement or
representation; or
iii, makes or uses any false writing or document knowing the same to
contain any materially false, fictitious, or fraudulent statement or entry;

Shall be fined under this title, imprisoned not more than 5 years.
213. Trustee Quilling succeeded Trustee Espinosa upon Espinosa’s

suspicious departure from the Bankruptcy. Like his predecessor Trustee

Quilling was keenly aware of the major deficiencies in the reporting of the

Page 70 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 71 of 203

assets of the estate by both Trustee Moran and continued by Trustee

Espinosa.

214. Trustee Quilling neglected to correct and report these deficiencies by
his predecessors to the SEC and the court Trustee Quilling knowingly and
fraudulently concealed the whereabouts of the missing $1 Billion+ from
the assets of the estate along with the irregular activities of Trustees

Moran and Espinosa.

215. Trustee Quilling knowingly and fraudulently filed LPHI’s second 10K
with the SEC following the deficient and non-compliant 10K filed by
Trustee Espinosa. The last compliant 10K filings were done by LPHI’s

original management more than 2 years earlier.

216. When Trustee Quilling filed the 10K, he knowingly and fraudulently did
so in his attempt to conceal the missing $1 Billion+ of estate assets stolen

by Trustee Moran and his counsel.

217. By filing this second 10K since the start of bankruptcy Trustee Quilling
knowingly and fraudulently makes a false declaration as to the financial
affairs of the estate and the assets, both accounted for and unaccounted

for including the $1 Billion.

Page 71 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 72 of 203

218. Trustee Quilling also knowingly and fraudulently failed to mention the
excessive fees paid to Trustee Moran, Trustee Espinosa and their

respective counsels.

219. Trustee Quilling also knowingly and fraudulently made a false declaration as
to the financial affairs of the Estate with full knowledge that his 10K submission,
as was the previous 10K submitted by Espinosa is a non-compliant submission
in that the previous 10Ks from 2015 and 2016 are required to produce an
Unqualified opinion by the auditor in a direct attempt to conceal the excessive

amount of missing estate assets.

220. Under 18 U.S. Code § 154(2){5). Adverse interest and conduct of officers-
A person who, being a custodian, trustee, marshal, or other officer of the
court—

(2) knowingly refuses to permit a reasonable opportunity for the inspection
by parties in interest of the documents and accounts relating to the affairs
of estates in the person’s charge by parties when directed by the court to do
so; or
(5)knowingly refuses to permit a reasonable opportunity for the inspection
by the United States Trustee of the documents and accounts relating to the

affairs of an estate in the person’s charge.

221. Trustee Quilling, as has clearly been enumerated by the numerous
aforementioned code violations, has demonstrated his adverse interest to the

estate by his conduct as trustee throughout his tenure.

Page 72 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 73 of 203

222. By knowingly avoiding the production of the required and compliant 10Ks
and 10Qs from 2015 and 2016, then submitting a non-compliant 10K for 2017,
he has intentionally disallowed a reasonable opportunity for the inspection by

any interested parties.

223. This failure of his duties as a trustee of LPHI is unmistakably and knowingly

adverse to the interest of the estate.

224. Under 11 U.S. Code § 704. Duties of trustee (a)(8): (a)(2)(4)(5)(7)(8),
The trustee shall-

a. (2) be accountable for all property received:

b. (4) investigate the financial affairs of the debtor:

c. (7) unless the court orders otherwise, furnish such information
concerning the estate and the estate’s administration as is
requested by a party in interest:

d. (8) if the business of the debtor is authorized to be operated,
file with the court, with the United States trustee, and with any
governmental unit charged with responsibility for collection or
determination of any tax arising out of such operation, periodic
reports and summaries of the operation of such business,
including a statement of receipts and disbursements, and such
other information as the United States trustee or the court

requires;

Page 73 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 74 of 203

225. Bankruptcy Rule 903 states: The objective of "expeditious and economical
administration" of cases under the Code has frequently been recognized by the
courts to be "a chief purpose of the bankruptcy laws." See Katchen v. Landy, 382
U.S. 323, 328 (1966): Bailey v. Glover, 88 U.S. (21 Wall.) 342, 346-47 (1874): Ex
parte Christy, 44 U.S. (3 How.) 292, 312-14, 320-22 (1845). The rule also
incorporates the wholesome mandate of the last sentence of Rule 1 of the
Federal Rules of Civil Procedure. (2 Moore, Federal Practice 1.13 (2d ed. 1980);
4 Wright & Miller, Federal Practice and Procedure-Civil §1029 (1969)).

226. Securities Exchange Act of 1934- Reporting Requirements - ".. under
Section 13(a) of the Exchange Act (codified in 15 U.S.C. § 78m,
companies with registered publicly held securities and companies of a
certain size are called "reporting companies," meaning that they must
make periodic disclosures by filing annual reports (called a Form 10-K)
and quarterly reports (called a Form 10-Q). Reporting companies must
also promptly disclose certain important events (called a Form 8-K).
Information in these reports includes information about the company's
officers and directors, the company’s line of business, audited financial

statements, and the management discussion and analysis section.

227. According to The Exchange Act - "...disclosure materials must be filed with
the SEC.": At no time did either Trustee Espinosa, Trustee Moran or Trustee

Jacobs request their relief of reporting duties to the SEC under 17 CFR §

Page 74 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 75 of 203

240.12h-3 - Suspension of duty to file reports under section 15(d) or; Section

240.15d-6 - Suspension of duty to file reports.

228. Section 20 (codified in 15 U.S.C. § 78t) provides for joint and several
liability for people who control or abet violators of the Exchange act, thus
increasing the chance that an investor will be able to collect any damages

that are awarded.

229. Trustee Quilling failed in his duties as Trustee in the LPHI bankruptcy
case by not accounting for the $1 Billion in missing property comprising
the legitimate amount of estate assets originally confiscated from the

investors.

230. Although the tax burden of income produced by the remaining estate
assets and paid to the investors was passed along to the note holders, the
income not paid to the investors along with its various uses still requires

the reporting to the IRS.

231. The court made no declarations relieving the Trustees of the LPHI

estate from any of its reporting requirements to either the SEC or the IRS.
232. At no time did either Trustee Quilling, his predecessor Trustee

Espinosa or his predecessor Trustee Moran request the relief of reporting

duties to the SEC under 17 CFR § 240.12h-3 - Suspension of duty to file

Page 75 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 76 of 203

reports under section 15(d) or Section 240.15d-6 - Suspension of duty to

file reports.

233. Therefore, Trustee Quilling knowingly and fraudulently failed to file

such compliant and required reports.

234. As stated in both 11 U.S. Code § 704(a)(1)(2), and Bankruptcy Rule
903 Trustee Quilling failed to close the estate expeditiously or account
for all of the property originally confiscated from the investors under
Trustee Moran or investigate and report the result of this investigation of

the conduct of the bankruptcy and the financial affairs thereof.

235. Trustee Quilling knowingly and fraudulently abandoned his duties as

Trustee to the LPHI estate.

236. The reporting requirements of public companies are clearly stated in

W

Securities Exchange Act of 1934- Reporting Requirements - "... under
Section 13(a) of the Exchange Act (codified in 15 U.S.C. § 78m, however
Trustee Quilling and his predecessor, Trustee Espinosa and his
predecessor Trustee Moran intentionally avoided such compliance in
order to conceal the various criminal activities and breaches of fiduciary

activities that have occurred.

237. Trustee Quilling’s failure to adhere to the fiduciary duties of a trustee

as well as all of the aforementioned laws and codes enabled this

Page 76 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 77 of 203

bankruptcy to continue to be operated, not as a legally compliant
bankruptcy under Chapter 11, but as an ongoing criminal enterprise

beginning at the LaQuinta Inn in Waco, TX.

238. Under 18 U.S. Code § 242 - Deprivation of rights under color of law- states
that: Whoever, under color of any law, statute, ordinance, regulation, or
custom, willfully subjects any person in any State, Territory, Commonwealth,
Possession, or District to the deprivation of any rights, privileges, or immunities
secured or protected by the 5 Amendment to the Constitution or laws of the
United States, ...shall be fined under this title or imprisoned not more than ten

years, or both;

239. Trustee Quilling, by over-looking his various duties to the estate along with
the activities of his predecessor Trustees, has committed various criminal
violations as well as having knowingly abandoned his fiduciary duties to the
LPHI estate in the ongoing efforts to deprive the rights to the victims of these

numerous criminal violations all while doing so under the color of law.

240. Dennis Roosien Jr. shareholder, Munsch Hardt Kopf & Harr, P.C.
18 U.S. Code § 157. Bankruptcy fraud U.S. Code- A person who, having
devised or intending to devise a scheme or artifice to defraud and for the
purpose of executing or concealing such a scheme or artifice or attempting to
do so—
1-files a petition under title 11, including a fraudulent involuntary

petition under section 303 of such title;

Page 77 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 78 of 203

2-files a document in a proceeding under title 11; or

3-makes a false or fraudulent representation, claim, or promise
concerning or in relation to a proceeding under title 11, at any time
before or after the filing of the petition, or in relation to a proceeding
falsely asserted to be pending under such title,

shall be fined under this title, imprisoned not more than 5 years, or both.

241. 180U.S. Code § 152. Concealment of assets; false oaths and claims; bribery;
A person who—

1 - knowingly and fraudulently conceals from a custodian, trustee,
marshal, or other officer of the court charged with the control or custody
of property, or, in connection with a case under title 11, from creditors or
the United States Trustee, any property belonging to the estate of a
debtor;
2 - knowingly and fraudulently makes a false oath or account in or in
relation to any case under title 11;
4 - knowingly and fraudulently presents any false claim for proof against
the estate of a debtor, or uses any such claim in any case under title 11, in
a personal capacity or as or through an agent, proxy, or attorney,
5 - knowingly and fraudulently receives any material amount of property
from a debtor after the filing of a case under title 11, with intent to defeat
the provisions of title 11;

shall be fined under this title, imprisoned not more than 5 years, or both.

Page 78 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 79 of 203

242. Mr. Roosien, counsel for Trustee Jacobs has access to both the property and
all documents belonging to the LPHI estate. This access information regarding
the entire bankruptcy, including the transcripts all activities in the bankruptcy

court of Judge Russell Nelms.

243. Mr. Roosien has and continues to be aware of the various violations of

Bankruptcy code, SEC code and criminal violations throughout this bankruptcy.

244. Mr. Roosien has and continues to counsel Trustee Jacobs and in doing so,
prepares and reviews documents presented to the court and filed with the SEC
on behalf of Trustee Jacobs. In a recent letter to a licensee attorney, originally
authored by Mr. Roosien (per the atty Tom Brandon), he still refers to the basis
for these actions as an alleged fraud. Due to a ongoing lack of sufficient evidence
to state otherwise. Additionally, he maintains that the Life Expectancies (LE)
provided by Dr. Cassidy were deceptive to the investors yet the LEs provided by
21% Services (the 2"? company engaged to satisfy the demands of the SEC)
proved to be substantially less conservative and thus less beneficial to the
investors than Dr. Cassidy's. In this same document Mr. Roosien maintains that
this alleged fraud was committed without the knowledge of two key employees
whose cooperation would have been vital for such a fraud to have existed in the

first place.

245. Mr. Roosien under 18 U.S. Code §152 both knowingly and fraudulently
prepares documents for filing in the court and for submission to the SEC, that

both continues and adapts through artifice the scheme hatched at LaQuinta Inn

Page 79 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 80 of 203

in Waco, TX in an ongoing effort to further harm and defraud the estate of
substantial assets that can only be accurately enumerated through complaint

financial reporting and equally compliant oversight.

246. 180U.S. Code § 153. Embezzlement Against Estate
(a) Offense -A person described in subsection (b) who knowingly
and fraudulently appropriates to the person’s own use,
embezzles, spends, or transfers any property or secretes or
destroys any document belonging to the estate of
a debtor shall be fined under this title, imprisoned not more
than 5 years, or both.(b)Person to Whom Section Applies.—A
person described in this subsection is one who has access to
property or documents belonging to an estate by virtue of the
person’s participation in the administration of the estate as a
trustee, custodian, marshal, attorney, or other officer of the
court or as an agent, employee, or other person engaged by

such an officer to perform a service with respect to the estate.

247. Mr. Roosien, counsel for Trustee Jacobs has access to both the
property and all documents belonging to the LPHI estate. Mr. Roosien
has such access to the information regarding the entire bankruptcy,
including the transcripts and all activities in the bankruptcy court of

Judge Russell Nelms.

Page 80 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 81 of 203

248. Due to his unfettered access to this information, Mr. Roosien failed to
counsel Trustee Jacobs of his requirement to file notice to the SEC pertaining
the various financial improprieties concerning the preservation of the estate,
specifically the missing 10Ks and 10Qs from 2015 and 2016 from his

predecessor Trustee H. Thomas Moran.

249. Mr. Roosien failed to counsel Trustee Jacobs that a financial investigation
into the affairs and oversight of the estate are required of his duties as
Trustee. They are also required under bankruptcy code, SEC code and

Criminal law under Titles 11 & 18.

250. Mr. Roosien is aware of the $1 Billion in assets missing from original $3.2
Billion originally confiscated from the investors and which comprised the

totality of the estate. He is aware of this due to his access to this information.

251. Mr. Roosien’s legal billing clearly falls within the scope of deficient
reporting and accountability. Mr. Roosien has submitted billing more than
that which would be attributable to a Chapter 11 bankruptcy 4 years beyond

the court approval of a final Plan of Reorganization.

252. Except for minimal counsel billing, any ongoing legal activities can be
attributed to an attempt to inflate billable services at the direct harm to the
estate. An independent and detailed audit will reveal this to be true, provided
this audit were examined by a person strictly adhering to such oversight rules

and in keeping with the best interest of the estate.

Page 81 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 82 of 203

253. 18 U.S. Code §155.Fee agreements in cases under title 11 and
receiverships Whoever, being a party in interest, whether as a debtor,
creditor, receiver, trustee or representative of any of them, or attorney for any
such party in interest, in any receivership or case under title 11 in any United
States court or under its supervision, knowingly and fraudulently enters into
any agreement, express or implied, with another such party in interest or
attorney for another such party in interest, for the purpose of fixing the fees
or other compensation to be paid to any party in interest or to any attorney
for any party in interest for services rendered in connection therewith, from
the assets of the estate, shall be fined under this title or imprisoned not more

than one year, or both.

254. Mr. Roosien also failed to counsel Trustee Jacobs as to the proper
compensation awarded to a trustee in a chapter 11 set forth under the
guidelines established by the United States Department of Justice -Trustee

Program.

255. Mr. Roosien similarly failed to counsel Trustee Jacobs pertaining to Jacobs’
responsibility to the oversight of the fees paid to professionals working in
connection to the LPHI estate. As such, Mr. Roosien has been able to generate
legal billing to the estate far more than what would be allowed under a

compliant situation.

Page 82 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 83 of 203

256. The necessity of compliant and transparent reporting and legally compliant
oversight of the LPHI estate will demonstrate that losses due to overbilling are

in excess $20 Million.

257. Jay Ong, shareholder, Munsch Hardt Kopf & Harr, P.C.

18 U.S. Code § 157. Bankruptcy fraud U.S. Code A person who, having devised

or intending to devise a scheme or artifice to defraud and for the purpose of

executing or concealing such a scheme or artifice or attempting to do so—
files a petition under title 11, including a fraudulent involuntary
petition under section 303 of such title; |
2 - files a document in a proceeding under title 11; or
3 - makes a false or fraudulent representation, claim, or promise
concerning or in relation to a proceeding under title 11, at any time
before or after the filing of the petition, or in relation to a proceeding
falsely asserted to be pending under such title,

shall be fined under this title, imprisoned not more than 5 years, or both.

258. 18 U.S. Code § 152. Concealment of assets; false oaths and claims; bribery;
A person who—

1 - knowingly and fraudulently conceals from a custodian, trustee,

marshal, or other officer of the court charged with the control or custody

of property, or, in connection with a case under title 11, from creditors or

the United States Trustee, any property belonging to the estate of a
debtor;

Page 83 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 84 of 203

2 - knowingly and fraudulently makes a false oath or account in or in
relation to any case under title 11;

4 - knowingly and fraudulently presents any false claim for proof against
the estate of a debtor, or uses any such claim in any case under title 11,
in a personal capacity or as or through an agent, proxy, or attorney,

5 - knowingly and fraudulently receives any material amount of property
from a debtor after the filing of a case under title 11, with intent to defeat
the provisions of title 11;

shall be fined under this title, imprisoned not more than 5 years, or both.

259. Mr. Ong, counsel for Trustee Jacobs has access to both the property and all
documents belonging to the LPHI estate. Mr. Ong has access to the information
regarding the entire bankruptcy, including the transcripts of all activities in the

bankruptcy court of the Honorable Judge Russell Nelms.

260. Due to his unfettered access to this information, Mr. Ong failed to counsel
Trustee Jacobs of his requirement to file notice to the SEC pertaining to the
various financial improprieties concerning the preservation of the estate,
specifically the missing 10Ks and 10Qs from 2015 and 2016 from his

oredecessor Trustee H. Thomas Moran.

261. Mr. Ong failed to counsel Trustee Jacobs that a financial investigation into
the affairs and oversight of the estate are required of his duties as Trustee.
They are also required under bankruptcy code, SEC code and Criminal law

under Titles 11 & 18.

Page 84 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 85 of 203

262. Mr. Ong is aware of the $1 Billion in assets missing from original $3.2
Billion originally confiscated from the investors and which comprised the

totality of the estate. He is aware of this due to his access to this information.

263. Mr. Ong’s legal billing clearly falls within the scope of deficient reporting
and accountability. Mr. Ong has submitted billing more than that which
would be attributable to a Chapter 11 bankruptcy 4 years beyond the court

approval of a final Plan of Reorganization.

264. Except for minimal counsel billing, any ongoing legal activities can be
attributed to an attempt to inflate billable services at the direct harm to the
estate. An independent and detailed audit will reveal this to be true, provided
this audit were examined by a person strictly adhering to such oversight rules

and in keeping with the best interest of the estate.

265. Mr. Ong under 18 U.S. Code § 152 knowingly and fraudulently prepares
documents for filing in the court and submitting to the SEC that continues and
adapts through artifice the scheme hatched at LaQuinta Inn in Waco, TX in an
ongoing effort to further harm and defraud the estate of substantial assets
that can only accurately be enumerated by producing FASB complaint audits
for ALL fiscal years including 2015 and 2016 for which no financial statements

were filed at all.

Page 85 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 86 of 203

966. 18 U.S. Code § 153. Embezzlement Against Estate (a) Offense -A person
described in subsection (b) who knowingly and fraudulently appropriates to
the person’s own use, embezzles, spends, or transfers any property or secretes
or destroys any document belonging to the estate of a debtor shall be fined
under this title, imprisoned not more than 5 years, or both.

(b)Person to Whom Section Applies.—A person described in this
subsection is one who has access to property or documents belonging
to an estate by virtue of the person’s participation in the administration
of the estate as a trustee, custodian, marshal, attorney, or other officer
of the court or as an agent, employee, or other person engaged by such

an officer to perform a service with respect to the estate.

267. 18 U.S. Code § 155.Fee agreements in cases under title 11 and
receiverships:
Whoever, being a party in interest, whether as a debtor, creditor,
receiver, trustee or representative of any of them, or attorney for any
such party in interest, in any receivership or case under title 11 in any
United States court or under its supervision, knowingly and
fraudulently enters into any agreement, express or implied, with
another such party in interest or attorney for another such party in
interest, for the purpose of fixing the fees or other compensation to be
paid to any party in interest or to any attorney for any party in interest
for services rendered in connection therewith, from the assets of the
estate, shall be fined under this title or imprisoned not more than one

year, or both.

Page 86 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 87 of 203

268.Mr. Ong also failed to counsel Trustee Jacobs as to the proper
compensation awarded to a trustee in a chapter 11 set forth under the
guidelines established by the United States Department of Justice -

Trustee Program.

269.Mr. Ong similarly failed to counsel Trustee Jacobs pertaining to
Jacobs’ responsibility to the oversight of the fees paid to professionals
working in connection to the LPHI estate. As such, Mr. Ong has been
able to generate legal billing to the estate far more than what would

be allowed under a compliant situation.

270. The necessity of compliant and transparent reporting and legally
compliant oversight of the LPHI estate will demonstrate that losses

due to overbilling are in excess $20 Million.

Munsch Hardt Kopf & Harr, P.C.- through its shareholders Dennis Roosien and Jay
Ong - 18 U.S. Code § 152. Concealment of assets; false oaths and claims; bribery

has knowingly and fraudulently directly benefited from the deceptive and
illegal activities including the numerous documents prepared for Trustee
Jacobs and other parties for the presentation to the court. Aided by the
opaque reporting of billable hours and upon information and belief, Munsch
Hardt LLP has benefited from the illegal and unethical billing of attorney
hours not applicable to the estate of LPHI. The verification of these hours
will be substantiated through the independent forensic audit of the LPHI
estate starting from the last audit by MMS advisors who were commissioned

Page 87 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 88 of 203

by Trustee Moran. Additionally, under 18 U.S. Cade § 3284. Concealment of
bankrupt’s assets, the receipt of these estate assets under these
circumstances provides any additional time that might be necessary to
substantiate this excessive billing through the forensic audit.

Munsch Hardt Kopf & Harr, P.C

270. Robert “Skip” Trimble Under 18 U.S. Code § 154(2) - Adverse interest and
conduct of officers: A person who, being a custodian, trustee, marshal, or other
officer of the court—
(2) knowingly refuses to permit a reasonable opportunity for the inspection
by parties in interest of the documents and accounts relating to the affairs
of estates in the person’s charge by parties when directed by the court to do
so; or
(3) knowingly refuses to permit a reasonable opportunity for the inspection
by the United States Trustee of the documents and accounts relating to the
affairs of an estate in the person’s charge, shall be fined under this title and

shall forfeit the person’s office, which shall thereupon become vacant.

271. Mr. Trimble is a member of the LPHI Board of Directors post- bankruptcy. Mr.
Trimble as a director of LPHI operating in Chapter 11 has the same
responsibilities and obligations as any member of a Board of Directors that any
Public corporation would have. These include legal and fiduciary obligations
such as their Duty of Loyalty which includes (a)Avoiding conflicts of Interest,

(b)Exercising fairness, and (c)Confidentiality.

Page 88 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 89 of 203

272. Mr. Trimble, as a Director, should have demanded that all financial reporting

be up to date, compliant, accurate and transparent.

273. Mr. Trimble as a director has the responsibility along with the rest of the
board, to force the management of LPHI to produce the SEC required and FASB
compliant 10Ks, 10Qs and 8Ks for 2015 and 2016.

274. Mr. Trimble’s failure to do so as a member of the board of directors was clearly
meant to conceal the whereabouts of the $1 Billion+ missing and rightful

estate assets.

275. Mr. Trimble’s failure to demand that required reporting be produced makes it
inevitable that no request from any interested party or a request from the

court for such documentation, could be fulfilled.

276. Mr. Trimble did not report these compliance deficiencies to the SEC or the

court.

277. Mr. Trimble did not exercise his duties as a director. As such, Mr. Trimble has
demonstrated behavior adverse to the preservation of the total assets of the

estate.

278.Under 18 U.S. Code § 155 - Fee agreements in cases under title 11 and

receiverships:

Page 89 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 90 of 203

-Whoever, being a party in interest, whether as a debtor, creditor, receiver,
trustee or representative of any of them, or attorney for any such party in
interest, in any receivership or case under title 11 in any United States court or
under its supervision, knowingly and fraudulently enters into any agreement,
express or implied, with another such party in interest or attorney for another
such party in interest, for the purpose of fixing the fees or other compensation
to be paid to any party in interest or to any attorney for any party in interest
for services rendered in connection therewith, from the assets of the estate,

shall be fined under this title or imprisoned not more than one year, or both.

279. Mr. Trimble, acting as a director, failed to question management and question
the excessive fees paid to the various parties, most of whom were in breach of

various violations of Bankruptcy, SEC and Criminal codes.

280. Mr. Trimble abdicated his duties and fiduciary responsibilities of the LPHI
estate assets to the control of Trustee Moran and his counsel David Bennett of
Thompson and Knight, LP and the successor trustees and their respective

counsels.

281. in doing so, Mr. Trimble as a director remained an interested party to the
decisions surrounding the excessive fees paid to the various participants in the
LPHI bankruptcy yet failed in his fiduciary duties to object to; and rectify these

fee discrepancies for the benefit of the estate.

Page 90 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 91 of 203

282. Mr. Trimble is paid $50,000 per year from the assets of the LPHI estate to
exercise care and preservation for the same estate that he fails to exercise any

fiduciary responsibilities required of him as a director.

283. Under 18 U.S. Code § 157(3) A person who, having devised or intending to
devise a scheme or artifice to defraud and for the purpose of executing or
concealing such a scheme or artifice or attempting to do so—

3 - makes a false or fraudulent representation, claim, or promise concerning
or in relation to a proceeding under title 11, at any time before or after the
filing of the petition, or in relation to a proceeding falsely asserted to be

pending under such title.

984. Mr. Trimble’s voluntarily chose to abdicate the duties conferred upon him as
4 director and his failure to demand the SEC required and FASB compliant 10Ks
and 10Qs and 8Ks_ to be produced by management, as well as his failure to
notify the SEC of these reporting deficiencies helped to perpetrate the criminal

activities in cooperation with the Trustees and their respective counsel.

285. Mr. Trimble, in his capacity as a director of LPHI, participated in the
concealment of the missing estate assets by failing to report the artifice in
process. By this failure of his fiduciary duties to the contrary, actively helps to
conceal the criminal activities, bankruptcy code and SEC regulation violations

that continue to disgorge the estate.

Page 91 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 92 of 203

286.Under 18 U.S. Code § 242 - Deprivation of rights under color of law- states
that: Whoever, under color of any law, statute, ordinance, regulation, or
custom, willfully subjects any person in any State, Territory, Commonwealth,
Possession, or District to the deprivation of any rights, privileges, or
immunities secured or protected by the 5" Amendment to the Constitution or
laws of the United States, ...shall be fined under this title or imprisoned not

more than ten years, or both;

287. Mr. Trimble, a director for the LPHI, by his failure to perform his
fiduciary duties required of his position, and by his failure to force
management to produce compliant financial 10Ks, 10Qs and 8Ks for 2015
and 2016 willfully subjects the LPHI estate and thus the victimized investors,
forcibly converted to noteholders, to the deprivation of their rights

protected by the 5 Amendment to the Constitution.

288. Bert Scalzo Under 18 U.S. Code § 154(2) - Adverse interest and conduct of
officers: A person who, being a custodian, trustee, marshal, or other officer of the
court—
(2) knowingly refuses to permit a reasonable opportunity for the inspection
by parties in interest of the documents and accounts relating to the affairs
of estates in the person’s charge by parties when directed by the court to
do so; (3) knowingly refuses to permit a reasonable opportunity for the
inspection by the United States Trustee of the documents and accounts

relating to the affairs of an estate in the person’s charge, shall be fined

Page 92 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 93 of 203

under this title and shall forfeit the person’s office, which shall thereupon
become vacant.

As further evidenced of his adverse interest to the LPHI estate; under
Bankruptcy Rule 903 - The objective of "expeditious and economical
administration" of cases under the Code has frequently been recognized
by the courts to be "a chief purpose of the bankruptcy laws." See Katchen
v. Landy, 382 U.S. 323, 328 (1966): Bailey v. Glover, 88 U.S. (21 Wall.) 342,
346-47 (1874): Ex parte Christy, 44 U.S. (3 How.) 292, 312-14, 320-22
(1845). His failure to demand an exit from the Chapter 11 has continued

to cause great harm to the assets of the LPHI estate.

289. Mr. Scalzo is a member of the LPHI Board of Directors post- bankruptcy. Mr.
Scalzo as a director of LPHI operating in Chapter 11 has the same responsibilities
and obligations as any member of a Board of Directors that any Public corporation
would have. These include legal and fiduciary obligations such as their Duty of
Loyalty which includes (a)Avoiding conflicts of Interest, (b)Exercising fairness, and

(c)Confidentiality.

290. Mr. Scalzo, as a Director, should have demanded that all financial reporting be
up to date, compliant, accurate and transparent.

Mr. Scalzo as a director has the responsibility along with the rest of the board, to
force the management of LPHI to produce the SEC required and FASB compliant

10Ks, 10Qs and 8Ks for 2015 and 2016.

Page 93 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 94 of 203

291. Mr. Scalzo’s failure to do so as a member of the board of directors was clearly
meant to conceal the whereabouts of the $1 Billion+ missing and rightful estate
assets.

292. Mr. Scalzo’s failure to demand that required reporting be produced makes it
inevitable that no request from any interested party or a request from the court

for such documentation, could be fulfilled.

293. Mr. Scalzo did not report these compliance deficiencies to the SEC or the court.

294. Mr. Scalzo did not exercise his duties as a director. As such, Mr. Scalzo has
demonstrated behavior adverse to the preservation of the total assets of the

estate.

295. Under 18 U.S. Code § 155, Fee agreements in cases under title 11 and

receiverships:
Whoever, being a party in interest, whether as a debtor, creditor, receiver,
trustee or representative of any of them, or attorney for any such party in
interest, in any receivership or case under title 11 in any United States court or
under its supervision, knowingly and fraudulently enters into any agreement,
express or implied, with another such party in interest or attorney for another
such party in interest, for the purpose of fixing the fees or other compensation
to be paid to any party in interest or to any attorney for any party in interest
for services rendered in connection therewith, from the assets of the estate,

shall be fined under this title or imprisoned not more than one year, or both.

Page 94 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 95 of 203

296. Mr. Scalzo, acting as a director, failed to question management and question
the excessive fees paid to the various parties, most of whom were in breach of

various violations of Bankruptcy, SEC and Criminal codes.

297. Mr. Scalzo abdicated his duties and fiduciary responsibilities of the LPHI estate
assets to the control of Trustee Moran and his counsel David Bennett of Thompson

and Knight, LP and the successor trustees and their respective counsels.

292. In doing so, Mr. Scalzo as a director remained an interested party to the
decisions surrounding the excessive fees paid to the various participants in the LPHI
bankruptcy, yet failed in his fiduciary duties to object to; and rectify these fee

discrepancies for the benefit of the estate.

293. Mr. Scalzo is paid $50,000 per year from the assets of the LPHI estate to
exercise care and preservation for the same estate that he fails to exercise any

fiduciary responsibilities required of him as a director.

294. Under 18 U.S. Code § 157(3) A person who, having devised or intending to
devise a scheme or artifice to defraud and for the purpose of executing or
concealing such a scheme or artifice or attempting to do so—

3 - makes a false or fraudulent representation, claim, or promise concerning or in
relation to a proceeding under title 11, at any time before or after the filing of the
petition, or in relation to a proceeding falsely asserted to be pending under such

title.

Page 95 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 96 of 203

295. Mr. Scalzo’s voluntarily choice to abdicate the duties conferred upon him as
a director and his failure to demand the SEC required and FASB compliant 10Ks and
10Qs and 8Ks to be produced by management, as well as his failure to notify the
SEC of these reporting deficiencies helped to perpetrate the criminal activities in

cooperation with the Trustees and their respective counsel.

296. Mr. Scalzo, in his capacity as a director of LPHI, participated in the concealment
of the missing estate assets by failing to report the artifice in process. By this failure
of his fiduciary duties to the contrary, actively helps to conceal the criminal
activities, bankruptcy code and SEC regulation violations that continue to disgorge

the estate.

297. Under 18 U.S. Code § 242 - Deprivation of rights under color of law-
states that: Whoever, under color of any law, statute, ordinance, regulation,
or custom, willfully subjects any person in any State, Territory,
Commonwealth, Possession, or District to the deprivation of any rights,
privileges, or immunities secured or protected by the 5 Amendment to the
Constitution or laws of the United States, ...shall be fined under this title or

imprisoned not more than ten years, or both;

298. Mr. Scalzo, a director for the LPHI, by his failure to perform his fiduciary
duties required of his position, and by his failure to force management to
produce compliant financial 10Ks, 10Qs and 8Ks for 2015 and 2016 willfully

subjects the LPHI estate and thus the victimized investors, forcibly converted

Page 96 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 97 of 203

to noteholders, to the deprivation of their rights protected by the 5‘

Amendment to the Constitution.

299. Nate Evans, director of LPHI post-bankruptcy: Under 18 U.S. Code § 154(2)
- Adverse interest and conduct of officers: A person who, being a custodian, trustee,
marshal, or other officer of the court~

(2) knowingly refuses to permit a reasonable opportunity for the inspection by
parties in interest of the documents and accounts relating to the affairs of estates
in the person’s charge by parties when directed by the court to do so; or
(3) knowingly refuses to permit a reasonable opportunity for the inspection by the
United States Trustee of the documents and accounts relating to the affairs of an
estate in the person’s charge, shall be fined under this title and shall forfeit the
person’s office, which shall thereupon become vacant. As further evidence of his
adverse interest to the LPHI estate; under Bankruptcy Rule 903 - The objective of
"expeditious and economical administration" of cases under the Code has
frequently been recognized by the courts to be "a chief purpose of the bankruptcy
laws." See Katchen v. Landy, 382 U.S. 323, 328 (1966): Bailey v. Glover, 88 U.S. (21
Wall.) 342, 346-47 (1874): Ex parte Christy, 44 U.S. (3 How.) 292, 312-14, 320-22
(1845). His failure to demand an exit from the Chapter 11 has continued to cause

great harm to the assets of the LPHI estate.

300. Mr. Evans is a member of the LPHI Board of Directors post- bankruptcy. Mr.
Trimble as a director of LPHI operating in Chapter 11 has the same responsibilities
and obligations as any member of a Board of Directors that any Public corporation

would have. These include legal and fiduciary obligations such as their Duty of

Page 97 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 98 of 203

Loyalty which includes (a)Avoiding conflicts of Interest, (b)Exercising fairness, and

(c)Confidentiality.

301. Mr. Evans, as a Director, should have demanded that all financial reporting be

up to date, compliant, accurate and transparent.

302. Mr. Evans as a director has the responsibility along with the rest of the board,
to force the management of LPHI to produce the SEC required and FASB compliant

10Ks, 10Qs and 8Ks for 2015 and 2016.

303. Mr. Evans failure to do so as a member of the board of directors was clearly
meant to conceal the whereabouts of the $1 Billion+ missing and rightful estate

assets.

304. Mr. Evans failure to demand that required reporting be produced makes it
inevitable that no request from any interested party or a request from the court

for such documentation, could be fulfilled.
305. Mr. Evans did not report these compliance deficiencies to the SEC or the court.

306. Mr. Evans did not exercise his duties as a director. As such, Mr. Evans has
demonstrated behavior adverse to the preservation of the total assets of the

estate.

Page 98 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 99 of 203

307. Under 18 U.S. Code § 155, Fee agreements in cases under title 11 and
receiverships: Whoever, being a party in interest, whether as a debtor, creditor,
receiver, trustee or representative of any of them, or attorney for any such party in
interest, in any receivership or case under title 11 in any United States court or under
its supervision, knowingly and fraudulently enters into any agreement, express or
implied, with another such party in interest or attorney for another such party in
interest, for the purpose of fixing the fees or other compensation to be paid to any
party in interest or to any attorney for any party in interest for services rendered in
connection therewith, from the assets of the estate, shall be fined under this title or

imprisoned not more than one year, or both.

308. Mr. Evans, acting as a director, failed to question management and question
the excessive fees paid to the various parties, most of whom were in breach of

various violations of Bankruptcy, SEC and Criminal codes.

309. Mr. Evans abdicated his duties and fiduciary responsibilities of the LPHI estate
assets to the control of Trustee Moran and his counsel David Bennett of Thompson

and Knight, LP and the successor trustees and their respective counsels.

310. In doing so, Mr. Evans as a director remained an interested party to the
decisions surrounding the excessive fees paid to the various participants in the LPHI
bankruptcy, yet failed in his fiduciary duties to object to; and rectify these fee

discrepancies for the benefit of the estate.

Page 99 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 100 of 203

311. Mr. Evans is paid $50,000 per year from the assets of the LPHI estate to
exercise care and preservation for the same estate that he fails to exercise any

fiduciary responsibilities required of him as a director.

312. Under 18 U.S. Code § 157(3) A person who, having devised or intending to
devise a scheme or artifice to defraud and for the purpose of executing or
concealing such a scheme or artifice or attempting to do so—

3 - makes a false or fraudulent representation, claim, or promise concerning or in
relation to a proceeding under title 11, at any time before or after the filing of the
petition, or in relation to a proceeding falsely asserted to be pending under such

title.

313. Mr. Evans voluntarily chose to abdicate the duties conferred upon him as a
director and his failure to demand the SEC required and FASB compliant 10Ks and
10Qs and 8Ks to be produced by management, as well as his failure to notify the
SEC of these reporting deficiencies helped to perpetrate the criminal activities in

cooperation with the Trustees and their respective counsel.

314. Mr. Evans, in his capacity as a director of LPHI, participated in the concealment
of the missing estate assets by failing to report the artifice in process. By this failure
of his fiduciary duties to the contrary, actively helps to conceal the criminal
activities, bankruptcy code and SEC regulation violations that continue to disgorge

the estate.

Page 100 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 101 of 203

315. Under 18 U.S. Code § 242 - Deprivation of rights under color of law-
states that: Whoever, under color of any law, statute, ordinance, regulation,
or custom, willfully subjects any person in any State, Territory,
Commonwealth, Possession, or District to the deprivation of any rights,
privileges, or immunities secured or protected by the 5 Amendment to the
Constitution or laws of the United States, ...shall be fined under this title or

imprisoned not more than ten years, or both;

316. Mr. Evans, a director for the LPHI, by his failure to perform his fiduciary
duties required of his position, and by his failure to force management to
produce compliant financial 10Ks, 10Qs and 8Ks for 2015 and 2016 willfully
subjects the LPHI estate and thus the victimized investors, forcibly converted
to noteholders, to the deprivation of their rights protected by the 5

Amendment to the Constitution.

317. Mark Redus Director of LPHI post- bankruptcy:

Under 18 U.S. Code § 154(2)- Adverse interest and conduct of officers: A person

who, being a custodian, trustee, marshal, or other officer of the court—

(2) knowingly refuses to permit a reasonable opportunity for the inspection by

parties in interest of the documents and accounts relating to the affairs of estates

in the person’s charge by parties when directed by the court to do so; or

(3) knowingly refuses to permit a reasonable opportunity for the inspection by the

United States Trustee of the documents and accounts relating to the affairs of an

estate in the person’s charge, shall be fined under this title and shall forfeit the

person’s office, which shall thereupon become vacant. As further evidence of his

Page 101 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 102 of 203

adverse interest to the LPHI estate; under Bankruptcy Rule 903 - The objective of
"expeditious and economical administration" of cases under the Code has
frequently been recognized by the courts to be "a chief purpose of the bankruptcy
laws." See Katchen v. Landy, 382 U.S. 323, 328 (1966): Bailey v. Glover, 88 U.S. (21
Wall.) 342, 346-47 (1874): Ex parte Christy, 44 U.S. (3 How.) 292, 312-14, 320-22
(1845). His failure to demand an exit from the Chapter 11 has continued to cause

great harm to the assets of the LPHI estate.

318. Mark Redus is a member of the LPHI Board of Directors post- bankruptcy Mark
Redus as a director of LPHI operating in Chapter 11 has the same responsibilities
and obligations as any member of a Board of Directors that any Public corporation
would have. These include legal and fiduciary obligations such as their Duty of
Loyalty which includes (a)Avoiding conflicts of Interest, (b)Exercising fairness, and

(c)Confidentiality.

319. Mark Redus, as a Director, should have demanded that all financial reporting

be up to date, compliant, accurate and transparent.

320. Mark Redus as a director has the responsibility along with the rest of the
board, to force the management of LPHI to produce the SEC required and FASB
compliant 10Ks, 10Qs and 8Ks for 2015 and 2016.

321. Mark Redus’s failure to do so as a member of the board of directors was
clearly meant to conceal the whereabouts of the $1 Billion+ missing and rightful

estate assets.

Page 102 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 103 of 203

322. Mark Redus’s failure to demand that required reporting be produced makes
it inevitable that no request from any interested party or a request from the court

for such documentation, could be fulfilled.

323. Mark Redus did not report these compliance deficiencies to the SEC or the

court.

324. Mark Redus did not exercise his duties as a director. As such, Mark Redus has
demonstrated behavior adverse to the preservation of the total assets of the

estate.

325. Under 18 U.S. Code § 155, Fee agreements in cases under title 11 and
receiverships: Whoever, being a party in interest, whether as a debtor, creditor,
receiver, trustee or representative of any of them, or attorney for any such party in
interest, in any receivership or case under title 11 in any United States court or under
its supervision, knowingly and fraudulently enters into any agreement, express or
implied, with another such party in interest or attorney for another such party in
interest, for the purpose of fixing the fees or other compensation to be paid to any
party in interest or to any attorney for any party in interest for services rendered in
connection therewith, from the assets of the estate, shall be fined under this title or

imprisoned not more than one year, or both.

Page 103 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 104 of 203

326. Mark Redus, acting as a director, failed to question management and question
the excessive fees paid to the various parties, most of whom were in breach of

various violations of Bankruptcy, SEC and Criminal codes.

327. Mark Redus abdicated his duties and fiduciary responsibilities of the LPHI
estate assets to the control of Trustee Moran and his counsel David Bennett of

Thompson and Knight, LP and the successor trustees and their respective counsels.

328. In doing so, Mark Redus as a director remained an interested party to the
decisions surrounding the excessive fees paid to the various participants in the LPHI
bankruptcy, yet failed in his fiduciary duties to object to; and rectify these fee

discrepancies for the benefit of the estate.

329. Mark Redus is paid $50,000 per year from the assets of the LPHI estate to
exercise care and preservation for the same estate that he fails to exercise any

fiduciary responsibilities required of him as a director.

330. Under 18 U.S. Code § 157(3) A person who, having devised or intending to
devise a scheme or artifice to defraud and for the purpose of executing or
concealing such a scheme or artifice or attempting to do so—

3 - makes a false or fraudulent representation, claim, or promise concerning or in
relation to a proceeding under title 11, at any time before or after the filing of the
petition, or in relation to a proceeding falsely asserted to be pending under such

title.

Page 104 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 105 of 203

331. Mark Redus voluntarily chose to abdicate the duties conferred upon him as a
director and his failure to demand the SEC required and FASB compliant 10Ks and
10Qs and 8Ks to be produced by management, as well as his failure to notify the
SEC of these reporting deficiencies helped to perpetrate the criminal activities in

cooperation with the Trustees and their respective counsel.

332. Mark Redus, in his capacity as a director of LPHI, participated in the
concealment of the missing estate assets by failing to report the artifice in process.
By this failure of his fiduciary duties to the contrary, actively helps to conceal the
criminal activities, bankruptcy code and SEC regulation violations that continue to

disgorge the estate.

333. Under 18 U.S. Code § 242 - Deprivation of rights under color of law-
states that: Whoever, under color of any law, statute, ordinance, regulation,
or custom, willfully subjects any person in any State, Territory,
Commonwealth, Possession, or District to the deprivation of any rights,
privileges, or immunities secured or protected by the 5t Amendment to the
Constitution or laws of the United States, ...shall be fined under this title or

imprisoned not more than ten years, or both;

334. Mr. Trimble, a director for the LPHI, by his failure to perform his
fiduciary duties required of his position, and by his failure to force
management to produce compliant financial 10Ks, 10Qs and 8Ks for 2015

and 2016 willfully subjects the LPHI estate and thus the victimized investors,

Page 105 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 106 of 203

forcibly converted to noteholders, to the deprivation of their rights

protected by the 5** Amendment to the Constitution.

335. Gleda Pirie Director of LPHI post-bankruptcy:

Under 18 U.S. Code § 154(2) states- Adverse interest and conduct of officers: A
person who, being a custodian, trustee, marshal, or other officer of the court—
(2) knowingly refuses to permit a reasonable opportunity for the inspection by
parties in interest of the documents and accounts relating to the affairs of estates
in the person’s charge by parties when directed by the court to do so; or
(3) knowingly refuses to permit a reasonable opportunity for the inspection by the
United States Trustee of the documents and accounts relating to the affairs of an
estate in the person’s charge, shall be fined under this title and shall forfeit the
person’s office, which shall thereupon become vacant. As further evidence of his
adverse interest to the LPHI estate; under Bankruptcy Rule 903, - The objective of
"expeditious and economical administration" of cases under the Code has
frequently been recognized by the courts to be "a chief purpose of the bankruptcy
laws." See Katchen v. Landy, 382 U.S. 323, 328 (1966): Bailey v. Glover, 88 U.S. (21
Wall.) 342, 346-47 (1874): Ex parte Christy, 44 U.S. (3 How.) 292, 312-14, 320-22
(1845). Her failure to demand an exit from the Chapter 11 has continued to cause

great harm to the assets of the LPHI estate.

336. Ms. Pirie is a member of the LPHI Board of Directors post- bankruptcy. Ms.
Pirie as a director of LPHI operating in Chapter 11 has the same responsibilities and
obligations as any member of a Board of Directors that any Public corporation

would have. These include legal and fiduciary obligations such as their Duty of

Page 106 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 107 of 203

Loyalty which includes (a)Avoiding conflicts of Interest, (b)Exercising fairness, and

(c)Confidentiality.

337. Ms. Pirie, as a Director, should have demanded that all financial reporting be

up to date, compliant, accurate and transparent.

338. Ms. Pirie as a director has the responsibility along with the rest of the board,
to force the management of LPHI to produce the SEC required and FASB compliant

10Ks, 10Qs and 8Ks for 2015 and 2016.

339. Ms. Pirie’s failure to do so as a member of the board of directors was clearly
meant to conceal the whereabouts of the $1 Billion+ missing and rightful estate

assets.

340. Ms. Pirie failure to demand that required reporting be produced makes it
inevitable that no request from any interested party or a request from the court

for such documentation, could be fulfilled.
341. Ms. Pirie did not report these compliance deficiencies to the SEC or the court.

342. Ms. Pirie did not exercise her duties as a director. As such, Ms. Pirie has
demonstrated behavior adverse to the preservation of the total assets of the

estate.

Page 107 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 108 of 203

343. Under 18 U.S. Code § 155, Fee agreements in cases under title 11 and
receiverships:

Whoever, being a party in interest, whether as a debtor, creditor, receiver, trustee
or representative of any of them, or attorney for any such party in interest, in any
receivership or case under title 11 in any United States court or under its supervision,
knowingly and fraudulently enters into any agreement, express or implied, with
another such party in interest or attorney for another such party in interest, for the
purpose of fixing the fees or other compensation to be paid to any party in interest
or to any attorney for any party in interest for services rendered in connection
therewith, from the assets of the estate, shall be fined under this title or imprisoned

not more than one year, or both.

344. Ms. Pirie, acting as a director, failed to question management and question
the excessive fees paid to the various parties, most of whom were in breach of

various violations of Bankruptcy, SEC and Criminal codes.

345. Ms. Pirie abdicated her duties and fiduciary responsibilities of the LPHI estate
assets to the control of Trustee Moran and his counsel David Bennett of Thompson

and Knight, LP and the successor trustees and their respective counsels.

346. In doing so, Ms. Pirie as a director remained an interested party to the
decisions surrounding the excessive fees paid to the various participants in the LPHI
bankruptcy, yet failed in her fiduciary duties to object to; and rectify these fee

discrepancies for the benefit of the estate.

Page 108 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 109 of 203

347. Ms. Pirie is paid $50,000 per year from the assets of the LPH| estate to exercise
care and preservation for the same estate that she fails to exercise any fiduciary

responsibilities required of him as a director.

348. Under 18 U.S. Code § 157(3) A person who, having devised or intending to
devise a scheme or artifice to defraud and for the purpose of executing or
concealing such a scheme or artifice or attempting to do so—

3 - makes a false or fraudulent representation, claim, or promise concerning or in
relation to a proceeding under title 11, at any time before or after the filing of the
petition, or in relation to a proceeding falsely asserted to be pending under such

title.

349. Ms. Pirie voluntarily chose to abdicate the duties conferred upon her as a
director and her failure to demand the SEC required and FASB compliant 10Ks and
10Qs and 8Ks to be produced by management, as well as her failure to notify the
SEC of these reporting deficiencies was necessary to perpetrate the criminal

activities in cooperation with the Trustees and their respective counsel.

350. Ms. Pirie, in her capacity as a director of LPHI, participated in the concealment
of the missing estate assets by failing to report the artifice in process. By this failure
of her fiduciary duties to the contrary, actively helps to conceal the criminal
activities, bankruptcy code and SEC regulation violations that continue to disgorge

the estate.

Page 109 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 110 of 203 |

351. Under 18 U.S. Code § 242 - Deprivation of rights under color of law-
states that: Whoever, under color of any law, statute, ordinance, regulation,
or custom, willfully subjects any person in any State, Territory,
Commonwealth, Possession, or District to the deprivation of any rights,
privileges, or immunities secured or protected by the 5 Amendment to the
Constitution or laws of the United States, ...shall be fined under this title or

imprisoned not more than ten years, or both;

352. Ms. Pirie, a director for the LPHI, failed to perform her fiduciary duties
required of her position, and by her failure to force management to produce
compliant financial 10Ks, 10Qs and 8Ks for 2015 and 2016 willfully subjects
the LPHI estate and thus the victimized investors, forcibly converted to
noteholders, to the deprivation of their rights protected by the 5th

Amendment to the Constitution.

353. Adriana Atchley, Director of LPHI post-bankruptcy:

Under 18 U.S. Code § 154(2) - Adverse interest and conduct of officers: A person

who, being a custodian, trustee, marshal, or other officer of the court—

(2) knowingly refuses to permit a reasonable opportunity for the inspection by

parties in interest of the documents and accounts relating to the affairs of estates

in the person’s charge by parties when directed by the court to do so; or

(3) knowingly refuses to permit a reasonable opportunity for the inspection by the

United States Trustee of the documents and accounts relating to the affairs of an

estate in the person’s charge, shall be fined under this title and shall forfeit the

person’s office, which shall thereupon become vacant. As further evidence of his

Page 110 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 111 of 203

adverse interest to the LPHI estate; under Bankruptcy Rule 903, - The objective of
"expeditious and economical administration" of cases under the Code has
frequently been recognized by the courts to be "a chief purpose of the bankruptcy
laws." See Katchen v. Landy, 382 U.S. 323, 328 (1966): Bailey v. Glover, 88 U.S. (21
Wall.) 342, 346-47 (1874): Ex parte Christy, 44 U.S. (3 How.) 292, 312-14, 320-22
(1845). Her failure to demand an exit from the Chapter 11 has continued to cause

great harm to the assets of the LPHI estate.

354. Ms. Atchley is a member of the LPHI Board of Directors post- bankruptcy. Ms.
Atchley, as a director of LPHI operating in Chapter 11 has the same responsibilities
and obligations as any member of a Board of Directors that any Public corporation
would have. These include legal and fiduciary obligations such as their Duty of
Loyalty which includes (a)Avoiding conflicts of Interest, (b)Exercising fairness, and

(c)Confidentiality.

355. Ms. Atchley, as a Director, should have demanded that all financial reporting

be up to date, compliant, accurate and transparent.

356. Ms. Atchley as a director has the responsibility along with the rest of the
board, to force the management of LPHI to produce the SEC required and FASB
compliant 10Ks, 10Qs and 8Ks for 2015 and 2016.

357. Ms. Atchley’s failure to do so as a member of the board of directors was clearly
meant to conceal the whereabouts of the $1 Billion+ missing and rightful estate

assets.

Page 111 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 112 of 203

358. Ms. Atchley’s failure to demand that required reporting be produced makes it
inevitable that no request from any interested party or a request from the court

for such documentation, could be fulfilled.

359. Ms. Atchley did not report these compliance deficiencies to the SEC or the

court.

360. Ms. Atchley did not exercise her duties as a director. As such, Ms. Atchley has
demonstrated behavior adverse to the preservation of the total assets of the

estate.

361. Under 18 U.S. Code § 155, Fee agreements in cases under title 11 and
receiverships:

Whoever, being a party in interest, whether as a debtor, creditor, receiver, trustee
or representative of any of them, or attorney for any such party in interest, in any
receivership or case under title 11 in any United States court or under its supervision,
knowingly and fraudulently enters into any agreement, express or implied, with
another such party in interest or attorney for another such party in interest, for the
purpose of fixing the fees or other compensation to be paid to any party in interest
or to any attorney for any party in interest for services rendered in connection
therewith, from the assets of the estate, shall be fined under this title or imprisoned

not more than one year, or both.

Page 112 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 113 of 203

362. Ms. Atchley, acting as a director, failed to question management and question
the excessive fees paid to the various parties, most of whom were in breach of

various violations of Bankruptcy, SEC and Criminal codes.

363. Ms. Atchley abdicated her duties and fiduciary responsibilities of the LPHI
estate assets to the control of Trustee Moran and his counsel David Bennett of

Thompson and Knight, LP and the successor trustees and their respective counsels.

364. In doing so, Ms. Atchley as a director remained an interested party to the
decisions surrounding the excessive fees paid to the various participants in the LPHI
bankruptcy, yet failed in her fiduciary duties to object to; and rectify these fee

discrepancies for the benefit of the estate.

365. Ms. Atchley is paid $50,000 per year from the assets of the LPHI estate to
exercise care and preservation for the same estate that she fails to exercise any

fiduciary responsibilities required of her as a director.

366. Under 18 U.S. Code § 157(3)- A person who, having devised or intending to
devise a scheme or artifice to defraud and for the purpose of executing or
concealing such a scheme or artifice or attempting to do so—

3 - makes a false or fraudulent representation, claim, or promise concerning or in
relation to a proceeding under title 11, at any time before or after the filing of the
petition, or in relation to a proceeding falsely asserted to be pending under such

title.

Page 113 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 114 of 203

367. Ms. Atchley voluntarily chose to abdicate the duties conferred upon her as a
director and her failure to demand the SEC required and FASB compliant 10Ks and
10Qs and 8Ks to be produced by management, as well as her failure to notify the
SEC of these reporting deficiencies helped to perpetrate the criminal activities in

cooperation with the Trustees and their respective counsel.

368. Ms. Atchley, in her capacity as a director of LPHI, participated in the
concealment of the missing estate assets by failing to report the artifice in process.
By this failure of her fiduciary duties to the contrary, actively helps to conceal the
criminal activities, bankruptcy code and SEC regulation violations that continue to

disgorge the estate.

369. Under 18 U.S. Code § 242 - Deprivation of rights under color of law-
states that: Whoever, under color of any law, statute, ordinance, regulation,
or custom, willfully subjects any person in any State, Territory,
Commonwealth, Possession, or District to the deprivation of any rights,
privileges, or immunities secured or protected by the 5“ Amendment to the
Constitution or laws of the United States, ...shall be fined under this title or

imprisoned not more than ten years, or both;

370. Ms. Atchley, a director for the LPHI, by her failure to perform her fidciary
duties required of her position, and by her failure to force management to
produce compliant financial 10Ks, 10Qs and 8Ks for 2015 and 2016 willfully

subjects the LPHI estate and thus the victimized investors, forcibly converted

Page 114 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 115 of 203

to noteholders, to the deprivation of their rights protected by the 5th

Amendment to the Constitution.

371. PHILIP LOY Director of LPH! post-bankruptcy:

Under 18 U.S. Code § 154(2) - Adverse interest and conduct of officers: A person
who, being a custodian, trustee, marshal, or other officer of the court—

(2) knowingly refuses to permit a reasonable opportunity for the inspection by
parties in interest of the documents and accounts relating to the affairs of estates
in the person’s charge by parties when directed by the court to do so; or
(3) knowingly refuses to permit a reasonable opportunity for the inspection by the
United States Trustee of the documents and accounts relating to the affairs of an
estate in the person’s charge, shall be fined under this title and shall forfeit the
person’s office, which shall thereupon become vacant. As further evidence of his
adverse interest to the LPHI estate; under Bankruptcy Rule 903, - The objective of
"expeditious and economical administration" of cases under the Code has
frequently been recognized by the courts to be "a chief purpose of the bankruptcy
laws." See Katchen v. Landy, 382 U.S. 323, 328 (1966): Bailey v. Glover, 88 U.S. (21
Wall.) 342, 346-47 (1874): Ex parte Christy, 44 U.S. (3 How.) 292, 312-14, 320-22
(1845). His failure to demand an exit from the Chapter 11 has continued to cause

great harm to the assets of the LPHI estate.

372. Mr. Loy is a member of the LPHI Board of Directors post- bankruptcy. Mr. Loy,
as a director of LPH! operating in Chapter 11 has the same responsibilities and
obligations as any member of a Board of Directors that any Public corporation

would have. These include legal and fiduciary obligations such as their Duty of

Page 115 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 116 of 203

Loyalty which includes (a)Avoiding conflicts of Interest, (b)Exercising fairness, and

(c)Confidentiality.

373. Mr. Loy, as a Director, should have demanded that all financial reporting be

up to date, compliant, accurate and transparent.

374. Mr. Loy as a director has the responsibility along with the rest of the board, to
force the management of LPHI to produce the SEC required and FASB compliant

10Ks, 10Qs and 8Ks for 2015 and 2016.

375. Mr. Loy’s failure to do so as a member of the board of directors was clearly
meant to conceal the whereabouts of the $1 Billion+ missing and rightful estate

assets.

376. Mr. Loy’s failure to demand that required reporting be produced makes it
inevitable that no request from any interested party or a request from the court

for such documentation, could be fulfilled.
377. Mr. Loy did not report these compliance deficiencies to the SEC or the court.
378. Mr. Loy did not exercise his duties as a director. As such, Mr. Loy has

demonstrated behavior adverse to the preservation of the total assets of the

estate.

Page 116 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 117 of 203

379. Under 18 U.S. Code § 155, Fee agreements in cases under title 11 and
receiverships:

Whoever, being a party in interest, whether as a debtor, creditor, receiver, trustee
or representative of any of them, or attorney for any such party in interest, in any
receivership or case under title 11 in any United States court or under its supervision,
knowingly and fraudulently enters into any agreement, express or implied, with
another such party in interest or attorney for another such party in interest, for the
purpose of fixing the fees or other compensation to be paid to any party in interest
or to any attorney for any party in interest for services rendered in connection
therewith, from the assets of the estate, shall be fined under this title or imprisoned

not more than one year, or both.

380. Mr. Loy, acting as a director, failed to question management and question the
excessive fees paid to the various parties, most of whom were in breach of various

violations of Bankruptcy, SEC and Criminal codes.

381. Mr. Loy abdicated his duties and fiduciary responsibilities of the LPHI estate
assets to the control of Trustee Moran and his counsel David Bennett of Thompson

and Knight, LP and the successor trustees and their respective counsels.

382. In doing so, Mr. Loy as a director remained an interested party to the decisions
surrounding the excessive fees paid to the various participants in the LPHI
bankruptcy, yet failed in his fiduciary duties to object to; and rectify these fee

discrepancies for the benefit of the estate.

Page 117 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 118 of 203

383. Mr. Loy is paid $50,000 per year from the assets of the LPHI estate to exercise
care and preservation for the same estate that he fails to exercise any fiduciary

responsibilities required of her as a director.

384. Under 18 U.S. Code § 157(3) A person who, having devised or intending to
devise a scheme or artifice to defraud and for the purpose of executing or
concealing such a scheme or artifice or attempting to do so—

3 - makes a false or fraudulent representation, claim, or promise concerning or in
relation to a proceeding under title 11, at any time before or after the filing of the
petition, or in relation to a proceeding falsely asserted to be pending under such

title.

385. Mr. Loy voluntarily chose to abdicate the duties conferred upon his as a
director and his failure to demand the SEC required and FASB compliant 10Ks and
10Qs and 8Ks to be produced by management, as well as his failure to notify the
SEC of these reporting deficiencies helped to perpetrate the criminal activities in

cooperation with the Trustees and their respective counsel.

386. Mr. Loy, in his capacity as a director of LPHI, participated in the concealment
of the missing estate assets by failing to report the artifice in process. By this failure
of his fiduciary duties to the contrary, actively helps to conceal the criminal
activities, bankruptcy code and SEC regulation violations that continue to disgorge

the estate.

Page 118 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 119 of 203

387. Under 18 U.S. Code § 242 - Deprivation of rights under color of law-
states that: Whoever, under color of any law, statute, ordinance, regulation,
or custom, willfully subjects any person in any State, Territory,
Commonwealth, Possession, or District to the deprivation of any rights,
privileges, or immunities secured or protected by the 5 Amendment to the
Constitution or laws of the United States, ...shall be fined under this title or

imprisoned not more than ten years, or both;

388. Mr. Loy, a director for the LPHI, by his failure to perform his fiduciary
duties required of her position, and by his failure to force management to
produce compliant financial 10Ks, 10Qs and 8Ks for 2015 and 2016 willfully
subjects the LPHI estate and thus the victimized investors, forcibly converted
to noteholders, to the deprivation of their rights protected by the 5

Amendment to the Constitution.

389. JANE C. MORAN 18 U.S. Code § 153 - Embezzlement against estate (a) Offense

-A person described in subsection (b) who knowingly and fraudulently appropriates

to the person’s own use, embezzles, spends, or transfers any property or secretes or

destroys any document belonging to the estate of a debtor shall be fined under this

title, imprisoned not more than 5 years, or both.

(b)Person to Whom Section Applies.—A person described in this subsection is one

who has access to property or documents belonging to an estate by virtue of the

person’s participation in the administration of the estate as a trustee, custodian,

marshal, attorney, or other officer of the court or as an agent, employee, or other

person engaged by such an officer to perform a service with respect to the estate.

Page 119 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 120 of 203

5 - knowingly and fraudulently receives any material amount of property from a
debtor after the filing of a case under title 11, with intent to defeat the provisions
of title 11;

6 - knowingly and fraudulently gives, offers, receives, or attempts to obtain any
money or property, remuneration, compensation, reward, advantage, or promise
thereof for acting or forbearing to act in any case under title 11;

shall be fined under this title, imprisoned not more than 5 years, or both.

3. Mrs. Moran, entirely due to her relationship to Trustee H. Thomas Moran,
knowingly and fraudulently received a material amount assets from the LPHI estate
outside of the prevue of the court and under circumstances indirect violation of 18
U.S. Code § 153(a)(b)(5)(6). The assets received by ASG, owned by both Trustee
Moran and her, are conservatively estimated to be $100 Million. An independent

forensic audit of both 2015 and 2016 will enumerate the exact amount.

Fiduciary Duties

390. Because of their positions as officers, directors all the defendants had and
continue to have a fiduciary duty of Life Partners and because of their ability
to control the business and corporate affairs of LPHI. The Individual
Defendants owed and in many cases still owe LPHI and its shareholders
fiduciary obligations of trust, loyalty, good faith, and due care and remain
obligated to use their utmost ability to control and manage Life Partners in a
fair, just, honest, and equitable manner. The Individual Defendants were and

are required to act in furtherance of the best interests of Life Partners and its

Page 120 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 121 of 203

shareholders to benefit all shareholders equally and not in furtherance of their

own personal interest or benefit.

391. Each officer and director of the Company owes to Life Partners and its
shareholders the fiduciary duty to exercise good faith and diligence in the
administration of the affairs of the Company and in the use and preservation
of its property and assets, and the highest obligations of fair dealing. In
addition, as officers and/or directors of a publicly held company, the Individual
Defendants have a duty to promptly disseminate accurate and truthful
information with regard to the Company's operations, performance,
management, projections, and forecasts so that the market price of the

Company's shares would be based on truthful and accurate information.

Code of Ethics

392.The Company's Code of Ethics for Directors and Executive Officers (the "Code")
has been in effect since May 28, 2004. The Code went well beyond the basic
fiduciary duties required by Texas law and applied to all the Individual
Defendants. According to the Code, the Individual Defendants were required
to "provide full, fair, accurate, timely, and understandable disclosure to the
Company's public communications, including reports and documents that the

Company files with, or submits to, the SEC." Moreover, the Code required the

Page 121 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 122 of 203

Individual Defendants to "comply with applicable governmental laws, rules, and

regulations."

Additional Duties of the Audit Committee Defendants:

393. In addition to the above duties, under the Company's Charter in effect since
June 19, 2009, the Board of Directors, owed specific duties to Life Partners to
review legal matters that may have a significant impact on the Company, and
review and approve the Company's earnings, press releases, guidance, and
quarterly and annual financial statements. The Audit Committee's Charter

provides in relevant part:

COMPLIANCE

394.Cause to be maintained an appropriate regulatory compliance program
covering the Company and its subsidiaries to aid compliance with the laws and

regulations applicable to senior life settlement companies.

395. Review reports of the compliance officer covering the scope and adequacy of
the compliance program, the degree of compliance and cooperation, and the
implementation of corrective actions (if necessary or appropriate). To date
filing for Chapter 11 protection and officers of LPHI have not complied with any

regulatory compliance obligations at all.

Page 122 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 123 of 203

INTERNAL CONTROLS and PROCEDURES

396.Review periodically the scope and implications of the Company's internal
financial controls and procedures and consider their adequacy. Since filing for
protection under Chapter 11 bankruptcy Rules none of the current Directors or
Officers of the company have bothered to implement the internal controls and

procedures

397.Maintain direct access to the senior staff if useful, require that studies be
initiated on subjects of special interest to the Committee. To our knowledge
there have not been any compliance with the internal control and procedure

requirements.

398. Review the comments on internal control submitted by the outside and
internal auditors and ensure that appropriate suggestions for improvement are
promptly considered for inclusion into the Company's internal financial
procedures. Toour knowledge there has been no compliance at anytime with

this provision of internal financial procedures.
Control, Access, and Authority
399. The Individual Defendants, because of their positions of control and authority

as directors and/or officers of Life Partners, were able to and did, directly

and/or indirectly, exercise

Page 123 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 124 of 203

control over the wrongful acts complained of herein, as well as the contents of

the various public statements issued by the Company.

400. Because of their advisory, executive, managerial, and directorial positions with
LPHI, each of the Individual Defendants have access to sensitive, non-public
information about the financial condition, operations and growth prospects of

LPHI.
Reasonable and Prudent Supervision

401. To discharge their duties the officers and directors of LPHI are required to
exercise reasonable and prudent supervision over the management, policies,
practices and internal controls of the financial affairs of the Company. By virtue
of such duties, the officers and directors of Life Partners were required to,

among other things:

402. Ensure that the Company complied with its legal obligations and requirements
including acting only within the scope of its legal authority and disseminating

truthful and accurate statements to the investing public.
403. Properly and accurately guide investors and analysts as to the true financial

condition of the Company at any given time, including making accurate

statements about the Company's financial health.

Page 124 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 125 of 203

404.Refrain from acting upon material, non-public information to benefit
themselves.
(d) conduct the affairs of the Company in an efficient, business-like manner so
as to make it possible to provide the highest quality performance of its
business, to avoid wasting the Company's assets, and to maximize the value of
the Company's stock while operating under Chapter 11 of the U.S. Bankruptcy

code.

405.Remain informed as to how Life Partners conducted its operations and upon
receipt of notice or information of imprudent or unsound conditions or
practices, make reasonable inquiry in connection therewith, and take steps to
correct such conditions or practices and make such disclosures as necessary to
comply with securities laws.
(f) ensure that the Company is operated in a diligent, honest and prudent

manner in compliance with all applicable laws, rules and regulations.

Breaches of Fiduciary Duties

406.Each Individual Defendant by virtue of his or her position as a director and/or
officer owe to the Company and to its shareholders, the fiduciary duty of loyalty
and good faith and the exercise of due care and diligence in the management
and administration of the affairs of the Company, as well as in the use and
preservation of its property and assets. The conduct of
the Individual Defendants complained of herein involves a knowing and

culpable violation of their obligations as officers and directors of LPHI

Page 125 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 126 of 203

concerning the absence of good faith on their part and a reckless disregard for
their duties to the Company and its shareholders that the Individual Defendants
were aware of should have been aware posed a risk of serious injury to the
Company. The conduct of the Individual Defendants one of which was an
officer and/or directors of the Company have been ratified by the remaining
Individual Defendants who collectively comprised all of Life Partners's Board

members and Trustees and their counsel are culpable herein.
CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

407.In committing the wrongful acts alleged herein, the Individual Defendants have
pursued, or joined in the pursuit of, a common course of conduct, and have
acted in concert with and conspired with one another in furtherance of their
common plan or design to convert cash and other liquid assets to their benefit.
In addition to the wrongful conduct alleged herein as giving rise to primary
liability, the Individual Defendants further aided and abetted and/or assisted

each other in breaching their respective duties.

408. The Individual Defendants engaged in a conspiracy, common enterprise,
and/or common course of conduct. During this time, the Individual Defendants

caused the Company to fail to issue proper financial statements, if any.

409. The purpose and effect of the Individual Defendants’ conspiracy, common
enterprise, and/or common course of conduct was, among other things, to

disguise the Individual

Page 126 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 127 of 203

Defendants’ violations of law, breaches of fiduciary duty, waste of corporate
assets, and unjust enrichment; and to conceal correct and proper information
concerning the Company's operations, financial condition, and future

business prospects.

410. Each of the Individual Defendants aided and abetted and rendered substantial
assistance in the wrongs complained of herein. In taking such actions to
substantially assist the commission of the wrongdoing complained of herein,
each Individual Defendant acted with knowledge of the primary wrongdoing,
substantially assisted in the accomplishment of that wrongdoing, and was

aware of his or her overall contribution to and furtherance of the wrongdoing.
Summary of the Complaints

411.Mr LaMothe (plaintiff) purchased 652,479 shares of LPHI after this fully solvent
company was forced to file Chapter 11 Bankruptcy. LPHI did so in order to
ensure the ongoing operations of the company while developing a strategy to
combat the strategically excessive fine (even by the government's own
standards) imposed by the SEC for the 2 minor SOX violations committed by
LPHI's auditors, Ernst & Young. Ernst & Young's audit partner Peter Cangany

disagreed with the 2 minor SOX violations in his deposition.

412.In the weeks leading up to the January 2014, trial in Austin, the Ernst & Young

partner in charge of the Life Partners' audit, Peter Cangany, began to express

Page 127 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 128 of 203

his displeasure at the way Life Partners was being treated by his company and
the SEC, Cangany provided a deposition on behalf of Life Partners and was
expected to testify on the company's behalf. However, one week before the
trial, he was sent to conduct an offshore audit, thus preventing him from

testifying.

413.In January 2015 Life Partners Holdings, Incorporated ("LPHI") filed for Chapter
11 Bankruptcy protection due to an unexpected and grossly excessive $46
Million fine regarding two minor "SOX" violations filed by its auditors, Ernst
& Young in LPHI's 2013 SEC Form.10K, and signed off on by senior LPHI officers
including Its CEO, CFO and President.

414.The SEC brought the Austin suit asserting egregious "10b5" allegations,
allegations of scienter, and allegations of investor fraud and insider trading
among others and two minor SOX reporting violations after a contentious
three-year investigation. The Ernst & Young "Audit Partner" steadfastly

opposed the SEC's allegations.

415.The SEC suit was heard before a jury in the Austin, TX Federal Court, the
Honorable Senior Judge Nowlin presiding. After five days of trial the jury
retired to deliberate twelve allegations beginning with the more serious

allegations and so on down to the two alleged SOX reporting allegations.

416.After two days of deliberation the Jury found for the LPHI parties on the first

ten of the twelve questions but found that LPHI and its officers filed a wrongful

Page 128 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 129 of 203

SEC Form 10K due to the two SOX violations prepared by its auditors, Ernst &

Young.

417.At the beginning of the trial the SEC agreed not to pursue any financial or
accounting issues due to time constraints applied to both parties by the

Judge at the onset of the trial.

418.Despite the minimal nature of two SOX reporting issues and the pretrial
agreement of the SEC, the LPHI attorneys immediately asked the Court to

direct the verdict and throw it out as it applied to the two accounting issues.

419.Judge Nowlin declined to take the requested action from the bench but said

he would "take care of it". This was in the first few days of February 2014.

420.Neither side heard anything further from the Court until December 2, 2014
when the Judge imposed an unheard of $46 million fine for the minor reporting
violations: $38 million against LPHI, $6 million against CEO Pardo and $2 million
against In-house attorney and President, Peden. The CFO, Martin settled with
the SEC prior to trial for a $36,000 fine and a prohibition against serving as the

CFO of any public company for a period of several years.

421.The Court's final order was filed on the last day of service before retirement by
Judge Nowlin and his Clerk, Jeb Golinkin. Clerk Golinkin took the unusual step
of sending an email on Sunday afternoon (after he was no longer employed by

the court) to all parties informing them the Judge had also set the bond.

Page 129 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 130 of 203

422.He said the bond was to be $50,000 for the company, $15,000 for Pardo and
$10,000 for Peden. Alerted by the clerk’s email, several SEC lawyers went to a
magistrate on that Monday morning and persuaded him to override Judge
Nowlin’s order — thus successfully preventing any bond from being set. With
no bond, the entire $46 million fine was due in full by the end of the week.
That same Monday the former Clerk, Golinkin, started work with the Austin,

TX office of the large and prestigious law firm of Aiken Gump.

423.Seeing the bond was more appropriate the LPHI parties assumed the fine
would certainly be corrected by agreement with the SEC or at the 5th Circuit
if necessary(and in fact, the SEC later unilaterally withdrew the $38 million
fine against LPHI, but did not remove the excessive fine against Peden and
Pardo). However, over the following weeks the Judge's bond order was never
entered for unknown reasons. As a result, LPHI was then forced into Chapter

11 Bankruptcy.

424.After receiving the Sunday email from Golinkin LPHI later found out that SEC
lead lawyer Jessica Magee and her staff rushed to Austin the following Monday
to lobby for a rescission of Judge Nowlin's bond order which was successful.
LPHI was unaware of this effort and was patiently waiting in Waco to place the

ordered bonds with the Court.

425.Once in Chapter 11 bankruptcy the SEC's Fort Worth Office insisted that a

Trustee be appointed to take over the day to day operations of LPHI and its two

Page 130 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 131 of 203

operating subsidiaries, Life Partners, Inc and I-Pl Financial Services ("LPI" and
"LPIF") respectively. The SEC contended this was done not on the grounds LPHI
won its case with the SEC, not because it was innocent but rather that the

federal jury just didn't understand their case!

426.The management and Board of Directors of LPHI strenuously opposed any
change in management. In a five day de facto Section 341 meeting before
Bankruptcy Judge Nelms, LPHI's current CFO, Colette Pieper, MMS Advisors,
outside investment bankers and others testified that LPH! and its subsidiaries
had NO DEBT other than the egregeious SEC imposed fine and had successfully

undergone four forensic audits on top of its 15th annual SEC 10K audit!

427.Further, all testified that LPH| was 25 years old at the time with 6,000
shareholders, 32,000 clients, 2,000+ Licensees (sales agents) and had $3.2

Billion under management making it a large and complex company.

428.On April 25, 2016, during a hearing at the Fifth Circuit Court of Appeals, Judge
Edith Jones blamed the SEC for causing Life Partners to file for bankruptcy.
"What caused LPI to fail? LPI filed bankruptcy shortly after this judgement?
Would LPI have gone under otherwise?" she asked. "There is evidence placed
in the record by the SEC that the sole reason the bankruptcy was filed was due
to the judgement entered by Judge Nowlin in December of 2014," Judge Jones

said.

Page 131 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 132 of 203

429."Now let me get to the bottom here," Judge Jones continued. Addressing SEC
attorney Benjamin Vetter, she said, "Because the fact is you tried this to verdict,
a gigantic judgement was entered, and they filed Chapter 11. Would they have
gone under as a basis of these alleged misrepresentations?" "We believe the
answer to that is yes," said Vetter. "Now again, the Commission did not really

have access to,"

430."You don't care," interrupted Judge Jones. "You're just charging them a gigantic
amount of money so that the people who did have these arrangements are now
gonna...lose just about everything either because of the overhead of Chapter 11
or because the company is unable to pursue the investments anymore." As
further evidence to the lack guilt of LPHI Plaintiff has included final orders by
both District Court Judges Alia Moses and John McBryde. [see Exhibits 5 & 6]

431.The company offered to have a qualified referee oversee the company's
operations but pulling management out and inserting someone totally
unfamiliar with the company's operations was a recipe for disaster. Ernst &
Young's audit partner Cangany spoke to this fact in his deposition. It turned out
it was a recipe for the enormous greed driven theft of investment funds from
LPHI investors and the literal landslide of negative press driven by Moran and

David Bennett with the TK law firm!

432.The Fort Worth Office of the SEC strenuously objected, inferring that there
were potentially numerous "problems" with management, especially its CEO,

Brian Pardo who had become the target of their vicious attacks.

Page 132 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 133 of 203

433.Lisa Lambert (a lawyer with the Fort Worth US Trustee's Office) agreed with the
SEC and made it known they had the perfect replacement for Pardo already

selected - H. Thomas Moran!

434.When the hearing was over Judge Nelms ruled Pardo and others should be
removed with a Trustee to be appointed by Lambert. After the hearing Lambert
asked for a show of hands of anyone who was a creditor so she could appoint
a creditor's committee. No one raised their hand. LPHI had no creditors except

the SEC.

435.The SEC explained they could not sit on a creditors committee. Since LPHI had
no other creditors Lambert asked for a show of hands of anyone wishing to sit
on the creditor's committee even if they were not creditors. Several hands went
up and thus the Creditor's Committee was formally empaneled. Litigant is
unaware of any historical basis for this move by the US Trustee's Fort Worth

Office!

436.Shortly thereafter Judge Nelms approved H. Thomas Moran ("Moran") as the
Trustee and Thompson and Knight ("T K") as his lawyers. Moran lied on his SEC
Trustee application in that he was not a disinterested party. Far from it, he had

been a Licensee (sales agent) in good standing with I-Pl for 15 years.

Page 133 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 134 of 203

437.After being shown a copy of his signed application Mr. Moran admitted he had
signed it and despite admitting to perjury Judge Nelms allowed him to continue

as Trustee.

438.Shortly after Moran was installed as Trustee for unknown reasons $100 million
of insurance policies held in trust were assigned over to Moran with the
approval of Judge Nelms! This was nothing more than bold faced theft from the

policies in Trust no matter who owned them!

439.Moran was woefully incapable of taking the reins of a $3.2 Billion enterprise,
but that did not matter. He had been the trustee of several failed Life
Settlement company's which he liquidated, but he had never been engaged in

a Chapter 11 proceeding.

440.Within three days of being appointed Trustee Moran shut down the entire
operations of LPHI and its subsidiaries. At the same time and thereafter Moran
and TK made it known in court filings and public statements that based upon
"Information and Belief' there was evidence of a huge scheme orchestrated by
Pardo and others that could possibly be the largest, if not one of the largest

Ponzi or "Ponzi-Like" or "Ponzi-ish" schemes in the nation.

441.While legally expensive investigations began to get under way by TK and other
law firms in March of 2015 (after realizing LPHI was truly a brokerage company
patterned after a real-estate brokerage) TK and Moran contended that LPI and

LPIF while separate operating companies were actually just more of LPHI and

Page 134 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 135 of 203

therefore should be included under the Chapter 11 Bankruptcy blanket. Judge

Nelms agreed and it was so ordered.

442.Further, TK and Moran told the court LPHI OWNED the $3.2 Billion of policies
in an unrelated Trust. This contention was vigorously opposed by a good many
Licensees on behalf of their client's! Judge Nelms agreed to set a hearing to
determine ownership based on the Pro Se filing of Peyton Inge who was

exceptionally diligent in his motion for a hearing.

443.inge filed a long very detailed analysis with the Court to substantiate his
position. He also analyzed the underwriting success of LPI's senior actuary, Dr.
Cassidy which had come under attack by the SEC as being unsubstantiated.
When the allegation was first raised by the SEC and in the press in 2010 LPHI
hired a second actuarial firm claimed by the SEC to be the "gold standard" of

the industry.

444,Peyton Inge proved by an in-depth analysis that LPI's first actuary, Dr. Cassidy
was in fact more conservative than the second firm approved by the SEC. At the
time of the SEC's insistence that LPN supplant Dr. Cassidy with 21% Services, 21%
Services was under investigations for deficiencies in its own actuary estimates.
In addition, Mr. Inge concluded in his analysis that Dr. Cassidy's underwriting
was more conservative than 21° Services 65% of the time. In fact, although LPI
had done as the SEC requested, it continued to utilize the services of Dr. Cassidy

as a back-up LE estimate.

Page 135 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 136 of 203

445.When the date in early May 2015 for the hearing on ownership approached
Judge Nelms abated the hearing. Judge Nelms subsequently reset and abated
two additional hearings on the matter and the Trustee Settled with Inge in a
sealed, confidential settlement agreement. Judge Nelms never did rule on the
ownership issue despite having made clear to a witness in the hearing that LPI

DID NOT OWN THE POLICIES.

446. Meanwhile, the Trustee got control of the massive portfolio. This conclusion
was reached AFTER, in addition to 15 annual SEC 10K Audits and four forensic
Audits of LPHI and the two unrelated Trusts that held client owned polices (one
by their own chosen Maryland based audit company) NONE found any
problems or irregularities with LPHI's computerized accounting records! For

additional key events in the Bankruptcy Court; [see Exhibit 7]

447. The Billions of dollars in assets never showed up on any LPHI accounting
documents including all balance sheets and highly detailed assets and liabilities
before the bankruptcy. After Moran and TK took control of the company all
investor assets were illegally confiscated and approximately two thirds ($2.4
Billion) converted to assets of the Debtor. $1 Billion has yet to be accounted for

by the Trustees.

Conspiracy:

1. DATE: Early January 2014

2. PLACE: Waco La Quinta Inn 1-35

Page 136 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 137 of 203

3. PARTIES: Moran with associates, TK (David Bennett & Associates), SEC Lead
Attorney Jessica Magee (plus two associates), Lisa Lambert of US Trustee's
Fort Worth Office plus several others including MMS Advisors auditors John
McPherson and David Hartman, and others!

4. Purpose: To coordinate the takeover of LPHI immediately after their
anticipated ruling of a complete win in the jury trial about to start in Austin
and...

5. Toshut the company down once and for all by the SEC action and to siphon
as much cash from the portfolio as possible. Estimate: $1 Billion+ missing

and/or unaccounted for!

448.While the timing relating to the conversion of hundreds of millions of dollars
held in the Client Accounts did not occur as early as the conspirators expected
it to it did begin 11 months later and continued unabated for two years
thereafter. No substantive financial SEC Form 10K financial statements were
ever filed during the first two years and continuing thru to the present, five

financial years after entering Bankruptcy.
Fraudulent Conversion:
449.Beginning almost immediately after Moran and TK took physical control of the
Debtor, Moran and TK began to loot the Debtor. They realized, however that

they had to keep the company going to successfully pull out large sums of

money.

Page 137 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 138 of 203

450.First, they kept two senior financial and operations officers: Collette Pieper
continued as Chief Financial Officer and Mark Embry, Chief Operating Officer.
There remained many other key employees most of which would have to have

been involved in any alleged fraudulent schemes as alleged by Moran and TK.

451. Curiously, Colette Pieper suddenly resigned along with the company's auditors
(MMS Advisors) in May of 2016. This was the date the 2015 annual 10K audit
was scheduled to be filed with the SEC. It was never filed, nor were audits filed

for 2016, 2017, 2018 or 2019!

452. In the first calendar quarter of 2015 Moran and TK used the Debtor to borrow
$50 million from a related party at an 11% annual interest rate (in a 2%

market).

453. They pledged $2 Billion of investor owned assets (insurance policies held in
trust). It is estimated that at least half of the funds borrowed were used to pay

exorbitant and self-serving legal fees!

454. Next, Moran and TK "Optimized" the premiums on all the policies in the
Trusts. They criticized LPHI for not having done this sooner. However, Optimization
is just another word for borrowed! They took out a loan against the portfolio for

$200+ million!

Page 138 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 139 of 203

455. These funds were never properly accounted for and were converted to
operating cash to the Trustee and "legal fees"! In addition, this extra layer of

debt against the policies caused their value at maturity to drop immensely!

456. There has never been an accounting compliant with FASB criteria (if at all)
concerning where the $200 million in debt proceeds went. We do know that

the pursuit of frivolous lawsuits was partly paid for from undisclosed funds.

457. We also know that fraudulent legal billing practices such as adding unearned
Legal hours available on various partner time sheets was a common and
pervasive practice at TK and other large legal firms. At TK for instance, when
an LPHI hearing was scheduled for a certain date David Bennett thru his
paralegal checked partners’ billing hours for open, available time and added

them to the billing for that hearing.

458. Other methods of Conversion of the debtor's estate funds varied as widely as
one would imagine. Moran literally employed his entire company and his wife's
billing for time, travel from Oklahoma, bonuses and topflight accommodations
and food for his employees who had no "real" role in the management of the
Debtor.

Upon receiving one $5.5 million advance in fees Moran explained it away by
saying he did not get the money. Rather, he gave it away as "bonuses" to his

wife's employees!

Page 139 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 140 of 203

459. Conservatively, more than $250 million was drained from LPHI coffers along
with hundreds of millions more diverted from operations deposited into one
or more of the 14 bank accounts used by the Trustee before disappearing into

the void.
INTENTIONAL FAILURE TO OPERATE ESTATE AS CHAPTER 11 DEBTOR:

460. All allegations, facts and dicta contained in Count One are hereby reasserted

and are reincorporated as part of Count Two!

461. "Exchange Act Reporting and Disclosure requirements continue to
apply in bankruptcy (specifically a Chapter 11 and turnaround professionals
must take them into account in managing a case to a successful conclusion."
SEC Form 8K is used not only for disclosure of accounting rules but for any

information that may be of importance to securities holders!

462.To confirm a plan of reorganization the bankruptcy code requires both
creditors (if any) and equity holders to approve the Plan of Reorganization. In
this case equity holders were not allowed to participate in the process in any

way.
463. From the moment Moran/TK took control of LPHI they had every intention of

liquidating the company and immediately started along that path. They
ignored the fact that LPHI had been a NASDAQ National Market company since

Page 140 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 141 of 203

going public in 2000 after operating as a privately held family owned company

for 10 years before "going public", a status held for an additional 15 years!

464. In fact, Lisa Lambert (a co-conspirator) ruled without apparent authority
under color of law that the shareholders had no equity due to a "negative net
worth" while at the same time participating in the scheme to transfer more
than $2 Billion worth of net death benefit proceeds to LPHI creating roughly
$1.5 Billion of NET WORTH to the debtor vs liabilities of $500 million in 15 year,
low interest notes ultimately confirmed by the Plan of Reorganization in

December 2016.

465. Yet, Judge Nelms, Trustee Moran and Bennett knew in November of that year
a final order dated November 6, 2016 had been entered by Federal Western
District Judge Alia Moses clearing via Summary Dismissal a shareholder
derivative suit containing all adverse claims against all of the Directors of LPHI,

including Pardo and Peden.

466. The claims in that suit were substantially identical to claims asserted by Moran
and TK against Pardo, Peden and the Directors of LPHI. Bennett contacted
Judge Moses prior to her order claiming the order could not be filed because

the company was under the umbrella stay of the bankruptcy.

467. Judge Moses soundly rebuffed Bennett and filed the Order. Yet, the plan, a
convoluted 376 pages of legalese, was finally approved on the third attempt

under suspicious circumstances one month after the Del Rio Court ruling.

Page 141 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 142 of 203

468. Nor, did Judge Nelms or Trustee Moran and Bennett take any aspect of Judge
Moses' order under consideration when they continued to file their many
Ponzi-like claims they so recklessly asserted against Pardo, Peden and the

Directors of LPHI.

469. It was imperative for the co-conspirators to continue their devastating
allegations to divert attention away from themselves in order to pull cash out
of the Estate without oversight especially when the $1.5 Billion never showed

up on LPHI's balance sheet or any other financial reports.

470. Had LPHI (post-bankruptcy filing) been compliant with SEC financial reporting

obligations their scheme would never have worked!

471. Currently, LPHI has over $90 million cash on hand! This fact alone would beg
the question, "Why has LPHI not been released from Bankruptcy?" Indeed,
“legal expenses" have continued at the rate of just over $5 Million per quarter

- on what?

472. \t is not in the best interests of the shareholders nor anyone else - except the
lawyers - to continue to pursue cases they cannot and will not win. Even if they

were to win, they still will have to collect.

473.0n one occasion the Chairman of the Board of Directors, Bert Scalzo, along

with the rest of the board members authorized a $25 million advance to TK for

Page 142 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 143 of 203

the purposes of negotiating settlements with many of the 860 licensees they

unsuccessfully sued. The ultimate return for this advance according to Scalzo

was $32,000!
5th & 8th AMENDMENT CIVIL RIGHTS VIOLATIONS

474. Ail allegations, facts and dicta contained in Counts One and Two are hereby

reasserted and reincorporated as part of Count Three.

475. The Bill of Rights to The United States Constitution was adopted on December
15, 1791 by our Forefathers to more clearly set out the rights of United States
Citizens. To this day, thank the Lord, all Americans hold these rights as God

given, precious and applicable to each and every citizen of the United States of

America.

476. The 5° Amendment requires that “due process of law” be part of any
proceeding that denies a citizen “life, liberty or property’. Thus the 5th
Amendment guarantees in part that the Government cannot "take" property
(such as land, money and any other things of value) without due process of law

in a court of competent jurisdiction.

477. Acting under the color of law Lisa Lambert and thereby the US Trustees’ Office
violated the civil rights of all shareholders of record when she denied the right
of LPHI shareholders to form an Equity Holders Committee to participate in the

reorganization of the debtor.

Page 143 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 144 of 203

478. Even more egregious, Ms. Lambert unilaterally cancelled the share without
official notification to the SEC and Without Notice in any form to the

shareholders.

479. As incredible as it now seems the roughly 6,000 public shareholders of a 25
year old company with no commercial debt files for Chapter 11, Debtor-in-
Possession and on the word of one staff attorney (with no formal training in
Public Accounting) from the Fort Worth office of the US Trustee's Regional
Office boldly says these Shareholders, each and every one of them cannot be

represented by an Equity Holders Committee!

480. As a participant in the Conspiracy Attorney Lambert acted illegally and
fraudulently to protect the conspiracy, she herself was a part of!
Trustee Moran, TK and David Bennett and Judge Russel Nelms aided and
abetted this violation of LPH! Shareholders rights to form an Equity Holders

Committee!

481. Therefore, the above-mentioned abettors are as guilty as Lisa
Lambert. Judge Nelms particularly knew or should have known shareholder civil
rights were crushed under the heel of an aggressive government pursuit of a
company forced into bankruptcy thru a legal sleight of hand due to a desire to
prevail when the fact set used to uphold their position could not be supported

by the evidence in prior judicial rulings.

Page 144 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 145 of 203

482. With this in mind, Jessica Magee and her staff under the color of law violated
the 8th Amendment rights of LPHI and it Equity holders by seeking and
extracting a massive fine of $46 million for a meaningless infraction by LPHI's

Auditors which had no monetary effect on the financial statement of LPHI.

483. While dropping the fine to the company just prior a US Supreme Court ruling
knocking down excessive administrative fines SEC Lead Lawyer Magee
however, did not drop the outrageous fines of Pardo ($6 million) and Peden
($2 million) just for signing the financial report placed before them by their

auditors: Ernst & Young, the largest audit firm in the world.

484. This omission supports scientor on the part of Jessica Magee and her

overzealous staff.

485. Therefore, SEC attorney Magee and her legal staff should be held legally
responsible for their violations of the aforementioned Civil Rights of LPHI

Equity holders; and individuals Pardo and Peden.

486. Litigant LaMothe's efforts to secure transparency thru legally required
reporting rules and regulations as set forth above, has been ridiculed and
demeaned as "baseless", "factually frivolous", "non-sensical" and "seek

vexatious relief from parties with no authority or ability to act".

Page 145 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 146 of 203

487. Yet, Litigant LaMothe will show free cash on hand within the 14 separate bank
accounts was reported to be approximately $108 million with all maturities

and premiums paid current as of 12/31/19!

488. Lastly, Trustee Moran, himself ordered a forensic audit of LPHI's 2014 fiscal
year. The cost was $370,000. The firm he called upon, MMS Advisors thereafter
called upon Audit Partners David Hartman and John McPherson to conduct the
audit, which they did finding no fault with LPHI's Audited Annual Financial
Statements; SEC Form 10k and four immediately preceding the annual forensic
audits LPHI included with its SEC Form 10K filings over the previous four years

(2011 - 2014) inclusive.

489. The SEC requires the filing of SEC Form 8K's within 10 days of any major
financial event or an event that could materially affect the finances of the
company. Mr. Moran, as sole Director or Officer of both LPHI and LPI was

obligated to file these disclosures!

490. Yet, he filed no such disclosure when Judge Nelms, by pre-planned refusal,
failed to rule that the $2 Billion of assets transferred to the Debtor increased
the company's net worth from $28 million to over $1.5 Billion! ($1 Billion short

of the investor assets confiscated)

491. Not one of the Board Directors contacted the SEC and reported the obvious

disregard for SEC mandated financial reporting requirements or any other

Page 146 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 147 of 203

obvious irregularities in the accounting system disregarding Securities laws to

do so.

492. Nor did those Board Directors contact the Justice Department to report the
obvious criminal activity happening right in front of them. Yet, they knew or
should have known allowing themselves to be controlled by Moran and TK
would more than likely undercut their role to act as an independent Board of

Directors.
PRAYER

493. Therefore, Plaintiff hereby requests that the court thereby orders an
immediate forensic audit be undertaken of all the books and financial records

of LPHI, LPI and LPIS to be undertaken immediately.

494. In addition, Plaintiff requests a similar forensic audit of the policy portfolio in
order to accurately determine the total losses that have occurred to and/or
are related to the policy portfolio using the last financial reports produced g

prebankruptcy by LPHI as the starting point.

495. The Financial Analysis was performed to provide a credible and reliable set of
growth projections. These projections have been calculated based on the
financial statements and operating results for LPH! as obtained from the LPHI
10Ks submitted by the former management team at LPHI for the years 2008,
2009 and 2010 prior to the bankruptcy.

Page 147 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 148 of 203

FINANCIAL ANALYSIS

1. Damages sought directly due to the Bankruptcy Corruption -
$5,309,347,166

2. Punitive Damages sought - $7,964,020,749

3. Civil Rights Damages sought - $10,618,694,332

Plaintiff hereby requests the court order payment as set out in numbers 1,2 and
3 for the damages imposed individually and severely in the amounts stated herein.
Further that this court orders the estate be reimbursed for all funds wrongfully
taken from the debtor and used either illegally or absconded with and for any
other relief that the court finds equitable in this case. (see Exhibit 8- Financial

Analysis)

EXHIBITS:

Jury finds against SEC on Most Claims..

Predatory Offer to Purchase

DOJ Officials Protest $28 Million Bill (for Trustee Moran)
Final Order- Honorable Judge Alia Moses

Final Order- Honorable Judge John McBryde

Detailed List of Specific Events in Bankruptcy Court

Financial Analysis of performance and losses incurred

oe ND YE PF YN RP

Matrix of defendant violations

Page 148 of 149
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 149 of 203

Respectfully Submitted

Waihi) We
ichael a Ks Pro Se

    

CERTIFICATE OF SERVICE

The undersigned certifies that he served all related parties requesting notice in
this case with a copy of the foregoing response via email on the date of this filing
to the court If a party of interest did not receive a copy of this response, | will
forward such a copy via email, US. Postal Service or via facsimile upon the receipt
of the preferred mode of delivery and corresponding email address, mailing
address or facsimile number, to the recipient upon receipt of the request and

contact information.

/s/ Michael LaMothe, Pro Se

Page 149 of 149
nitodiwww.seeactions.com/ury-finds-againgt-sec-on-mast -claims~in-finanecial-fraud-case/

Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 150 of 203

EXHIBIT 1

 

Home » Jury Finds Against SEC On Most Claims in Financial Fraud Case

¢C On Most Claims In Financial

 

Jury Finds Against
Fraud Case

February 05, 2074 -. T. Garman
The jury in SEC v. Life Partners Holdings, Inc., Civil Action No. 1-12-cv-00033 (W.D. Tx.

Verdict Feb. 3, 2014) rejected most of the Commission’s claims which centered around an
alleged financial fraud. This is one of a series of recent set-backs the SEC has suffered in the

courtroom.

 

ainst Nasdaq traded Life Partners Holdings, Inc. and its chairman
ing with president and general counsel, Scott Peden, among others.
the defendants misled shareholders by failing to disclose that the
company was systematically and materially underestimating the life expectancy estimates it
used to price transactions.

Most of the revenue of the company is derived from brokering life settlements which involve
the sale of fractional interests of life insurance policies whose value is keyed to the insured’s
life expectancy. For this purpose the company used life expectancy estimates provided by a
doctor with no actuarial training or prior experience in this area, according to the complaint.
No meaningful due diligence was conducted to determine if the doctor’s methodology and

qualifications were apprapriate.

The complaint claimed the two officers were aware that the estimates were systematically and
materially short. Nevertheless, between February 2007 and January 2009 Messrs. Pardo and.

8/28/17, 7.49 AM

Page Tot 4
,

tips fww.secactions corm/jury-finds-against-sec-an-most-clalms-in-financial-fraud -case/

Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 151 of 203

Peden sold, respectively, about $11.5 million and $300,000 of Life Partners common stock
based on inside information “that the firm’s stock price was dependent on its practice of
systematically using materially short...” life expectancy estimates, according to the
complaint. The Commission also claimed that from fiscal year 2007 through the third quarter
of fiscal 2011 the company prematurely recognized revenue and understated impairment
expense related to its investment in life settlements. Violations of Exchange Act Section 10(b),
13(a), 13(b)(2)(a) and 13(b)(5) and Securities Act Section 17(a@) were alleged. The complaint
also demanded the repayment of certain stock sales profits and bonuses under SOX.

Prior to jury deliberations the parties disagreed on the precise scope of the claims being
advanced by the SEC. Defendants sought the entry of a judgment in their favor based in part
on a contention that the Commission “failed to introduce any evidence at trial to support any of
its revenue recognition claims . . .” The Court rejected that motion and presented the then
existing claims for consideration by the jury. Those claims were summarized by the Court in
the instructions. There jurors were told fo consider nine specific claims (grouping the aiding
and abetting charges together with the primary claim for purposed of brevity):

1) Securities fraud under Exchange Act Section 10(b) against the three defendants for making
material misstatements regarding “a material risk to the Company's business . . . or a material
irend impacting the Company’s reserves . . .” The jury rejected this claim.

2) Insider trading against the two individual defendants. The jury rejected this claim.

3) Securities fraud under Securities Act Section 17(a) against the three defendants for making
rnisrepresentations or omissions “regarding the company’s revenue recognition policy.” The
jury found in favor of the SEC as to each defendant.

4) Section 13(a) and Rules 12b-20, 13a-1 and 13a-13 against the company (and aiding and
abetting violations by the individuals) for filing “Forms 10-Q, 10QSB, 10-K and 10-KSB with
the SEC that contained false statements . . .” The jury found in favor of the Commission on

these claims.

5) Exchange Act Sections 13(b)(2)(A) and 13(b)(2)(B) as to the company (and aiding and
abetting as to each individual defendant) for failing “to devise and maintain a system of
internal accounting controls sufficient to provide reasonable assurance that . . .” transactions
were recorded as necessary and such that the firm could maintain accountability of its asseis.

The jury found against the SEC on these claims.

 
ORR,

iiipsfiwwew.secactions. comfury-finds-against-sec-on-most-clains-in-financial-fraud-case/

Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 152 of 203

6) Exchange Act Section 13(b)(5) as to the two individual defendants for either falsifying the
books and records of the company, circumventing its internal controls or failing to implement a
sysiem of internal accounting controls. The jury rejected the SEC’s claims.

7) Exchange Act Rule 13b2-1 as to the two individual defendants for falsifying “any book,
record or account . . .” of the firm. The jury rejected these claims.

8) Exchange Act Rule 13b-2 against each individual defendant for making a false or
misieading statement “to an accountant in connection with (i) any audit... . or (i) the
preparation or filing of any document or report required to be filed with the Commission.” The
jury found against the SEC on these claims.

9) Exchange Act Rule 13a-14 against Mr. Pardo for certifying a report of the firm filed with the
Commission that contained a misrepresentation or omission. The jury found in favor of the
Commission on this claim.

According, the jury found against the SEC on six of nine claims and in its favor on three. The
jury rejected the primary fraud claim against the defendants which was based on alleged
misstatements or omissions regarding essentially the business model of the company and the
related insider trading charges while concluding that the defendants made a filing with the
Commission which misrepresented the revenue recognition policy of the business. Life
Partners is the fifth case in which the Commission has lost either all or the key claims at trial
since late December 2013 — less than sixty days.

Posted in SECActions Tagged with: financial fraud, jury, secactions, trial loss

Twitter Search SEC > About:
Actions

Thomas ©, Gorman
Dorsey and Whitney LLP
1801 K Street NV, Suite 750
Washington, OC 20006
202-442-3000

Go gorman.tom@dorsey.com

B/2817,
Pa

 
a

Case 3:20-cv-01028-CSH Document 1 Filed 07/22/20 Page 153 of 203
EXHIBIT 2

LL a oe

Plan Manages

Life Partners we vee 1
Computarshare Trust Comoa

  
 
 

= Providense REE 3004
OO4556 Within USA, US territories & Canada 800 5
Outside USA. US sarriterias & Canada 781 575 2765

qeereeus. compuisrshare.comvemp ayes

Spo EotdgnneaSDUAHEE SATE Penal cee Gey tarde ated

Provident Trust Group Lic Fho DavidM Leeman .
40010 Silver Creek Rd Holder Account Number

DALLAS TX 75243-4614
C0000076708

y SL

  

/3,3¢/Tyve

Offer Deadline: 5:00 om EST, on December 17, 2048

LIFE SETTLEMENT LIQUIDITY OPTION, LLC
an entity managed by Anchorage Capital Group, L.L.C.

Attn: Position Holder Trust and the Life Partners [RA Holder Partnership, LLC Unit Holders (“Unit Holder")

You are receiving this letter and the enclosed materials because you are a holder of IRA Partnership Interests
igsued by Life Pariners IRA Holder Partnership, LLC. The Partnership, and ifs affillate Life Partners Position Holder Trust,
were formed under a bankruptcy alan of reorganization to satisfy the claims of creditors holding fractional Interests in life
insurance policles on third parties marketed by affiliates of Life Parners Holdings.

Life Settlement Liquidily Option, LLC Is offering to purchase up to 995 863,010 Parinership Interests for a cash
en price of $0,133 per Interest, Our tender offer presents an opportunity to holders of Partnershio Interests ta receive cash for
iheir Interests now. rather than wait for possible distributions from the Partnership in the future. Based upon the records
provided to us oy the Partnership, if you tendered aff of your Interests you could receive a cash payment In the amount
indicated below.’

 

 

Number of Partnership Interests: 45,341

 

Cash You Could Receive if .
You Tendered All Your Interests: $6,026.56

 

 

 

 

Life Settlement Liquidity Option, LLC is a wholly owned subsidiary of Anchorage Hliquid Opportunities Master V! (B).

L.P. both of which are managed by Anchorage Capital Group. L.L.C. As of June 30, 2018, Anchorage Capital Group, LLC.
had approximately $16.5 billion of assets under management, ‘ncluding assets of the Anchorage tiiquid Opportunities Vi
funds and other investment funds managed by Anchorage Capital Group, LLC.

Enclosed with this letter, you will find:

: An Offer to Purchase, which describes the terms and conditions of tender offer. and conlains other important
information about the offer.

+ The Partaership’s Solcitation/Recommendation Statement on Schedule 140-9, which contains the position of

 

2LTR LPLT

DEXYED
SORTA aca ets ESSE ONSITE

 

 
Ry,

Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 154 of 203

ATE

Orvrer ‘ro Purenase ror Casi Up
yo 228,563,910
TRA PartNersiapy ENTERESYS OF
Lire Parrxrrs IRA Hotorr Parrxersnip. LLC
$0,133 Prr Inreresr ix Cas
ay Live Serrenaenr Liqvipiry Genox, LLC

ASSIGNMENT FoRM

 

IRA Holder Partership Beneficiary

 

 

 

 

 

 

 

 

Nume: Provident Trust Group Lic Fbo DavidM Leeman

i Title:
Signataras i

Dae: :
| Tas Identification Number: :
‘Email Address: . we eee !
Telephone Number: i :

 

: Co-Owner (if applicable)
, Name:

 

» Signature: i
Dare i
; Tax Identification Number:

 

 

f -
‘Number of IRA Partnership Interests (Interests) ;
' Number of Interests Held: - AS3T! i

 

Number of Interests Being Tendered. Sold and

Assigned:

Sate: Only an IRA custodian, and not the beuefletary, may sign Uris Assignment Forni on behalf af an

i lndividnal retiventent account, i
ffyon execute this Assignnent Form, but do aot specify the number of Intevests to be tendered, sold
! nd assigned, you will be deemed to heve elected to tender, sell and assiga ail of the Interests that you ‘
OH, t

 

To tac Honpers or IRA Parrnersiny INrerests?

This Assigument Form is to be used to participate in the Offer of Life Settlement Liguidity Option. LLC
(referred to as Offeror) te acquire up to 225.563.910 IRA Partnership Luterests (referred to as “Interests” of the
Life Partners IRA Holder Partnership. LLC (referred to as the “Partnership") for a cash amount of
30.133 per Interest, By siguing this Assignment Farm in the place(s) provided above, you are agrecing to
tender, scl and assign to Offeror the dumber of Interests that you specify above (or if you da norspeciiy a
number of Interests, all of the Interests that you hold) to Offeror, In order ta receive payment for vour
literests. your executed Assignment Form (and any other required documents) must he received by the
Depositary for Offer no later than December 17. 2018. You should also complete a Substitute Form W-9, in the
form provided, or other appropriate tax form to prevent hackup withholding, See paragraph 6 helow,

0000076708

ANNA

REAM ALIS

 

Scan COY LPLT Caro Actions Voi CCOC0076708 |

GANIC

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 155 of 203

The Assignment Forms and any other required documents should be sent or delivered by each holders
of Interests to the Depositary as follows:

The Depositary for the Offer is:

 

If delivering by mail: If delivering by overnight or courier:
Computershare Trust Company, N.A. Computershare Trust Company, N.A.
Attn: Corporate Actions Attn: Corporate Actions

P.O. Box 43011 250 Royall St — Suite V
Providence, RI 02940 Canton, MA 02021

DELIVERY OF THE ASSIGMENT FORMS TO AN ADDRESS OTHER THAN AS SET FORTH
ABOVE WILL NOT CONSTITUTE A VALID DELIVERY TO THE DEPOSITARY.

Delivery will be deemed made only when actually received by the Depositary. If you plan to make
delivery by mail, we recommend that you deliver by registered mail with return receipt requested and obtain
proper insurance. In all cases, sufficient time should be allowed to ensure timely delivery. Holders of
Interests have the responsibility to cause the Assignment Forms and any other documents required by us to
be delivered in accordance with the Offer.

Questions and requests for assistance or for additional copies of this Offer to Purchase and the
Assignment Forms may be directed to the Information Agent at the telephone number and location set
forth below.

The Information Agent for the Offer is:
{1 oy pw ameynes ea
acorgeson

_ 1290 Avenue of the Americas, 9"* Floor
“ New York, NY 10104

Call Toll-Free: (866) 767-8986

ition,
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 156 of 203

stem 1. Subject Company Information.

The names of the subject companies are (i) Life Partners Position Holder Trust, a trust organized
under the laws of the State of Texas (the “Position Holder Trust” or the “Trust”) and (ii) Life Partners IRA
Holder Partnership, LLC, a Texas limited liability company (“IRA Partnership” or “Partnership”). The
principal executive offices of the Trust and the Partnership are located at 2001 Ross Avenue, Suite 3600,
Dallas, Texas, and the telephone number at that address is (214) 698-7893. The management and affairs of
the Trust are conducted by a trustee, and the management and affairs of the Partnership are conducted by a
manager. Mr. Eduardo Espinosa is both the trustee of the Trust and the manager of the Partnership. The
class of securities to which this Schedule 14D-9 relates are position holder trust interests (the “Trust
Interests”) of Life Partners Position }iclder Trust and the partnership interests (the “Partnership Interests”;
of Life Partners IRA Holder Parinership, LLC. The Trusi Lnterests are represented by units of beneficial
interest in the Trust. The Partnership Interests are represented by units of the Partnership. The Trust
Interests and the Partnership Interests are sometimes together referred to as the “Interests,” As of Tune 36.
2018. there were 1.223.686,156 Trust Interests outstanding and 748,438,237 Partnership interesis

Pate

 

  

Item 2. Identity and Background of Filing Person.

The Trust and the Partnership are the persons filing this Schedule 14D-9. This is the response of the
Trust and Partnership to the tender offer (the “Offer”’) submitted to holders of Trust Interests and
Partnership Interests by Life Settlement Liquidity Option, LLC, a Delaware limited liability company
(“Offeror” or “Purchaser”), to purchase up to 150,375,940 of the outstanding Trust Interests and up to
225,563,910 of the outstanding Partnership Interests, as disclosed in a Tender Offer Statement on
Schedule TO filed by Purchaser with the Securities and Exchange Commission (“SEC”) on November 13,

2018 (the “Schedule TO”).

 

Offeror was formed for the purpose of acquiring the Interests in this Offer. Offeror is a Delaware
limited liability company that serves as an investment vehicle and, to date, has engaged in no activities other
than those incident to its formation and the Offer. Anchorage Illiquid Opportunities Master VI (B), L.P, a
Cayman Islands exempted limited partnership (“Parent”), is an investment fund and the sole member of
Offeror. Anchorage Capital Group, L.L.C. (“ACG”), an investment adviser registered with the SEC, is a
Delaware limited liability company and is the investment manager of Parent and Offeror, Anchorage IO GP
Vi, L.L.C., a Delaware limited liability company (“AIO GP VI”), is the general partner of Parent.

The business address of ACG is 610 Broadway, 6th Floor, New York, New York 10012, and the
business address of Offeror and AIO GP VI is c/o Anchorage Capital Group, L.L.C., 610 Broadway, 6th
Floor, New York, New York 10012. The telephone number there is (212) 432-4600. The business address of
Parent is Cayman Corporate Centre, 27 Hospital Road, George Town, Grand Cayman KY1-9008, Cayman
Islands, and the telephone number there is (345) 814-7600.

ltem 3. Past Contracts, Transactions, Negotiations and Agreements.

On November 13, 2018, the Trust and Partnership entered inte a Notice of Assignment and
Assumption, and Indemnity Agreement (“Assignee Agreement”) with Life Settlement Liquidity Option,
LLC (“Assignee”). The Trust and Partnership agreed to recognize and record the assignment of the
tendered Interests accepted by Assignee immediately following the closing date. Also pursuant to the
Assignee Agreement, the Assignee agreed to indemnify, defend and hold harmless the Trust, Partnership,
the Trust board members, the trustee, the manager, Akerman LLP, Vida Capital, Inc., Magna Servicing
LLC and their respective affiliates and the respective attorneys, agents, representatives, contractors and
services from and against any and all claims, losses, liabilities, costs, expenses, obligations and damages,
including reasonable attorneys’ fees and disbursements under certain circumstances. Other than the
Assignee Agreement, the Assignment Form for Position Trust Interests and the Assignment Form for IRA
Partnership Interests, there are no material agreements, arrangements or understandings between the Trust,
the Partnership or their affiliates and Offeror, Parent, ACG or their affiliates.
ern,

On,

_ Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 157 of 203 © ae

Item 4. The Solicitation or Recommendation.

The Trust and the Partnership express no opinion and are remaining neutral toward the Offer, Neither
the Trust Interests nor the Partnership Interests are listed or traded on any exchange or any over-the
counter-trading platform. Accordingly, neither the Trust nor the Partnership are able to provide Interest
holders a basis to determine an appropriate market price for their Interests and therefore express no opinion
as to whether Interest holders should accept or reject either Offer. Interest holders should read the entire
Schedule TO and consult with their financial, tax, legal, and other professional advisors before deciding
whether to accept or reject the Offer.

Item 5. Persons/Assets, Retained, Employed, Compensated or Used.

None of the Trust, the Partnership nor any person acting on their behalf have employed, retained or
compensated, or intends to employ, retain or compensate, any person to make solicitations or
recommendations regarding the Offer.

Item 6. Interest in Securities of the Subject Company.

To the best knowledge of the Trust and Partnership, after due inquiry, neither the Trust nor the
Partnership nor any of its directors, affiliates or beneficial owners of 10% or more of either entities’
outstanding Interests have engaged in any transaction in either entities’ securities during the past 60 days.

Item 7. Purposes of the Transaction and Plans or Proposals,

The Trust and the Partnership express no opinion regarding the purpose of the Offer. The Trust and
the Partnership are not, in any manner, altering their plans or proposals in response to the Offer. The Trust
and the Partnership have no reason to question the information set forth in Purchasers’ Schedule TO.

item 8. Additional Information.

Not applicable,

Item 2. Exhibits.

Exhibit No. Description

(e)(1) Assignee’s Notice of Assignment and Assumption, and Indemnity Agreement — Tender Offer,
dated November 13, 2018, by and among Life Settlement Liquidity Option, LLC and Life
Partners Position Holder Trust and Life Partners IRA Holder Partnership, LLC (incorporated
by reference to Exhibit (d) to the Schedule TO filed by Life Settlement Liquidity Option, LLC
and Anchorage Illiquid Opportunities Master VI (B), L.P., dated November 13, 2018 (the

“Schedule TO”))

(e)(2) Assignment Form for Position Holder Trust Interests (incorporated by reference to Exhibit
(a)(1)(B) of the Schedule TO)

(e)(3) Assignment Form for IRA Partnership Interests (incorporated by reference to Exhibit

(a)(1)(C) of the Schedule TO)
PR,

Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 158 of 203

SIGNATURE

After due inquiry and to the best of its knowledge and belief, the undersigned certifies that the
information set forth in this statement is true, complete and correct.

Dated: November 13, 2018

LIFE PARTNERS POSITION HOLDER TRUST

By: /s/ Eduardo §. Espinosa

 

Eduardo §, Espinosa, Trustee

LIFE PARTNERS IRA HOLDER PARTNERSHIP, LLC

By: /s/ Eduardo 8S. Espinosa

 

Eduardo S. Espinosa, Manager

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page tpg of 203
EXHIBIT 3 7

 

Partners Bankruptcy Leader

Officials say H. Thomas Moran II is only entitled $1,338,900 for guiding
life-settlements firm through chapter 11

By
Katy Stech
Updated March 8, 2017 9:53 p.m. ET

Justice Department officials are protesting the $28 million bill submitted by H.
Thomas Moran II, who guided Life Partners Inc. through chapter 11 bankruptcy.

In court papers, officials said Mr. Moran’s compensation agreement entitled him to
be paid up to $300 an hour for protecting investments for Life Partners’ roughly
22,000 customers. Using that rate, his compensation should be $1,338,900 instead,
the officials said in an objection in U.S. Bankruptcy Court in Fort Worth, Texas.

Mr. Moran took over Life Partners’ operations in Waco, Texas, after the life-
settlements firm’s parent company filed for bankruptcy in January 2015. He
ultimately came up with a plan that enabled Life Partners customers to either cancel

or keep their investments in about 3,400 life insurance policies worth a total of $2.4

billion.

Through Life Partners, a life-insurance policyholder sold his or her policy ata
discount to an investor for immediate cash. Life Partners brokered the transactions

for a fee. Buyers of the policies continued paying the premiums, hoping to profit

when the insured person died and the policy paid out.

Mr. Moran and his team spent thousands of hours speaking with customers, many of

whom are older and have little expertise in the life-settlement industry. U.S.
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 160 of 203

Bankruptcy Court Judge Russell Nelms said in June that the Life Partners bankruptcy

was “probably the most difficult case that I’ve worked on in my entire life.”

In January, Mr. Moran submitted a bill for more than 4,460 hours worked, proposing
to be paid over time from policies that were abandoned before Life Partners’ parent
company filed for bankruptcy protection. The proposal drew criticism from Justice
Department officials who monitor lawyer compensation in federal bankruptcy

cases.
Judge Nelms agreed to look over Mr. Moran’s request at a hearing this Thursday.

David Bennett, Mr. Moran’s lawyer, declined to comment on the objection. However,
in earlier court papers, he said the requested pay is “comparable to compensation

paid to officers and key executives in other large, complex bankruptcies.”

Life Partners was founded by longtime Chief Executive Brian Pardo in 1991. Federal
regulators in 2012 accused the firm of using unrealistic life-expectancy projections,

which customers relied on to choose policies in which to invest.

Corrections & Amplifications
Judge Russell Nelms agreed to look over H. Thomas Moran II’s request at a hearing
this Thursday. An earlier version of this article incorrectly stated the day the judge
would hear the dispute. (March 8, 2017)
Write to Katy Stech at ka 1e.stech@

 

 
Case 3:20-cv-01028-CSH Document 1_ Filed 07/22/20 Pag

e of 203 ;
Case 2:11-cv-00043-AM Document 244 Filed 11/06/15 “Page 1 of AQ EXHIBIT 4

IN THE UNITED STATES DISTRICT COURT
\ FOR THE WESTERN DISTRICT OF TEXAS _—NOV 0 2015
DEL RIO DIVISION CLERK, U.S. DISTRICT CLERK
§ oO ERN DISTRICT OF TEXAS
IN RE LIFE PARTNERS HOLDINGS, § Consolidated a's | DEPUTY
INC. SHAREHOLDER DERIVATIVE § Case No. DR-11-CV-43-AM
LITIGATION §
§
This document relates to: §
All actions §
ORDER

Before the Court is the Defendants’ converted motion for summary judgment. (ECF Nos.

41, 43, 47, 229.) For the following reasons, the Defendants’ motion is GRANTED.
I. FACTUAL BACKGROUND

This lawsuit was brought by shareholders of Life Partners Holdings, Inc. (LPHI), a
publicly traded company that conducts its business operations through a subsidiary called Life
Partners, Inc. (LPI, and collectively. with LPHI, Life Partners). LPI facilitates secondary sales of
life insurance policies. An insured nearing the end of his life expectancy sells his policy to LPI
at a significant discount to its face value in order to realize some of the benefits before he dies
and the policy matures. LPI then turns around and resells fractional interests in the policy at a
markup to retail investors, who will receive a pro rata share of the death benefits upon maturity.
Future premiums are factored into the cost of the investments, based on LPI’s own estimate of
the insured’s life expectancy; if the insured outlives LPI’s estimate, the retail investors pay the
additional amounts to maintain the policy. (Report on the Independent Directors’ Review of the
Derivative Claims Ex. 8 | 12, ECF No. 42-3.) Some policies Life Partners holds until maturity
for its own account, but the focus is marketing them to other investors. At first, LPI sold shares

in policies that covered AIDS patients—investment products called “viatical settlements”; by
A38e FTES OOOAE AM Bocumant 244" Fired 11/00/15 Bage-aB 6P9

The Plaintiffs also take issue with the Committee’s treatment of the insider trading claims
against Pardo and Peden,”? which they contend was so superficial “that it is a stretch to call it an
investigation at all,” pointing out that “[t]he Report dispenses with the allegations against
defendant Pardo in a single paragraph.” (Pls.’ Opp. to Defs.’ Mot. to Dismiss at 36-37.) The
Plaintiffs alleged that both executives sold shares ahead of the collapse of LPHI’s stock price
with knowledge that the estimates were indeed short and that the public disclosure of that fact
would hurt the company’s business. The Outside Directors refuted the claims by pointing to the
timing of the stock sales. Pardo last sold shares in January 2009, Peden in June 2007. (Report at
39, 40-41.) Since they did not learn about the short estimates issue until the Stern letter in mid-
2010, they could not have traded on the basis of this material, non-public information. (Id.) The
Plaintiffs object that senior managément was on notice of the short estimates issue as early as
May 2007, when the Colorado securities suit was initiated. (Pls.’ Opp. to Defs.’ Mot. to Dismiss
at 36-37.) But the Colorado suit challenged the accuracy of estimates on LPI’s viaticals, and
what matters here is when they first learned that the estimates attached to LPI’s life settlements
might also be materially and consistently short, that the problem had not been fixed by
abandoning viaticals—which was not until mid-2010. The Committee found the essential facts
and performed a legal analysis in which the conclusion follows validly from the premises. The
inquiry, though brief, was not legally insufficient.

When independent directors are shown to have conducted an inquiry that is reasonably
thorough and complete, it is of little use to point to their initial impressions as proof of bad faith.
Borchardt v. King, No. 1:10CV261, 2015 WL 410408, at *13 (M.D.N.C. Jan. 29, 2015). The

Plaintiffs point to the Outside Directors’ initial reaction to the Stern letter and December Journal

 

* The Plaintiffs neglected to challenge the Committee’s inquiry into the improper dividends, which found that they
were all properly authorized, id. at 28-29; so the decision not to pursue that claim is presumed to have been made in
good faith after a reasonably inquiry.

48
“ase FO PORES Deument 244" Fed 11/06/15 Baye 48 oP

article as stone throwing to argue that “the review was tainted by the Outside Directors’
skepticism.” (Pls.’ Opp. to Defs.’ Mot. to Dismiss at 18-20, 27, 29.) But skepticism is not bad
faith. The Outside Directors were initially skeptical toward the allegations because they believed
they lacked adequate supporting evidence and were too speculative. (Dewald Dep. 58:10-23,
60:4-9; Rafuse Dep. 85:2-4; but cf Rafuse Dep. 109:21-25 (testifying that “we wanted to do
this as thoroughly, completely, and responsibly as possible .... We can’t just ignore it because
we thought we had answered that question before”)).
Vv. CONCLUSION

The Court holds that the Plaintiffs have raised no genuine issue of material fact as to the
validity of the Committee’s decision-making process. The Court further holds that the directors
who evaluated LPHI’s interests in the derivative claims—Fred Dewald, Harold Rafuse, and Tad
Ballantyne-—were all independent and disinterested. Therefore, the Court will uphold the —
board’s decision to terminate this case.

It is ORDERED that the Defendants’ converted motion for summary judgment is
GRANTED. Judgment is entered in favor of the Defendants, Life Partners Holdings, Inc., Brian
Pardo, Scott Peden, David Martin, Todd Ballantyne, Fred Dewald, and Harold Rafuse. A clerk’s

judgment shall issue immediately, terminating the instant cause of action.

SIGNED this 6th day of November, 2015.

 

ALIA MOSES // © *
UNITED STATES DISTRICT JUDGE

49
 
 
 

Case CERABSRrfY Bb 45 E FlieaGagument LEmeed 1/22/097
Case 4:16-cv-00330-A Document 70 Filed 11/17/17 Pag

 

 

 

 

 

EXHIBIT 5 IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS ; DICTRICT corr
PORT WORTH DIVISTON ‘ SEERK, US. DISTRICT COURT
- Deputy
IN RE: §
LIFE PARTNERS HOLDINGS, INC., § Case No. 15-40289-RFNI1
§ Chapter 11
Debtor, §
§
8
LIFE PARTNERS CREDITORS’ TRUST § Adversary No. 16-04035-rfn
AND ALAN M. JACOBS, AS TRUSTEE §&
FOR LIFE PARTNERS CREDITORS’ §
TRUST, §
§
Plaintiffs, § District Court Case
§ No. 4:16-CV-330-A
vs. § (Consolidated with
§ No. 4:17-CV-112-A)
72 VEST LEVEL THREE LLC, ET AL.,§&
§
Defendants. §

MEMORANDUM OPINION
and
ORDER
Came on for consideration multiple motions’ filed by
defendants in the above-captioned action seeking dismissal of

claims made by plaintiffs, Life Partners Creditors’ Trust and

Alan M. Jacobs, as Trustee for Life Partners Creditors’ Trust, in

 

‘Several of the motions to dismiss were filed in Adversary Case No. 16-04035-rfn. See Adv.
Docs. 468, 469, 470, 471, 472, 491, 492, 494, 497, 497-1, 498, 499, 506, 506-1, 506-2, 507, 508, 531,
532, & 538. Others were filed in this Case No. 4:16-CV-330-A after withdrawal of reference. See Docs.
11, 12, 17, 18, 20, & 21

The “Adv. Doc. __” references are to the numbers assigned to the referenced items on the
bankruptcy court docket of Adversary No. 16-04035-rfn.

The “Doc. __” references are to the numbers assigned to the referenced items on the docket in

this consolidated Case No. 4:16-CV-330-A.
Case (Eo6 5048S TIA Dac SE2 Filed PPRYper Fenteey 1F4L PE? £F95.38° 98.298 33 of 34

Case 4:16-cv-00330-A Document 70 Filed 11/17/17 Page 33 of 34 PagelD 926

In Herrmann Holdings, Ltd., the Fifth Circuit had the
following to say in an action in which the plaintiffs had filed
an original and two amended complaints:

At some point a court must decide that a plaintiff has

had fair opportunity to make his case; if, after that

time, a cause of action has not been established, the

court should finally dismiss the suit.

302 F.3d at 567 (quoting Jacquez v. Procunier, 801 F.2d 789, 793
(Sth Cir. 1986)). That point has been reached in this action.
The court has decided that plaintiffs have had a fair opportunity
to make their case, and that the time has come for the court to
finally dismiss the suit.

Undoubtedly, plaintiffs know that they have done the best
they can do. They have not sought leave to file an amended
pleading at any time since defendants started filing their
motions to dismiss; nor have they ever suggested that they would
be able to overcome their pleading deficiencies if given an
opportunity to do so. Defendants have exhausted enough resources
in response to the inadequately pleaded complaints of plaintiffs,

without being called upon to go another round. Therefore, the

court is not permitting plaintiffs to replead.

33
Case 1S 6I0RS HA Doc 582 Flea PPAYyper ete ALPE TH95.38° Ge 34 of 34
Case 4:16-cv-00330-A Document 70 Filed 11/17/17 Page 34 of 34 PagelD 927
Vv.
Conclusion and Order

For the reasons stated above, the court concludes that all
claims asserted by plaintiffs against the defendants in the
above-captioned action should be dismissed with prejudice.

Therefore,

The court ORDERS that all claims and causes of action
asserted by plaintiffs against the defendants in the above-
captioned action be, and are hereby, dismissed with prejudice.

SIGNED November | /, 2017.

      

 

ZL.
McBRYDF
fpfited States DistrictfJudge

34
EXHIBIT 6

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

PARTIAL EXIBIT LIST
This group of documents represent a very small portion of the 4,100 filings in the absurd case of SEC vs. Life Partners. The fourth time in seven years the SEC has forced Life Partners to defend itself in court.
Unsuccessful in all other attempts, the SEC stooped to new lows this time around. Evidence will be presented over the next few weeks of the SEC tampering in Life Partners’ day to day operations Not just tampering,
the SEC strong-armed Life Partners’ long time prestigious auditing firm Eide Bailey, forcing the 77 year old, well respected company to drop Life Partners as a client with less than a month before the company’s yearly
on) 2udit was to be conducted and filed in Washington. You will also see evidence of a smear campaign about Life Partners started by the SEC in the Wall Street Journal with no proof whatsoever (see row 23) Another
a smear Campaign in the Bankruptcy Courts was started by trustee Thomas Moran hand-picked by the SEC and the bankruptcy court Having been on the job at Life Partners just two days, Moran claimed to nave
4 discovered something the SEC had not been able prove after seven years of investigating and intimidating not, three Prestigious auditing firms and numerous federal Juries audit reported to the court that he had
x uncovered “wide spread corruption. The likes of which had never seen before in Texas. Moran went on to report that Life Partners had been running a Ponzi scheme and that the company was in violation of the RICCO
(lAct. Strangely, Bankruptcy Court Judge Neims never asked for any evidence from Moran and made several rulings based on Moran’s reports as facts. Like a modern day Joe MaCarthy, Moran continued making his wild
~"Jand unfounded accusations initiating countless lawsuits where hundreds of innocent people would be forced to prove their innocence. Finally, (Row 24) Moran had his day in court and to the displeasure of the judge
Gthe was unable to prove any of his ridiculous claims. U.S. District Judge John McBryde dismissed five lawsuits brought by Moran against 860 Life Partners Licensees. This is just the tip of the iceberg. More evidence will
a continue to be delivered to you in hopes that you can end this travesty. A travesty every American CEO should be concerned about. Even a small amount of reading will cause the average person great concern over the
conduct of the Government and the confiscation of citizens assets, unrelated to a case and most important WITHOUT DUE PROCESS. If necessary, i can provide you and/or your investigative team many more court
q documents that substantiate my position, and that of the thousands of other Share Holders, Investors and Agents that have experienced the corruption of both our Regulatory and our Justice System.
q
N NOTES: This
q area of the line has been dedicated to a very small sampling of quotes directly from the documents. Most
4 of the documents I researched yielded far more evidence of the theft that has occurred and those that
geet DOC # | PAGES] DATE PAGE | LINE REF. | TAB SPEAKER participated, than | could include in this small collection. To do so might have required a separate
delivery vehicle. However, the ACTUAL EVIDENCE presented by the prosecution amounted to no more
“I than that "of a Mustard Seed."
: "Mr. Moran's unchecked breach of contract, and altering of the original premium schedules that investors
S Dist Ct/Nrt Dist of TX, Ft PEYTON ING, based their purchase decisions on, has pushed the investors entire $2.4 +/- Billion portfolio to the brink of
rth, CS NO. 15-40289- 1i5-1-R. 13 8/29/16 7 16 1 Agent/Investor - Pro disaster, perhaps accounting for the seeming sense of urgency, if not desperation.”
nit Se :
| have set forth before the Honorable Judge Nelms, both in testimony, and by sworn affidavit incorporating
information taken from LP!'s own files and records, that | have witnessed (Trustee) Moran and his counsel
(Mr. David Bennett & Thom pson Knight) withhold relevant information, twist or pervert facts and actually
WS Dist. Ct/Net Dist. of TX, : PEYTON ING, lie to him (NELMS). The Honorable Judge's response..."it makes no difference if they have lied...the
it Worth, CS NO. 15-40289- 115-1-R 13, 8/29/16 9 25 1 ‘Agent/tnvestor - Pro question is where do we go from here.." Faced with Judge's unabashed attitude towards the victims of this
Add Se court, Mr. Inge makes a VERY CONCERNING REQUEST OF JUDGE NELMS, ”...Before the Court.I would
humbly suggest that the honesty and integrity of the parties charting the debtor, on the back, of it's
customers, is of profound importance." This simple request is a deplorable statement about this
Bankruptcy Court under Judge Russell Nelms.
"The Honorable Judge Nelms, in his 3rd Report and Recommendation to the District Court, does not deny
Dist Ct/Nrt Dist of TX, Ft PEYTON ING, any of the claims set forth in my ” lengthy objection to the settlement" previously filed in the District Court"
rth, CS NO. 15-402809- 115-1-R 13 8/29/16 10 26 i

‘Agent/investor - Pro Instead, Judge Nelms "

rfnit Se

..simply recommends that you deny same based on a declared lack of standing"

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 168 of 203

US Dist Ct/Nrt Dist of TX, Ft
Wrth, CS NO. 15-40289-
rfnit

US Dist Ct/Nrt Dist of TX, Ft
Wrth, CS NO. 15-40289-
rfnil

US Dist. Ct/Net Dist. of TX,
Ft Worth, CS NO. 15-40289-
rfnil

115-1-R

115-1-R |

115-1-R

13. «8/29/16 11

13. 8/29/16 14

13 8/29/16

31

32

ALL

i

1

PEYTON ING,
“Agent/Investor - Pro
Se

"One of the primary purposes of the Class Action Settlement is to cloak in an appearance of legitimacy,
the seizure by judicial fiat of property contractually belonging to parties other than the debtor, while
denying them their constitutionaiily guaranteedright to due process.”

Mr. inge asstutely and accurately states one of the MANY QUESTIONABLE DECISIONS MADE IN THE
BANKRUPTCY COURT. The various dates of initial investments along with the fact that UNQUALIFIED CASH
INVESTMENTS vs. QUALIFIED IRA INVESTMENTS are completely dissimilar in a number of critical ways.
Trustee Moran's ILL-CONCEIVED PLAN was given final approval by Judge Russel Nelms even after MULTIPLE
DEFENDENTS OFFERED A SUBSTANTIAL AMOUNT OF FACTUAL EVIDENCE, compared to the COMPLETE
LACK OF EVIDENCE PRESENTED BY THE PROSECUTION FOR THE LAST THREE YEARS.

"Moran's clouding of title through his claim of ownership in LPI, rather than its customers/investors,
there must now be an honest determination of ownership, untainted by extortion or special interest

PEYTON ING, Agent /: handouts."

Investor - Pro Se

(such as the deal cut with one of the largest agents involved , Penumbra was provided a very favorable "exit
deal" in order to forgo any further pursuit of the Trustee. In addition Penumbra was to lend its support, if
only on paper to the on going illegal activities of Trustee Moran.}

~ AMERICAN CITIZENS HAVE HAD THEIR LEGAL ASSETS, ILLEGALLY AND WITHOUT JUST CAUSE,
CONFISCATED BY THE COLLUSION AND CORRUPTION OF THE UNITED STATES SEC, THE US TRUSTEE NAD
‘THE US JUSTICE DEPT.
This document taken in it's entirety, addresses 27 major & obvious flaws by the SEC, The US Trustees Office,

4 (PEYTONING, Agent / The Justice Dept.- in particular the US Bankruptcy Court. Among the 27 FACTUALLY BASED REBUTTALS, are

Investor - Pro Se

fact-based DIRECT VIOLATIONS OF THE 14th AMENDMENT within the information presented, and actions
taken by these same Compromised and is some cases, Corrupted Governmental Agencies including the
SEC, The US Trustees Office, The Justice Dept.- in particular the US Bankruptcy Court.

 

US Bankruptcy Court,
Norther District of Texas
Fort Worth Division

US Bankruptcy Court,
Norther District of Texas
Fort Worth Division

 

1532

1532

91 2/17/16. 68

91 2/17/16 74

20 thru 24

2 thru 18

2

"I filed a countersuit against Mr. Bennett personally, against his law firm, and as well asagainst Mir.
Moran. And so they understand, | think, fairly --very well my allegations. And | think they're fairly simple

PEYTON ING, Agent / 2nd fairly straightforward and easily proved." Here Mr. Inge takes the limited opportunity to make clear

_Investor - Pro Se

Mr.Ted Hasson,
Investor/Agent - Pro
Se

‘that there are definately conduct issues in this bankruptcy, many illegal, and all being perpetrated in plain
sight of this court, so much so, the he can clearly point them out himself...like many other so-called
defendents.

"| offered my knowledge and my help early on in this adventure to the Trustee, who had...no interest in
talking to me. Because the things | would be about, which are the truth, and many truths that have not
been

-put forth, sir, in this courtroom, have never been heard, that are huge.. ..

one thing that's undeniable is that | am living, breathing proof that these investors own this policy, own
these policies and own these assets. And they are not part of the estate." Mr. Hasson, like more than 800
‘agents, and as one of the many thousands of investors was directly effected because the Trustee Moran
_and Bennett of Thompson Knight, fabricated some non-existent question of this 20 -year-old LEGAL
CONTRACT, without any presentation of fact to the court. Even without any evidence based in law, Judge
_Russell Nelms allowed the Trustee and Thompson Knight to CONFISCATE ALL OF THE ASSETS (unrelated to
_the bankruptcy) OF THESE, MOSTLY RETIRED, INVESTORS WITHOUT DUE PROCESS!

 
20-cv-01028-CSH Document1 Filed 07/22/20 Page 169 of 203

Case 3

US Bankruptcy Court,
Norther District of Texas
Fort Worth Division

US Bankruptcy Court,
Norther District of Texas
Fort Worth Division

 

1532

1532

91

91

2/17/16

2/17/16

38

41

4 thru

11 thru 50

2

2

Berry D. Spears,
LOCKE LORD, LLP
BroadRiver Asset
MGMT

Berry D. Spears,
“LOCKE LORD, LLP
:BroadRiver Asset
‘MGMT

(1) “Judge, thi is not a way to runa railroad. And maybe that's exactly what it is:a railroad.”, (2)"Mr.

-discovered other, more important issues, and those are belied by the fact that Mr. Erler and Ms. Hersh and
'Mr. Wiley and Mr. Ritter and their clients who originally became plan co-proponents of this process no

‘Honor, is as significant as it comes". (5) “For example, the class action is fatally flawed. Fatally flawed.

-answer to these problems and answers to the structural issues which have plagued this case by virtue of

status of the servicing company." (6) “There are also open-ended issues concerning the Newco interests

derogation of representations made to this Court when that agreement was reached.” (8)"Mr. Moran's

many ways. And frankly, it doesn’t pass muster.” (10)"how this process has been engineered, how it's been

Moran invited us into this process to assist him to provide him with our guidance and our knowledge of the
life settlement industry because BroadRiver is one of the leading parties in this sub-

industry. And yet when we provided him the information that he requested, what we discovered was a
series of fatal flaws in a structure that he was planning to put together." (3) "...we have identified structural
issues with the plan. We have identified problems with the disclosure statement and the adequacy of the
information....Literally millions and millions of dollars have been spent putting together a disclosure
statement, a supplement, that remains on its face inadequate and not yet ready for prime time. It's not
ready to be sent out. And in fact, | frankly marvel, Your Honor, by the fact that Mr. Bennett stands here
today and tells you, we're not ready to hear -- to have a hearing on the adequacy of the disclosure
statement..." (4) few if any of objections we initially raised have actually been addressed. If anything, we

longer support the plan as it’s written, as it's presented, as it's before this Court today. And that, Your

There's a reason why those documents aren't part of this disclosure, and it's because it doesn't work." (6)
“as Mr. Bennett described to you earlier today, the month of October was spent in putting together this
financing, the $25 million borrowed against policies in this case that they represented to the Court at that
time would be paid at confirmation, if not before. Well, that's gone by the wayside, of course. it's not to
be paid off at confirmation. It's not to be paid off at all.”

(1) On the merits, Your Honor, the class action is a problem. Mr. Erler and Mr. LeForce and Ms. Hersh have
all told you that post-petition governance is a problem.” (2) "Mr. Moran and his professional signed a term
sheet that they would want to be enforced that required that these issues be resolved in a disclosure
statement, ina filing, in the plan. Not two days before the plan filed, but now. And it hasn't --it's stalled and
it's mired, unfortunately, in self-dealing." (3)"...as part of its process a plan that doesn't work, and it
doesn't work on its face, and there is no reason whatsoever to continue this charade." (4)""There is an

Mr. Moran's self-dealing and insistence that he take a critical position, not fo mention lucrative, but critical
positions in a post-confirmation Life" (5)"There are other structural issues which plague this case. The

 

which are vital to a successful reorganization and to the ability of investors in these cases to reap any return
on their investments." (7)"$25 million that was borrowed in October, will not be repaid, and that's in direct

attempted self-dealing, his lawyers and professionals’ recalcitrance and inability or unwillingness to reach
out to other people, to objecting parties, to try to resolve their objections before the day before the hearing)

at 4:45 p.m. cannot and should not be rewarded." (9)"Mr. Bennett's offer is transparent in so

run, and how, unfortunately, it appears to have been run into the ground."

 
20-cv-01028-CSH Document1 Filed 07/22/20 Page 170 of 203

Case 3

US Bankruptcy Court,

“The objections so far have raised not only the structure

of the class action settlement, but indeed the Court's very
jurisdiction or perhaps constitutional power to approve that

  

 

Judge Nelms Court

 

states the following:

Norther District of Texas 1532 91 2/17/16 2 Judge Russell Neims type of settlement." Though the judge's acknowledged awareness of the MAJOR Structural Issues that
Fort Worth Division form the very basis of this half-baked plan, he continued to allow it's progression through his court.
r iot of P di PEYTON ING,
ranscr r -
iPr or roceecings~ 4532. «91—Ss«2/17/16 +29 (1) 9thru12 2 Agent/Investor - Pro
Judge Nelms Court :
Se
10 bankruptcy. Most of them were shocked to hear about 11 the breadth and scope of the fraud uncovered
PEYTON ING
Transcript of P ings - : , by the 12 trustee.
ranscript of Proceedings = i539 gi—-2/17/16 29 (4) 9thru13.-2_Agent/Investor - Pro
Judge Nelms Court
Se
_ THE PLAN IS UNCONSTITUTIONAL... you can't transfer ownership by see PFOXY with a hand full of
. . : PEYTON ING, le on behalf of over 20,000. THAT'S NOT DUE PROCESS"
Tr tp 7 people on ,000.
fanscript of Proceedings 4535 91-——«-2/17/16 30-31 (1) 9thru44 2 Agent/Investor - Pro
Judge Nelms Court :
Se
d » Life Partners (while under previous management) did no shenanigans, recognizing that they did not own
Mr.Ted Hasson a we on
+ jot of P ings - ; these policies, that their investors did
ranscript of Proceedings- i537 -g1-«(2/7/16 76 (1) 9thrui16 2 Investor/Agent - Pro
Judge Nelms Court
Se
"In my opinion, the IRA investors may have some different circumstances, (the judge is referring to the
catostrophic results to the IRAs losing as much as 50% to the IRS, before the plan wipes the rest of their IRA
out)...but their arguments regarding ownership (brought about by the Trustee and TK unilaterally declaring
that in-order for them to acknowlege that the investor's were the rightfull owners, they (the investors)
must forfiet 5% of their assets and 100% control of those assets} Nelms goes on to say "...their arguments
‘regarding ownership...it's really the same issue as the direct fractional (cash) Investors." In order for the
Judge to go along with this absurd theory, he was vigorously sold by the prosecution, he would either need a
ot of P di complete lack of knowledge pertaining to how IRAs function, or he may have a stronger reason to ignore
Transcript of Proceedings - 1043 16 9/28/15 8 6&7 3 JUDGE Nelms such an obvious difference. It's very unlikely that a man of his intellegence lacks the basic knowledge of a

40+ year-old retirement investment vehicle...the most popular retirement investment vehicle for the last 40+
years. ".../ note that when someone gets upand argues on the behalf of the IRAs, they get just as much
applause as people who own direct fractional interests. That seems to me to be a commonality of interests
out there." Of course there is a good commonality out there, both of these groups are getting their assets
stolen from them by the same Government sponsored and investor paid US Trustee and his legal partners. A
round of applause doesn't eliminate the value of their assets that have just been confiscated.

 

 
 

" ..October 5th (2015)...That’s the date we will be trying the ownership issue" which never did get htried in

Nelms’ court. He abated the issue on numerous occaisions and the issue was brought up over 1,000 times in

his courtroom. Much to the satisfaction of the Trustee and his counsel, Judge Nelms allowed the

prosecution to run the show when it came to the pivitol issues in this case. The issue of who owns the

Transcript of Proceedings - : JUDGE Nelms interest in the Life Policies has NEVER been in question. By contract, LP! brokered the purchase between

1043 16 9/28/15 8 states the following: buyer and seller, while also offering assets management services as well. However with the assets owned
by the investors and neither LPI or LPH! had a substantial assets, the trustee and TK had cast fictional doubt
as to who were the owners for the past 20 years, thus allowing Nelms the ability to grant the trustee access
to the assets of these investors, UNRELATED TO THIS BANKRUPTCY! Thus the illegal seizure of citizens'
assets WITHOUT DUE PROCESS.

Judge Nelms Court

 

20-cv-01028-CSH Document1 Filed 07/22/20 Page 171 of 203

Case 3

:"_..You have IRA investors on one side and direct fractional investors, but then the ways people got
‘involved in these investments could be dramatically different." Judge Nelms again demonstrates that
he posses a basic understanding that a variety of substantial differences exist between the many investors.
Transcript of Proceedings - 1043 16 9/28/15 10 16-24 3 JUDGE Nelms Even in firm possession of that knowledge, Nelms allows Moran, Bennett and TK to cram all the various
Judge Nelms Court states the following: classes of investors into one class. This now makes it impossible for fair representation of the various
classes of investors ,...but it's now quite easy for the Trustee and TK to force the rest of thier ill-conceived
plan down the investors throat.

 

(1)We have 22,000 investors. And, Judge, they started out knowing virtually nothing about
bankruptcy. Most of them were shocked to hear about the breadth and scope of the fraud uncovered by

 

Judge Nelms' Court (Trial the trustee. (2)We can't lower our professional2 standards, our ethics, just because the stakes are3 high.
8/30) DOCUMENT 51 8/30/16 121 (2) 9-11 4 JUDGE Nelms ___.**After espousing these empty claims of a "massive fraud" despite numerous clean INDEPENDENT AUDIT
AVAILABLE UPON REQUEST (2) 1-3 states the following: _REPORTS, it has become plain to see that self-dealing and legal billing are the only massive frauds being

committed by the PROSECUTION. Not one credible shred of evidence has been produced by the
prosecution

 

"The Court holds that the Plaintiffs have raised no genuine issue of material fact as to the

validity of the Committee's decision-making process. The Court further holds that the directors who
evaluated LPI's interests in the derivative claims Fred Dewald, Harold Rafuse, and Tad Balantyne were all
independent and disinterested. Therefore, the Court will uphold the

board's decision to terminate this case. It is ORDERED that the Defendants’ converted motion for sumary
Del Rio Case 244 «49° 11/6/15. 49 49 5 Judge AliaMoses- judgments

: GRANTED. Judgment is entered in favor of the Defendants, Life Partners Holdings,inc., Brian Pardo, Scot
‘Peden, David Martin, Todd Balantyne, Fred Dewald, and Harold Rafuse. A clerk's judgment shall be issued
imediately, terminating the instant cause of action."; In this case, LP! and it's management already passed
intense scrutiny in this case. The issues floated against LPHI/LP! in Nelms' court amount to DOUBLE
JEOPARDY

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 172 of 203

 

US District Court, Norther

4

1/9/18

1&4

U.S. District Judge
John McBryde
dismisses 5
government cases in
which the SEC
alleged fraud and

poor management by
Life Partners and 826

of its licensees. The
4th time in 7 years
the SEC has taken
Life Partners to court
~ the 4th time they

have lost.

“The court is not accepting the recommendations made by the bankruptcy judge to allow the plaintiffs to
replead their issues. Plaintiffs cite their voluminous exhibits as providing the necessary facts to support
their claims, but the exhibits fall woefully short. Plaintiffs had more than sufficient time in which to
investigate alleged fraud claims and plead proper causes of action against defendants. For the reasons
stated above, the court concludes that all claims asserted by plaintiffs against the defendants in the
above-captioned action should be dismissed with prejudice. Therefore,

The court ORDERS that all claims and causes of action asserted by plaintiffs against the defendants
in the above captioned action be, and are hereby, dismissed with prejudice.

U.S. District Judge John McBryde

 

2/16/17

7

U.S. Trustee
Erin Marie Schmidt

"Mr. Moran proposes to be compensated in an amount with a present value of assigned
to class counsel as a part of any approved fee request) or, if necessary, from the Position
Holder Trust; provided, however, that in no event shall the amount paid exceed the
amount of .5% of actual maturities in respect of beneficial ownership held by the Position
Holder Trust" Trustee Thomas Moran, along with his council David
Bennett of Thompson Knight, systematically disassembled the proven and
successful business model of LPHI/LPI's former management, causing detrimental
and catastophic damage to the portfolio once benefiting the thousands of
independent owners of the Life Settlement Positions. Moran and TK manipulated a

‘legal and long-standing contract based on the 1996 ruling in the United States Court
_of Appeals, District of Columbia Circuit. This ruling affirmed that, contrary to the

stiffeling and ongoing efforts of legal harassment by the SEC, to this date costing tens of
millions of dollars, the specific Life Settlement positions marketed through LPI DO
NOT QUALIFY AS SECURITIES. More so, Mr. Moran's request for payment of more
than $20 million (FUTURE VALUE) of ILLEGALLY CONFISCATED and UNRELATED
INVESTOR ASSETS, along with the $48 million paid to David Bennett and Thompson

‘Knight, out of the same illegally confiscated investor assets, is nothing short of

preposterous! Such a massive theft by US Government Agencies may be historic in United
States History.

 

82
Dist of TX, Fort Worth
DOCUMENT AVAILABLE 25
UPON REQUEST
Cole & Reed Certified Public
Accounts independent 2012

Audit Reports

Cole & Reed Certified Public
Accounts Independent 2013
Audit Reports

 

1/3/13

7/5/05

Independent Accounts Report states; "In our opinion, management's assertions referred to above are fairly
stated in all material respects, based on the criteria set forth in the Notes to the Schedules."

Independent Accounts Report states; “In our opinion, management's assertions referred to above are fairly

stated in all material respects, based on the criteria set forth in the Notes to the Schedules.”

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 173 of 203

 

"... we conclude that LPI's contracts are not securities subject to the federal

‘securities laws..." The subject of this long-standing ruling ,jhas been challenged in

court by the SEC on numerous occaisions, each time resulting in defeat by jury trial.
Convinced that legal action based on facts would not yeild their desired results, the SEC

 

 

 

 

- Mr. Hartman: MMS
Advisors

 

UNITED STATES COURT OF 87 F.3d JUDGES WALD, assembled a team of players that included members of the Justice Dept, Thompson
APPEALS, DISTRICT OF 536 7/5/96 2 p 10 GINSBURG and Knight, MMS Advisors along with a few others. This group covertly met at a La Quinta Inn,
COLUMBIA CIRCUIT (1996) HENDERSON even before bankruptcy had been declared “for reorganization purposes” following a
declaration of a $46 million fine by the SEC, which itself followed Judge Nowlin's
inexplicable reversal of another victory by jury trial for LPHI/LPI. Judge Nowlin retired
immediately after suffering signs of dementia.
‘Mr. Moran was appointed by the Office of the U.S. Trustee on March 13th, and then confirmed by arder of
this Court on March 19th. He (Mr. Moran) began his work immediately, and assembled a team of folks,
: including Thompson & Knight, MMS, Ms. Hinkle, and AGS. Mr. Bennett(TK) neglected to mention that
Transcript of Proceedings = 623. 2457/16/15 11 1 11 Mr. Bennett (TK) »THe TEAM" was already assembled and Mr. Moranhad been chosn MONTHS EARLIER.
"we're puiting the interests of the stakeholders in this case ahead of our own..."
At the same time Mr Bennett and Thompson Knight were “puttung the interests of the stakeholders
Mr. Bennett of ahead of their own" he and his firm stole nearly $50 million directly from these very same stakeholders
Transcript of Proceedings 623 245 7/16/ 1s 15 6 M4 Thompson Knight _( investors)that may see only a fraction of their original investment
(1) Mr. Roper in particular has been appointed as receiver in cases where the SEC, you know, prompted the
receivership (2)
Mr. McPherson filed or did awhistleblower claim aqainst LPHI with the SEC that led to thelawsuit and led
Transcript of Proceedings 623 245 . 7/16/15 17 ey 41 Mr. Bennett of to the judgment, and he's making that claim —_**Iir. Bennett (TK)- inadvertently states that the SEC did
Thompson Knight "prompt" the bankruptcy. They forced their agenda even in the absence of evidence. This signaled their
"look the other way” approach, enabling any means necessary for their enrichment at the investors
expense
A Right. We came down to Waco. We were at a LaQuinta Inn.
And it was the day that there was a hearing for the judge to,
Mr. Ritter: Ad Hoc | guess, give the order or what have you to institute Tom as
Com of Fractional the receiver. So we were prepared to go in, if necessary, to
Transcript of Proceedings 623 245 7/16/15: 165 13 11 Ins. Beneficiaries. begin to secure the assets and the iT and so on and so forth.
Mr. Hartman: MMS -Q And that meeting was in January, correct? A. Yes. As I recall, it's mid-January. Again, it was right
Advisors around the time of the filing of the bankruptcy. Q. it was before the filing of the bankruptcy, right?
A You tell me. Q. Or -- okay. A. think so, yes
MMS Advisors is purported to have provided services totaling $285,000 or $280,000.
Mr. Ritter: Ad Hoc All of this happened basically without anyone having any
Com of Fractional knowledge that MMS Advisors was even in the picture.
Transcript of Proceedings 623 245 7/16/15 145 14 11 Ins. Beneficiaries.

 

 
20-cv-01028-CSH Document1 Filed 07/22/20 Page 174 of 203

Case 3

 

Transcript of Proceedings -

 

 

 

 

 

 

MR. SAM STRICKLIN,
ATTY Grubner Elrod

 

" the last thing in the worls we want to have happen in this case is to find out ...that the IRS has audited
this and decided that it ( the approved Bankruptcy Plan backed by the aforementioned governmental
groups in question) disqualifies (the) IRAs... That's potentially interest and penalties and major, major harm

 

 

 

 

 

NORTHERN DISTRICT OF
TEXAS, FORT WORTH DIV

 

NELMS states;

 

Judge Nelms Court 3218 84 | 8/28/16 a7 12 Johansen Hail Shank, |t0 people that have already been harmed enough" ,
LLP

United States Security & "LPHI's financial statements were accurate." "LPHI's revenue recognition policy complied with GAAP." “Jim
Exchange Commission *** : Johnson's (CPA -BDO USA, LLP) expert report concluding that LPHI's revenue recognition policy and
WELLS SUBMISSION ON FW-3501. 40 = 7/27/11, 39 Vi. 13 impairment analysis complied with GAAP undermines any claim of fraud or negligence"
BEHALF OF LPHI

In summation, this report emphasizes LPHI/LPI's-COMPLIANCE WITH GAAP PRINCIPLES and that any
EXPERT REPORT OF JIM 2547 : JIM JOHNSON, CPA, restatement of either financial statements or revenues do not result in material changes, nor departures
JOHNSON, CPA BDO USA, EXIBIT 2 exibits 7/16/13 14 © PARTNER BDO USA, from the GAAP principles.
LLP : LLP

This correspondence demonstrates LPHI/LPI's ongoing efforts of compliance throughout the many years of
LPHI correspondence with 97-3 1 9/10/13 15 ‘LPHIM + SEC harassement
Whitley Penn, LLP anagemen

"this is not spirited competition... This is buying off an adversary with estate dollars and agreeing to
CONFIRMATION HEARING MR. SAM STRICKLIN, -Pay them or support paying them $1.5 million." as he continues to point out to the court, "Your Honor,
US BANKRUPTCY COURT, : A RUBE OD instead of competion, this--this looks more akin to collusion than competition to us."

c 3360 65 8/29/16. 30 14 16 TTY G RELR
NORTHERN DISTRICT OF JOHANSEN HAIL
TEXAS, FORT WORTH DIV SHANK, LLP
: "It just--it just seems like this estate is being carved up, and the people that are losing are the investors.”
CONFIRMATION HEARING MR. SAM STRICKLIN, No doubt about it! Mr. Striclin hit the nail on the head. THE ONLY PEOPLE THAT ARE GETTING DISGORGED
US BANKRUPTCY COURT, ATTY GRUBER ELROD ARE INVESTORS AND SHAREHOLDERS! For what, after 3 years since the start of this last version of the
NORTHERN DISTRICT OF 3360 65 8/29/16 31 iW 16 JOHANSEN HAIL SEC/JUSTICE DEPT clown show, their vendictiveness is no longer limited to former LPHI/LP! mgmt. They've
TEXAS, FORT WORTH DIV SHANK, LLP now set their sights on the investors and sharholders themselves.
CONFIRM ATION HEARIN 6 wr. SAM sTRICKLN, "What's happened here...they've decided...who get's to make a whole lot of money off the Position Holder
US BANKRUPTCY COURT ATTY GRUBER ELROD Trust by charging something that's probably over market. That's what this deal is about"
, 3360 65 8/29/16. 32 19 16 :
NORTHERN DISTRICT OF ‘JOHANSEN HAIL
TEXAS, FORT WORTH DIV SHANK, LLP
| ~~" would echo what Mr. Strickian raised here..there was no attempt to negotiate with his clients. They
CONFIRMATION HEARING represent probably the single largest group of investors in this entire case, ...3- $400 million at face. My
US BANKRUPTCY COURT, MR. J LEFORCE ATTY, Client has $40 million. Other people have lots of numbers involved here." "...we've not seen any--any
NORTHERN DISTRICT OF 3360 65 8/29/16 35 18 16 LEFORCE LAW, PLLC discussion (with) the people who have the most economic interest at stake other than administrative
TEXAS, FORT WORTH DIV (legal and other minor fees) expenses. And you know, my clients see...piling administrative expenses..."
CONFIRMATION HEARING will have to say, \ think on behalf of all of the investors...and probably some of the lawyers as well, the
“opti his are not good. The optics of this are--more than they're just not good. They're--they're
US BANKRUPTCY COURT, JUDGE RUSSELL optics of t
3360 65 8/29/16 59 15 16 U 3s

questionable." At \east we knew that Nelms saw what we were seeing.

 
20-cv-01028-CSH Document1 Filed 07/22/20 Page 175 of 203

Case 3

| NORTHERN DISTRICT OF
|TEXAS, FORT WORTH DIV

 

CONFIRMATION HEARING

US BANKRUPTCY COURT, 3360 65 8/29/16 60

16

JUDGE RUSSELL
NELMS states;

"the objections were that this plan was not just in bad faith, which was one of the objections, but that it

just wasn't feasible, that the joint plan wasn't feasible.” The Judge goes on to say that ” Everybody in the
courtroom is saying that the joint plan proponents (Plaintiff/ Trustee supported) bought off
transparency...whether it turns out there is any substance to that concern, ...today it's got the smell ofa
rotting fish. \t could get better. But it doesn't-- it doesn't smell very good today" After Judge Nelms has

clearly acknowledged, as he has done on numerous occassions, there are significant short-comings of this

latest (3rd) proposed plan, he proceeds to confirm it. No surprise here. Judge Nelms has had plenty of

Opportunity to put an end to this massive theft based on the information presented by the defense on
behalf of the investors and shareholders.

 

 
20-cv-01028-CSH Document1 Filed 07/22/20 Page 176 of 203

Case 3

 

 

                        

 

 

 

 

 

{A} ACTUAL LPH FINANCIAL DATA FROM SEC Moran/Bennet
SEC Assault .
COMPLIANT 10Ks t Corruption
*2010 2015
43,274,482
26,077,214
~ ACT ~A%
oy
{B) GROWTH PROJECTIONS BASED ON THE FIRST 3
YEARS OF UNASSAILED LPHI BUSINESS OPERATIONS
38,022,762 | 204,495,542
35,306,851 131,091,866
32,590,939 81,096,686

 

(C) ACTUAL EARNINGS PER SHARE

 

       

(D) PROJECTED EARNINGS PER SHARE w/ CONSERVATIVE ESTIMATES

     

 

 

 

 

 

 

 

 

 

 

 

For Fiscal Years Ended February 28, 20xx 2007 2008 2009 *2010 2011 2012 2013 2014 2015 2016 2017

ACTUAL Total Revenues 29,795,323 | 72,609,255 103,614,440 108,792,559 | 101,579,213 32,922,189 18,904,837 15,686,239 - - - - -
Year to Year Revenue Increase 42,813,932 31,005,185 5,178,119 (7,213,346)| (68,657,024) (14,017,352) (3,218,598) : : : :
Increase in Revenue Growth (%) 143% 44% 4% -7% -68% -43% -17%

 

 

 

 

 

            
  

*(actual growth for years 2007-.

    
            

656
442
060

780,168,
500,127,
309,391

    

145,060,216
134,698,772
124,337,328

 

               
  

    

REVENUE GROWTH PROJECTIONS

 

     

 

    

t

  

All of the following examples are based on THE
PROJECTED EPS GROWTH CHART ABOVE

Today's Share Value times (x) Number of Shares owned
by LaMothe et al (652,479 + 9,378,136 = 10,030,615) -
ecuals 53.48% of total shares

        

2,584,436,124

   

 

480,535,663

           

      

 

        

      

  

  

  

        

 

   
  

   

5,309,347,166 40%
2.56 13.78
2,530,533,859 30% 446,211,687 1,656,752,759
2.38 8.83
1,136,556,657 20% 411,887,711 : i 1,024,908,429 f j
2.20 2.64 3.16 3.79 4.55 5.46 6.56 7.87 9.44 11.33

 

 

 

           

      

  
 
20-cv-01028-CSH Document1 Filed 07/22/20 Page 177 of 203

Case 3

EXHIBIT 7

 

SUMMARY OF LPHI FINANCIAL ANALYSIS INCLUDING INCOME, REVENUE AND MARKET GROWTH PROJECTIONS

 

 

This Analysis was performed in order to provide a reliable set of growth projections. These projections have been calculated based on the financial statements and operating results for
LPHI as obtained from the LPHI 10Ks submitted by the former management team at LPHI for the years 2008, 2009 and 2010. Although 2010 resulted in a net decrease in growth from
2009, those results are directly corrulated to the commencement of aggressive activities by the SEC including the release of the suspect Wall Street Journal article announcing that
LPHI was under investigation . (1)
The first portion of each of the three analysis sections (Section 1, Section 2 and Section 3) is based on the ACTUAL NUMBERS taken from the 10K reports submitted to the SEC and
deemed compliant.

(2) The second portion of each Section is presented as a carry forward of the projections based primarily on history and performance but also Wall St Market conditions and forecasts
as well as Life Settlement industry conditions and forecasts.

*The results of this analysis have been independently reviewed .

 

*This section gives a straight forward analysis of the Actual Earnings up to and including the fiscal years before Trustee Moran's take-over. The first three years including 2008, 2009 &
2010 saw a vigorious growth rate for LPHI. The effects of the SEC's actions began having an effect by the later part of 2010. This is demonstrated within the Analysis in sections 1, 2,
and 3. The
Projection portion of this Analysis Sheet uses the actual numbers from the previous 3 years. The but it does account for the pending expansion of LPH! aswell as the ongoing
sluggishness in the Wall Street markets.

 

*This section is an analysis of After Tax Income both before and after the SEC's aggressions began 2010. As the Projections show, were LPHI allowed to continue operating without
harrassment the future growth planning was already established. The Projections are entirely based on audited financials, court records and knowledge of LPHI's upcoming entry into
the Institutional market. None the less the growth is staggering at any of the three (3) Projected Growth percentage options

 

*The growth projections in this section have been previously calculated in Section 1(D). Using the Earnings Per Share (EPS), the multiplier of Only 10, the total number of outstanding
shares, the 2019 Market Capitalization figures can be determined. Depending on the determination, the amounts below give a fair indication of the Market Cap attributable to the LPHI
Shareholders’ Assets.

2019 SHARE PRICE OF LPH! SHARES

 

 

i h
Projected Growt LaMothe etal.
Rate
6.957% 93.043%
40% 369,395,105 4,939,952,061
30% 176,060,595 2,354,473,264

 

20% 79,075,346 1,057,481,311

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 178 of 203

EXHIBIT 8

 

AUTHORITIES AND DEFENDANTS

Jessica Mcgee
(TK)- SEC Atty

Lisa Lambert
U.S.Trustee

H. Thomas
Moran-
Trustee

David
Bennett (TK)-
Atty for
Trustee

Thompson
& Knight

 

28 U.S.C. §§ 351-36, RULES GOVERNING JUDICIAL CONDUCT
AND DISABILITY PROCEEDINGS UNDERTAKEN PURSUANT TO
28 U.S.C. §§ 351-36

A substantive Due Process violation occurs when government
conduct violates "fundamental fairness" and is "shocking to the
universal sense of Justice.” Kinsella v. United States ex rel.
Singleton, 361 U.S. 234, 246, 4 L. Ed. 2d 268 , 80S. Ct. 297
(1960) (citations and internal quotation marks omitted).

 

 

18 U.S. Code § 242 - Deprivation of rights under color of law-

 

A-5

A-6

Whoever, under color of any law, statute, ordinance,
regulation, or custom, willfully subjects any person in any State,
Territory, Commonwealth, Possession, or District to the
deprivation of any rights, privileges, or immunities secured or
protected by the Constitution or laws of the United States ,
..Shall be fined under this title or imprisoned not more than
ten years, or both;

(June 25, 1948, ch. 645, 62 Stat. 696; Pub. L. 90-284, title |,
§ 103(0), Apr. 11, 1968, 82 Stat. 75; Pub. L. 100-690, title

§ 7019, Nov. 18, 1988, 102 Stat. 4396; Pub. L. 103-322, title Vi,
§ 60006(), title XXXII, §§ 320103(b), 320201(b), title XXXIII,
§ 330016(1)(H), Sept. 13, 1994, 108 Stat. 1970, 2109, 2113,
2147; Pub. L. 104-294, title Vi, §§ 604(b)(14)(B), 607(a}, Oct.
11, 1996, 110 Stat. 3507, 3511.)

Zee
Vi

 

 

11 U.S.C. § 341.

 

1. “The U.S. trustee and creditors may question the debtor
under oath at the section 341 meeting concerning the debtor's
acts, conduct, property, and the administration of the case.”

 

 

 

Under 28 U.S.C. § 1930(a)(6),

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 179 of 203

 

A-10

A-11

a quarterly fee shall be paid to the United States Trustee
System Fund at Treasury in each case under chapter 11 (except
small business cases under Subchapter V of chapter 11) for
each calendar quarter, or portion thereof, between the date a
bankruptcy petition is filed and the date the court enters a final
decree closing the case, dismisses the case, or converts the case
to another chapter in bankruptcy. (see schedule)
869- Statutes of Limitations- 18 USC §3284, provides fora
Special Statute of Limitations which applies to Concealment of
Asset cases

 

A-12

18.U.S. Code § 1001. Statements or entries generally

 

A-13

A-14

A-15

A-16

A-17

A-18

 

(a) Except as otherwise provided in this section, whoever, in
any matter within the jurisdiction of the executive, legislative,
or judicial branch of the Government of the United States,
knowingly and willfully—

1- falsifies, conceals, or covers up by any trick, scheme, or
device a material fact;

2- makes any materially false, fictitious, or fraudulent
statement or representation; or

3- makes or uses any false writing or document knowing the
same to contain any materially false, fictitious, or fraudulent
statement or entry;

(5) knowingly and fraudulently receives any material amount
of property from a debtor after the filing of a case under title
11, with intent to defeat the provisions of title 11;

(6) knowingly and fraudulently gives, offers, receives, or
attempts to obtain any money or property, remuneration,
compensation, reward, advantage, or promise thereof for
acting or forbearing to act in any case under title 11;

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 180 of 203

A-19

A-20

A-21

A-22

(7) in a personal capacity or as an agent or officer of any
person or corporation, in contemplation of a case under title 11
by or against the oerson or any other person or corporation, or
with intent to defeat the provisions of title 11, knowingly and
fraudulently transfers or conceals any of his property or the

property of such other person or corporation;
YO) GILCI LIC Tig Ul d dot UllUel LiLICG Lai Ui Til LULILCHIDIduUH

thereof, knowingly and fraudulently conceals, destroys,
mutilates, falsifies, or makes a false entry in any recorded
information {including books, documents, records, and
papers) relating to the property or financial affairs of a

(9) after the filing of a case under title 11, knowingly and
fraudulently withholds from a custodian, trustee, marshal, or
other officer of the court or a United States Trustee entitled to
its possession, any recorded information (including books,
documents, records, and papers) relating to the property or
financial affairs of a debtor, shall be fined under this title,
imprisoned not more than 5 years, or both. (WITHHELD BY
EACH PREVIOUS)
June 25, 1948, ch. 645, 62 Stat. 689; Pub. L. 86-519, § 2, June
12, 1960, 74 Stat. 217; Pub. L. 86-701, Sept. 2, 1960, 74 Stat.
7 550, § 4, Oct. 18, 1976, 90 Stat. 2535; Pub. L.
95-598, title 1, § a ee (c), Nov. 6, 1978, 92 Stat. 2676, 2677;
BL. 100-690, title Vi, 7017, Nov. 18, 1988, Stat. 4395:

 

ari
AQ
ey
5a
cy
ee
2

Fee® bas
is
oo

103- 204, title § 312(a)( 1){A ), Oct. 22,
108 Stat. 4138; Pu |. 104-294, title VI, § 601 (a)(4), Oct.
11, 1996, 110 Stat. ——

 

 

 

 

A-23

11 U.S.C. § 1102

 

A-24

The Committee is appointed by the U.S. trustee and ordinarily
consists of unsecured creditors who hold the seven largest
unsecured claims against the debtor .

 

 

A-25

 

11 U.S.C. § 1104(e)

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 181 of 203

A-26

U.S. trustee is required to move for appointment of a trustee if
there are reasonable grounds to believe that any of the parties
in control of the debtor "participated in actual fraud,
dishonesty or criminal conduct in the management of the
debtor or the debtor's financial reporting.”

 

A-27

A-28

11 U.S.C. §§ ) 1106, 1107; Fed. R. Bankr. P. 2015(a)-

These duties, set forth int the Bankruptcy Code and Federal a
Rules of Bankruptcy Procedure, include accounting for
property, examining and objecting to claims, and filing
informational reports as required by the court and the U.S.
trustee or bankruptcy administrator (discussed below), such as
monthly operating reports. Also, as many of the other powers
and duties of a trustee, including the right with the court's
approval, to employ attorneys, accountants, appraisers,
auctioneers, or other professional persons to assist the debtor
during its bankruptcy case. Other responsibilities include filing
tax returns and reports which are either necessary or ordered
by the court after confirmation such as a final accounting. The
U.S. trustee is responsible for monitoring the compliance of the
debtor in possession with the reporting requirements

 

A-29

18 U.S. Code § 152. Concealment of assets; false oaths and
claims; bribery

 

A-30

A-31

A-32

 

A person who—

1 - knowingly and fraudulently conceals from a custodian,
trustee, marshal, or other officer of the court charged with the
control or custody of property, or, in connection with a case
under title 11, from creditors or the United States Trustee, any
property belonging to the estate of a debtor;

2 - knowingly and fraudulently makes a false oath or account in

 

or in relation to any case under title 11;

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 182 of 203

A-33

A-34

A-35

A-36

A-37

A-38

A-39

 

3 - knowingly and fraudulently makes a false declaration,
certificate, verification, or statement under penalty of perjury
as permitted under section 1746 of title 28, in or in relation to
any case under title 11;

4 - knowingly and fraudulently presents any false claim for
proof against the estate of a debtor, or uses any such claim in
any case under title 11, in a personal capacity or as or through
an agent, proxy, or attorney;

5 - knowingly and fraudulently receives any material amount of
property from a debtor after the filing of a case under title 11,
with intent to defeat the provisions of title 11;

6 - knowingly and fraudulently gives, offers, receives, or
attempts to obtain any money or property, remuneration,
compensation, reward, advantage, or promise thereof for
acting or forbearing to actin any case under title 11)
7 - in a personal capacity or as an agent or officer of any person
or corporation, in contemplation of a case under title 11 by or
against the person or any other person or corporation, or with
intent to defeat the provisions of title 11, knowingly and
fraudulently transfers or conceals any of his property or the
property of such other person or corporation;

8 - after the filing of a case under title 11 or in contemplation
thereof, knowingly and fraudulently conceals, destroys,
mutilates, falsifies, or makes a false entry in any recorded
information (including books, documents, records, and papers)
relating to the property or financial affairs of a debtor; or

9 - after the filing of a case under title 11, knowingly and
fraudulently withholds from a custodian, trustee, marshal, or
other officer of the court or a United States Trustee entitled to
its possession, any recorded information (including books,
documents, records, and papers) relating to the property or

 

financial affairs of a debtor,

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 183 of 203

A-40

A-41

A-42

shall be fined under this title, imprisoned not more than 5
years, or both.

(June 25, 1948, ch. 645, 62 Stat. 689; Pub. L. 86-519 8% June
12, 1960, 74 Stat. 217; Pub. L. 86-701, Sept. 2, 1960, 74 Stat

. 94-550, § 4, Oct. 18, 1976, 90 Stat. 2535; Pub. L.
314(a), (c), Nov. 6, 1978, 92 Stat. 2676, 2677;
title VI, § 7017, Nov. 18, 1988, 102 Stat
3 o title XXXII, § 330016(1)(K), Sept. 13, 1994, 108
03-394, title 1, § nae: Oct. 22,
. 104~294, title VI, § 601(a}(1}

4395;

Pub. L

a , Oct.
iOS «3497 )

 

(Added Pub. L. 103-304 title HL §

§ 312(a)(1)(B), Oct. 22, 1994,
108 Stat. 4140; amended Pub. L. 109-8, title XII, § 1220, Apr.

20, 2005, 119 Stat. 195.)

 

 

 

 

A-43

18 U.S. Code § 153.Embezzlement against estate

 

A-44

A-45

(a) Offense -A person described in subsection (b) who
knowingly and fraudulently appropriates to the person’s own
use, embezzles, spends, or transfers any property or secretes or
destroys any document belonging to the estate of

a debtor shall be fined under this title, imprisoned not more
than 5 years, or both
(b)Person to Whom Section Applies.—A person described in
this subsection is one who has access to property or documents
belonging to an estate by virtue of the person’s participation in
the administration of the estate as a trustee, custodian,
marshal, attorney, or other officer of the court or as an agent,
employee, or other person engaged by such an officer to
perform a service with respect to the estate.

 

 

 

A-46 is U.S. Code § 154.Adverse interest and conduct of officers

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 184 of 203

A-47

A-48

 

A person who, being a custodian, trustee, marshal, or other
officer of the court— (1)
knowingly purchases, directly or indirectly, any property of
the estate of which the person is such an officer in a case
under title 11; (2)
knowingly refuses to permit a reasonable opportunity for the
inspection by parties in interest of the documents and
accounts relating to the affairs of estates in the person’s
charge by parties when directed by the court to do so; or

(3) knowingly refuses to permit a reasonable opportunity for
the inspection by the United States Trustee of the documents
and accounts relating to the affairs of an estate in the
person’s charge, shall be fined under this title and shall forfeit
the person’s office, which shall thereupon become vacant.
(June 25, 1948, ch. 645, 62 Stat. 690; Pub. L. 95-598, title 1,

§ 314(a)(2), (e)(1), @ ), Nov. 6, 1978, 92 Stat. 2676, 2677; Pub. L.
103-322, title XXX Moe ea a \(G), Sept. 13, 1994, 108 Stat.
2147; Pub, L. 102-394, title I, § 312(a)(A}(A), Oct. 22,

1994, 108 Stat. 4139; a L. 104-294, title VI, § 601(a)(1), Oct.
11, 1996, 110 Stat. 3497.)

 

 

A-49

 

18 U.S. Code 33 155.Fee agreements in cases under title 11 and

 

receiverships

 

 

 

 

bc nee REY Min HOR SEE ET haga

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 185 of 203

A-50

Whoever, being a party in interest, whether as a debtor,
creditor, receiver, trustee or representative of any of them, or
attorney for any such party in interest, in any receivership or
case under title 11 in any United States court or under its
supervision, knowingly and fraudulently enters into any
agreement, express or implied, with another such party in
interest or attorney for another such party in interest, for the
purpose of fixing the fees or other compensation to be paid to
any party in interest or to any attorney for any party in interest
for services rendered in connection therewith, from the assets
of the estate, shall be fined under this title or imprisoned not
more than one year, or both.

 

Gune 25, 1948, ch. 645, 62 Stat. 690; May 24, 1949, ch. 139,
1), (2}, Nov. 6,

    

 

 

 

 

nga |o 4: 03 Stat: 90; Pub. L. 95-598, title Ill, § 314((1
1978, 92 Stat. 2677; Pub. L. 103-322, title XXXII,
§ 330016(1){K), Sept. 13, 1994, 108 Stat. 2147.)
A-52 (11 U.S. Code § 326.

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 186 of 203

 

A-53

A-54

 

1. Limitation on compensation of trustee(a) In a case under
chapter 7 or 11, other than a case under subchapter V of
chapter 11, the court may allow reasonable compensation
under section 330 of this title of the trustee for the trustee’s
services, payable after the trustee renders such services, not to
exceed 25 percent on the first $5,000 or less, 10 percent on any
amount in excess of $5,000 but not in excess of $50,000, 5
percent on any amount in excess of $50,000 but not in excess
of $1,000,000, and reasonable compensation not to exceed 3
percent of such moneys in excess of $1,000,000, upon all
moneys disbursed or turned over in the case by the trustee to
parties in interest, excluding the debtor, but including holders
of secured claims.
{b) In a case under subchapter V of chapter 11 or chapter 12 or
13 of this title, the court may not allow compensation for
services or reimbursement of expenses of the United Sta
insular, subject to the jurisdiction of the United States.
{dJA “commercial activity” means either a regular course of
commercial conduct or a particular commercial transaction or
act. The commercial character of an activity shall be
determined by reference to the nature of the course of conduct
or particular transaction or act, rather than by reference to its
purpose. eJA “commercial activity carried

(d) The court may deny allowance of compensation for services
or reimbursement of expenses of the trustee if the trustee
failed to make diligent inquiry into facts that would permit
denial of allowance under section 328(c) of this title or, with
knowledge of such facts, employed a professional person under

 

section 327 of this title.

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 187 of 203

 

A-55

(a)Definitions.—In this section—

(1)the term “bankruptcy petition preparer” means a person,
other than the debtor’s attorney or an employee of such an
attorney, who prepares for compensation a document for
filing; and

(2)the term “document for filing” means a petition or any
other document prepared for filing by a debtor in a United
States bankruptcy court or a United States district court in
connection with a case under title 11.

(b)Offense.—lIf a bankruptcy case or related proceeding is
dismissed because of a knowing attempt by a bankruptcy
petition preparer in any manner to disregard the
requirements of title 11, United States Code, or the Federal
Rules of Bankruptcy Procedure, the bankruptcy petition
preparer shall be fined under this title, imprisoned not more
than 1 year, or both.

 

A-56

(Added Pub. L. 103-394, title Ill, § 312(a)(1)(B), Oct. 22,
1994, 108 Stat. 4140; amended Pub. L. 109-8, title XI],
§ 1220, Apr. 20, 2005, 119 Stat. 195.}

 

A-57

18 U.S. Code § 157. Bankruptcy fraud U.S. Code

 

A-58

A-59

A-60

A-61

A-62

 

A person who, having devised or intending to devise a scheme
or artifice to defraud and for the purpose of executing or
concealing such a scheme or artifice or attempting to do so—
1 - files a petition under title 11, including a fraudulent
involuntary petition under section 303 of such title;

2 - files a document in a proceeding under title 11; or

3 - makes a false or fraudulent representation, claim, or
promise concerning or in relation to a proceeding under title
11, at any time before or after the filing of the petition, or in
relation to a proceeding falsely asserted to be pending under
shall be fined under this title, imprisoned not more than 5

 

years, or both.

 

 

 

 

 

 

 

 

Po tenes EE me eR mo oo so

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 188 of 203

A-63

(Added Pub. L. 103-394, title II, § 312(a)(1}(B), Oct. 22, 1994,
08 Stat. 4140; amended Pup. L. 109—8, title 11, § 332(c), Apr.
20, 2005, 119 Stat. 103; Pub. L. 111-327, § 2(b), Dec. 22, 2010,

 

A-64

17 CFR § 240.12h-3 - Suspension of duty to file reports under
section 15(d)

 

A-65

Tay SUDJECT TO Paragrapris (Cy Aa Tay OT UTS SECTION, TIME TUT
under section 15(d) to file reports required by section 13(a) of
the Act with respect to a class of securities specified

in paragraph (b) of this section shall be suspended for such
class of securities immediately upon filing with the Commission
a certification on Form 15 (17 CFR 249.323) if the issuer of such
class has filed all reports required by section 13({a), without
regard to Rule 12b-25 (17 CFR 249.322), for the shorter of its
most recent three fiscal years and the portion of the current
year preceding the date of filing Form 15, or the period since
the issuer became subject to such reporting obligation. If the
certification on Form 15 is subsequently withdrawn or denied,
the issuer shall, within 60 days, file with the Commission all
reports which would have been required if such certification

bowel dinndie Scikscansal

 

A-66

Section 240.15d-6 - Suspension of duty to file reports.

 

A-67

 

If the duty of an issuer to file reports pursuant to section 15(d)
of the Act as to any fiscal year is suspended as provided

in section 15(d) of the Act, such issuer shall, within 30 days
after the beginning of the first fiscal year, file a notice on Form
15 informing the Commission of such suspension unless Form
15 has already been filed pursuant to Rule 12h-3. If the
suspension resulted from the issuer's merger into, or
consolidation with, another issuer or issuers, the notice shall

 

be filed by the successor issuer.

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 189 of 203

A-68

A-69

A-70

 

 

[49 FR 12690, Mar. 30, 1984)

 

*** Exchange Act reporting and disclosure requirements
continue to apply in bankruptcy, and turnaround professionals
must take them into account in managing a case to a
successful conclusion.

 

A-71

aaa pic

11 U.S.C. § 548 - U.S. Code - Unannotated Title 11. Bankruptcy
§ 548. Fraudulent Transfers and Obligations

 

A-72

A-73

A-74

 

(a)Trustees, receivers or managers of any property, including
debtors in possession, may be sued, without leave of the court
appointing them, with respect to any of their acts or
transactions in carrying on business connected with such
property. Such actions shall be subject to the general equity
power of such court so far as the same may be necessary to the
ends of justice, but this shall not deprive a litigant of his right
to trial by jury.

(b)Except as provided in section 1166 of title 11, a trustee,
receiver or manager appointed in any cause pending in any
court of the United States, including a debtor in possession,
shall manage and operate the property in his possession as
such trustee, receiver or manager according to the
requirements of the valid laws of the State in which such
property is situated, in the same manner that the owner or
possessor thereof would be bound to do if in possession

(June 25, 1948, ch. 646, 62 Stat. 926; Pub. L. 95-598, title I,

§ 235, Nov. 6, 1978, 92 Stat. 2667.)

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 190 of 203

A-68

A-69

A-70

  
 

 

[49 FR 12690, Mar. 30, 1984]

 

*** Exchange Act reporting and disclosure requirements
continue to apply in bankruptcy, and turnaround professionals
must take them into account in managing a case toa
successful conclusion.

 

A-71

11 U.S.C. § 548 - U.S. Code - Unannotated Title 11. Bankruptcy
§ 548. Fraudulent Transfers and Obligations

 

A-72

A-73

A-74

 

(a)Trustees, receivers or managers of any property, including
debtors in possession, may be sued, without leave of the court
appointing them, with respect to any of their acts or
transactions in carrying on business connected with such
property. Such actions shall be subject to the general equity
power of such court so far as the same may be necessary to the
ends of justice, but this shall not deprive a litigant of his right
to trial by jury.

(b)Except as provided in section 1166 of title 11, a trustee,
receiver or manager appointed in any cause pending in any
court of the United States, including a debtor in possession,
shall manage and operate the property in his possession as
such trustee, receiver or manager according to the
requirements of the valid laws of the State in which such
property is situated, in the same manner that the owner or
possessor thereof would be bound to do if in possession

(June 25, 1948, ch. 646, 62 Stat. 926; Pub. L. 95-598, title 1,

§ 235, Nov. 6, 1978, 92 Stat. 2667.)

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 191 of 203

A-75

A-76

(A) any violation of the securities laws (as defined in section
3(a)(47) of the Securities Exchange Act of 1934 (15 U.S.C.
78c(a)(47) )), any State securities laws, or any regulation or
order issued under Federal securities laws or State securities
(B) fraud, deceit, or manipulation in a fiduciary capacity or in
connection with the purchase or sale of any security
registered under section 12 or 15(d) of the Securities Exchange
Act of 1934 ( 15 U.S.C. 78] and 780(d)) or under section 6 of the
Securities Act of 1933( 15 U.S.C. 77f).

 

 

 

A-77

(D) 28 U.S. Code § 959. Trustees and receivers suable;
management; State laws

La

 

 

 

A-78

A-79

A-80

(a) Trustees, receivers or managers of any
property, including debtors in possession, may be
sued, without leave of the court appointing them,
with respect to any of their acts or transactions in
carrying on business connected with such property.
Such actions shall be subject to the general equity
power of such court so far as the same may be
necessary to the ends of justice, but this shall not

| _____deprive a litigant of his right to trial by jury.
(b) | Except as provided in section 1166 of title 11, a
trustee, receiver of manager appointed in any cause pending in
any court of the United States, including a debtor in possession,
shall manage and operate the property in his possession as
such trustee, receiver or manager according to the
requirements of the valid laws of the State in which such
property is situated, in the same manner that the owner or
possessor thereof would be bound to do if in possession

(June 25, 1948, ch. 646, 62 Stat. 926; Pub. L. 95-598, title I,

§ 235, Nov. 6, 1978, 92 Stat. 2667.)

 

 

 

 

A-81

11 U.S. Code § 704. Duties of trustee (a)(8):

 

 

A-82

 

 

 

(a) The trustee shall—

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 192 of 203

A-83

A-84
A-35

A-86

A-87

(1) collect and reduce to money the property of the estate for
which such trustee serves, and close such estate as
expeditiously as is compatible with the best interests of parties
(2) be accountable for all property received;

(4) investigate the financial affairs of the debtor;

(7) unless the court orders otherwise, furnish such information
concerning the estate and the estate’s administration as is
requested by a party in interest;

(8) if the business of the debtor is authorized to be operated,
file with the court, with the United States trustee, and with any
it charged with responsibility for collection or
determination of any tax arising out of such operation, periodic
reports and summaries of the operation of such business,
inclucing a statement of receipts and disbursements, and such
other information as the United States trustee or the court
requires;

f ree atest
governmeniai

 

 

 

 

 

 

 

A-88

Bankruptcy Rule 903

 

A-89

The objective of "expeditious and economical administration”
of cases under the Code has frequently been recognized by the
courts to be "a chief purpose of the bankruptcy laws.” See
Katchen v. Landy , 382 U.S. 323, 328 (1966): Bailey v. Glover , 88
U.S. (21 Wail.) 342, 346-47 (1874): Ex parte Christy , 44 U.S. (3
How.) 292, 312-14, 320-22 (1845).

 

A-90

A-91

 

 

(a) Except as otherwise provided in this section, the trustee,
with the court’s approval, may employ one or more attorneys,
accountants, appraisers, auctioneers, or other professional
persons, that do not hold or represent an interest adverse to
the estate, and that are disinterested persons, to represent or

 

assist the trustee in carrying out the trustee’s duties under this

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 193 of 203

A-92

A-93

A-94

 

(e) The trustee, with the court’s approval, may employ, for a
specified special purpose, other than to represent the trustee in
conducting the case, an attorney that has represented the
debtor, if in the best interest of the estate, and if such attorney
does not represent or hold any interest adverse to the debtor
or to the estate with respect to the matter on which such
attorney is to be employed.

(f) The trustee may not employ a person that has served as an
examiner in the case.

(Pub. L. 95-598, Nov. 6, 1978, 92 Stat. 2563; Pub. L. 98-353,
title II, § 430(c), July 10, 1984, 98 Stat. 370; Pub. L. 99-554,
title Il, §§ 210, 257(e), Oct. 27, 1986, 100 Stat. 3099, 3114.)

 

 

 

A-95

11 U.S.C. § 701(a)(1) (1994)

 

A-96

A-97

(a)(1) Promptly after the order for relief under this chapter, the
United States trustee shall appoint one disinterested person
that is a member of the panel of private trustees established
under section 586(a)(1) of title 28 or that is serving as trustee
in the case immediately before the order for relief under this
chapter to serve as interim trustee in the case.

(b) The service of an interim trustee under this section
terminates when a trustee elected or designated under section
702 of this title to serve as trustee in the case qualifies under
section 322 of this title.

 

 

 

A-98

 

Securities Exchange Act of 1934

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 194 of 203

A-99

A-100

Section 13(a) of the Exchange Act (codified in 15 U.S.C. § 78m,
companies with registered publicly held securities and
companies of a certain size are called "reporting companies,"
meaning that they must make periodic disclosures by filing
annual reports (called a Form 10-K) and quarterly reports
(called a Form 10-Q). Reporting companies must also promptly
disclose certain important events (called a Form 8-K).
information in these reports includes information about the
company's officers and directors, the company's line of
business, audited financial statements, and the management
discussion and analysis section.
The Exchange Act - "...disclosure materials must be filed with
the SEC."
Section 20 (codified in 15 U.S.C. § 78t) provides for joint and
several liability for people who control or abet violators of the
Exchange act, thus increasing the chance that an investor will
be able to collect any damages that are awarded.

 

A-101

 

 

18 U.S. Code § 242. Deprivation of rights under color of law

 

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 195 of 203

A-102

A-103

Whoever, under color of any law, statute, ordinance,

regulation, or custom, willfully subjects any person in any State,
Territory, Commonwealth, Possession, or District to the
deprivation of any rights, privileges, or immunities secured or
protected by the Constitution or laws of the United States , or to
different punishments, pains, or penalties, on account of such
person being an alien, or by reason of his color, or race, than
are prescribed for the punishment of citizens, shall be fined
under this title or imprisoned not more than one year, or both;
and if bodily injury results from the acts committed in violation
of this section or if such acts include the use, attempted use, or
threatened use of a dangerous weapon, explosives, or fire, shall
be fined under this title or imprisoned not more than ten years,
or both; and if death results from the acts committed in
violation of this section or if such acts include kidnapping or an
attempt to kidnap, aggravated sexual abuse, or an attempt to
commit aggravated sexual abuse, or an attempt to kill, shall be
fined under this title, or imprisoned for any term of years or for
life, or both, or may be sentenced to death.
(June 25, 1948, ch. 645, 62 Stat. 696; Pub. L. 90-284, title |,

§ wO3() Apr. 11, 1968, 82 Stat. 75; Pub. L. 100-690, title Vil,

§ 70 ») Nov. 18, 1988, 102 Stat. 4396; Pub. L. 103-322, title VI,
§ 60006/b), title XXXII, §§ 320103(b), 320201(b), title XXXIII,

§ 330016 (1)(H), Sept. 13, 1994, 108 Stat. 1970, 2109, 2113,
2147; Pub. L. 104-294, title Vi, §§ 604(b}(14)(B), 607(a), Oct.
11, 1996, 110 Stat. 3507, 3511.)

 

A-104

 

28 U.S.C. §1332(a)(2) - Diversity of citizenship; amount in
controversy; costs

 

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 196 of 203

A-105

(a) The district courts shall have original jurisdiction of all civil
actions where the matter in controversy exceeds the sum or
value of $75,000, exclusive of interest and costs, and is
between— (1)citizens of different States;

(2)citizens of a State and citizens or subjects of a foreign state,
except that the district courts shall not have original
jurisdiction under this subsection of an action between
citizens of a State and citizens or subjects of a foreign state
who are lawfully admitted for permanent residence in the
United States and are domiciled in the same State;

(3)citizens of different States and in which citizens or subjects
of a foreign state are additional parties; and

(4)a foreign state, defined in section 1603(a) of this title, as
plaintiff and citizens of a State or of different States.

 

A-106

 

28 U.S. Code § 1603. Definitions For the purposes of this

 

chapter-

 

 

 

 

ae or es en Re Lose

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 197 of 203

A-107

(a) A “foreign state”, except as used in section 1608 of this title,
includes a political subdivision of a foreign state or an agency or
instrumentality of a foreign state as defined in subsection
(b).(b)An “agency or instrumentality of a foreign state” means
any entity—

(1)which is a separate legal person, corporate or otherwise, and
(2)which is an organ of a foreign state or political subdivision
thereof, or a majority of whose shares or other ownership
interest is owned by a foreign state or political subdivision
thereof, and (3)which is
neither a citizen of a State of the United States as defined in
section 1332 (c) and {e) of this title, nor created under the laws
of any third country.

(c)The “United States” includes all territory and waters,
continental or insular, subject to the jurisdiction of the United
States. (dA
“commercial activity” means either a regular course of
commercial conduct or a particular commercial transaction or
act. The commercial character of an activity shall be
determined by reference to the nature of the course of conduct
or particular transaction or act, rather than by reference to its
purpose. {e)A “commercial activity carried
on in the United States by a foreign state” means commercial

 

A-108

18 U.S. Code § 3284.Concealment of bankrupt’s assets

 

A-109

A-110

The concealment of assets of a debtor in a case under title 11
shall be deemed to be a continuing offense until the debtor
shall have been finally discharged or a discharge denied, and
the period of limitations shall not begin to run until such final
discharge or denial of discharge.

(June 25, 1948, ch. 645, 62 Stat. 828; Pub. L. 95-598, |
§ 314(k), Nov. 6, 1978, 92 Stat. 2678.)

 

 

 

A-111

 

Securities Exchange Act of 1934

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 198 of 203

A-112

Overview- The Securities and Exchange Act of 1934 ("1934
Act," or "Exchange Act") primarily

regulates transactions of securities in the secondary market. As
such, the 1934 Act typically governs transactions which take
place between parties which are not the original issuer, such as
trades that retail investors execute through brokerage
companies. Disclosures-General- "To
protect investors, Congress crafted a mandatory disclosure
process designed to force companies to disclose information
that investors would find pertinent to making investment
decisions.". Reporting
Requirements - "... under Section 13(a) of the Exchange Act
(codified in 15 U.S.C. § 78m), companies with registered
publicly held securities and companies of a certain size are
called "reporting companies,” meaning that they must make
periodic disclosures by filing annual reports (called a Form 10-K)
and quarterly reports (called a Form 10-Q). Reporting
companies must also promptly disclose certain important
events (called a Form 8-K). Information in these reports
includes information about the company's officers and
directors, the company's line of business, audited financial
statements, and the management discussion and analysis
section. The

 

A-113

 

28 U.S. Code § 959.Trustees and receivers suable;

 

management; State laws

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 199 of 203

 

A-114

Tay TTUSTCUS, TECEIVETS UT TMTAITaZeTsS UT ally PTUPeIly, Miemuniis
debtors in possession, may be sued, without leave of the court
appointing them, with respect to any of their acts or
transactions in carrying on business connected with such
property. Such actions shall be subject to the general equity
power of such court so far as the same may be necessary to the
ends of justice, but this shall not deprive a litigant of his right to
trial by jury. (b)Except as provided in section 1166 of title 11, a
trustee, receiver or manager appointed in any cause pending in
any court of the United States, including a debtor in possession,
shall manage and operate the property in his possession as
such trustee, receiver or manager according to the
requirements of the valid laws of the State in which such
property is situated, in the same manner that the owner or
possessor thereof would be bound to do if in possession

ot, Ss

 

A-115

 

(June 25, 1948, ch. 646, 62 Stat. 926; Pub. L. 95-598, title Hl,
§ 235, Nov. 6, 1978, 92 Stat. 2667.)

 

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 200 of 203

 

AUTHORITIES

Alan Jacobs-
Trustee

Eduardo
Espinosa-
Trustee

Michael
Quilling-
Trustee

Jessica Mcgee
(TK)- SEC Atty

Lisa Lambert
U.S.Trustee

H. Thomas
Moran-
Trustee

David
Bennett (TK)-
Atty for
Trustee

Thompson
& Knight

 

A-2

X

X

X

 

A-3

 

A-4

 

A-5

HS | OK | OS | OX

X
X
X

X
X
X

XK | OK OX | OX

| | OS | OX

ae | OS | OX

 

A-6

 

A-7

 

A-8

 

A-9

 

A-10

mS | OK | OS | OS

 

A-i1

 

A-12

 

A-13

x | OK | OS | OK | OS

< | OK | OS | OK | OX

 

A-14

 

A-15

xx

x

 

A-16

< |< | OK | OK OK OX | O< | O<

~<

=<

>< | >< | O< | OS | OX

>< | KK |< | OX | OS

 

A-17

 

A-18

 

A-19

 

A-20

=<

<<

x<

 

A-21

> |< | O< | O<

PX | KK | OK | OS | OK | OK | OK< | OK | OK | OK] OK EO | OS | OX | OK

>< | OS | OS | O< | O< | O< | O< | | OK | OC | OS

PS | OS | OS | OK | OK

 

A-22

 

A-23

x

 

A-24

~<

 

 

A-25

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 201 of 203

 

 

 

 

 

 

 

p/>|p|>|p/p|>|p|p|>|p|p|> [> [p/P >i >| >| >|p|P|> [p/P | > [p/P | > |p
FiS SSeS SS SSS RS SASS /B/S (SiS Riss jas /Syeisis

>< | OX< mK | OS | OK OK | OX >< | O< | O< | OK | O< >< |< | O< >< |< | OX

>< |< mK | OK | OS | OS | OK Pe | OS | OS | OS | OX mx |< | X< m< |< | O<

~x< |< mK | OK | OS OK | OX mK |< | OK LOK LO x | << | OX< mx | < | O<

>< =< ~<

>< | OS >< >< | OK OX

mx | OS >< | o< > | OK | OK | O< | OX Pe [| O< | OS | Of O< ~< mS | OS | O< | OS | OX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document1 Filed 07/22/20 Page 202 of 203

 

 

 

 

 

 

 

 

 

 

p|p|>|>|>|>|>|P|P|P|P/p|P |p /p|> |p| >|>|>|>/P|>|>|>|> |b />|>|>
G2 | do | 60 | 3 |90 | So |S ISIG Nala Sle /B 1B /S 1818/2 1813/2 (B/S /s (41s
mK | OK | O< | OS | O< >< | OK | OS | OX | O< mK | OS | OS | OS | OS >< | >< | >< | OK | O< | OK | OS | OK | OK | OK | OX
>< | O< | OS | OK | OO m< | OK | << | OK | << x |< | OK | OS | OX mS | OK | OS | OK | OK | OK | OK | OC OS EO | OX
mM |< | OK | OX | OS m< | | OK | O< | OX m< | OK | OS | OS | OX m< | OK | OK | OK | OS | OS | OK | OK] OK | OX | OX
m< | OX OX ~~

~< ~~

DK | OK | OK | OS | OS << | << | OX | << a | O< | <j OS | OX | OS | OX< >< | O< | O< | O< | OX
PS | a< | O< [| O< | O< at | OK | OK >< | OS | OK | OS | OX | OX

a< | OK | OK | O< | OX< P< | OS | OS >< | OK 1 OK | OX | OS ~<

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01028-CSH Document 1 Filed 07/22/20 Page 203 of 203

A-86

 

A-87

 

A-88

 

A-89

 

A-90

x

 

A-91

~<

x

 

A-92

MK | OK | OS | OS | OK | OS | O<

mS | OC | OK | OK | OS | OS | OX

> | OC | OS | OS | OS | OS | OX

BE | OK | OK | OS | OS | OS | OS

 

A-93

 

A-94

 

A-95

 

A-96

 

A-97

 

A-98

 

A-99

 

A-100

 

A-101

x<

 

A-102

PS 1 OS | OS | O< | OK

mM | OK | OX | OS | OX

mS | OK | OK | OS | OS

HK | OK | O< | O< | OK | O< | OX | OS

aS | OK | OS | OS | OX

 

A-103

 

A-104

 

A-105

 

A-106

 

A-107

 

A-108

 

A-109

 

A-110

 

A-111

=<

 

A-112

 

A-113

 

A-114

PS | OK | OS | OS

mS | OS | OX | OS

mS | OK | OX |

ot LOS | OS | OX

 

 

A-115

 

 

 

 

 

 

 

 

 

 
